




--------------------------------------------------------------------------------

US$1,800,000,000
AMENDED AND RESTATED 5 YEAR CREDIT AGREEMENT
dated as of
October 12, 2018,
as amended by Amendment No. 1, dated as of April 8, 2020,
Among
Marsh & McLennan Companies, Inc.
MMC Treasury Holdings (UK) Limited
and the Designated Subsidiaries referred to herein
as Borrowers,
The Lenders Listed Herein
and
Citibank, N.A.
as Administrative Agent
                    
Bank of America, N.A.,
Deutsche Bank Securities Inc. and
HSBC Bank USA, National Association
as Syndication Agents
Barclays Bank PLC,
JPMorgan Chase Bank, N.A.
MUFG Bank, Ltd. and
Wells Fargo Bank, National Association
as Documentation Agents


Citibank, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Deutsche Bank Securities Inc. and
HSBC Securities (USA) Inc.
as Joint Lead Arrangers and Joint Bookrunners
                    



--------------------------------------------------------------------------------







NYDOCS02/1166703
    

--------------------------------------------------------------------------------




    


TABLE OF CONTENTS
PAGE
Article 1 DEFINITIONS
1
Section 1.1
Definitions
1
Section 1.2
Accounting Terms and Determinations
29
Section 1.3
Additional Committed Currencies
30
Section 1.4
Other Interpretive Decisions
30
Article 2 THE CREDITS
31
Section 2.1
The Committed Advances and Letters of Credit
31
Section 2.2
Making the Committed Advances
33
Section 2.3
The Competitive Bid Advances
37
Section 2.4
Issuance of and Drawings and Reimbursement Under Letters of Credit
41
Section 2.5
Commitment Fee; Letter of Credit Fees
44
Section 2.6
Termination or Reductions of the Commitments
44
Section 2.7
Repayment of Committed Advances and Letter of Credit Drawings
45
Section 2.8
Interest on Committed Advances
46
Section 2.9
Interest Rate Determination
47
Section 2.10
Optional Conversion of Committed Advances
50
Section 2.11
Prepayment of Advances
50
Section 2.12
General Provisions as to Payments
51
Section 2.13
Sharing of Payments, Ect
53
Section 2.14
Evidence of Debt
54
Section 2.15
Increase in the Aggregate Commitments
54
Section 2.16
Extension of Termination Date
56
Section 2.17
(Reserved)
58
Section 2.18
Funding Losses
58
Section 2.19
Defaulting Lenders
58
Article 3 CONDITIONS
60
Section 3.1
Effectiveness of Amendment and Reinstatement
60
Section 3.2
Initial Advance to Each Designated Subsidiary
61
Section 3.3
Conditions Precedent to Each Committed Borrowing and Issuance
62
Section 3.4
Conditions Precedent to Each Competitive Bid Borrowing
63
Article 4 REPRESENTATIONS AND WARRANTIES
63
Section 4.1
Corporate Existence and Power
64
Section 4.2
Corporate and Governmental Authorization; No Contravention
64
Section 4.3
Binding Effect
64
Section 4.4
Financial Information
64
Section 4.5
Litigation
6
Section 4.6
Compliance with ERISA
65
Section 4.7
Taxes
65
Section 4.8
Subsidiaries
65



NYDOCS02/1166703    2
    

--------------------------------------------------------------------------------



    


Section 4.9
Regulatory Restrictions on Borrowing
65
Section 4.10
Full Disclosure
65
Section 4.11
Use of Credit
66
Section 4.12
Anti-Corruption Laws and Sanctions
66
Section 4.13
EEA Financial Institution
66
Section 4.14
Beneficial Ownership Certification
66
Article 5 COVENANTS
66
Section 5.1
Information
66
Section 5.2
Conduct of Business and Maintenance of Existence
68
Section 5.3
Compliance with Laws; Borrowing Authorization
68
Section 5.4
Financial Covenants
69
Section 5.5
Consolidations, Mergers and Sales of Assets
69
Section 5.6
Use of Proceeds
70
Section 5.7
Negative Pledge
71
Section 5.8
Taxes, Ect
71
Section 5.9
Maintenance of Insurance
71
Section 5.10
Subsidiary Debt
71
Article 6 DEFAULTS
72
Section 6.1
Events of Default
72
Section 6.2
Actions in Respect of the Letters of Credit Upon Default
74
Section 6.3
Notice of Default by Lenders
75
Article 7 THE ADMINISTRATIVE AGENT
75
Section 7.1
Authorization and Authority
75
Section 7.2
Rights as a Lender
75
Section 7.3
Duties of Administrative Agent; Exculpatory Provisions
76
Section 7.4
Reliance by Administrative Agent
77
Section 7.5
Delegation of Duties
77
Section 7.6
Resignation of Administrative Agent
77
Section 7.7
Non-Reliance on Agent and Other Lenders
78
Section 7.8
Indemnification
79
Section 7.9
Administrative Agent's Fee
79
Section 7.10
No Other Duties, ect
80
Section 7.11
Certain ERISA Matters
80
Article 8 CHANGE IN CIRCUMSTANCES
81
Section 8.1
Basis for Determining Interest Rate Inadequate or Unfair
81
Section 8.2
Illegality
82
Section 8.3
Increased Cost and Reduced Return
82
Section 8.4
Taxes
83
Section 8.5
Replacement of Lenders
87
Section 8.6
VAT
88
Article 9 GUARANTY
89
Section 9.1
The Guaranty
89
Section 9.2
Guaranty Unconditional
89



NYDOCS02/1166703    3
    

--------------------------------------------------------------------------------



    


Section 9.3
Limit of Liability
90
Section 9.4
Discharge of Company's Obligations; Reinstatement in Certain Circumstances
90
Section 9.5
Waivers by the Company
91
Section 9.6
Subrogation
91
Section 9.7
Stay of Acceleration
91
Article 10 MISCELLANEOUS
91
Section 10.1
Notices
91
Section 10.2
No Waivers
93
Section 10.3
Expenses; Indemnification; Damage Waiver
93
Section 10.4
No Liability of the Issuing Banks
94
Section 10.5
Amendments and Waivers
94
Section 10.6
Successors and Assigns
95
Section 10.7
Governing Law; Submission to Jurisdiction
100
Section 10.8
Counterparts; Integration
100
Section 10.9
Waiver of Jury Trial
100
Section 10.10
Survival
100
Section 10.11
Confidentiality
101
Section 10.12
USA Patriot Act
101
Section 10.13
Designated Subsidiaries
101
Section 10.14
Judgment
101
Section 10.15
Substitution of Currency
103
Section 10.16
Determinations under Section 2.15, 3.1 and 3.2
103
Section 10.17
No Fiduciary Duty
104
Section 10.18
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
104
Section 10.19
Effect of Amendment of Reinstatement
105



COMMITMENT SCHEDULE
PRICING SCHEDULE
UK TAX SCHEDULE
 
 
 
EXHIBIT A
0
Assignment and Assumption Agreement
EXHIBIT B-1
0
Notice of Revolving Credit Borrowing
EXHIBIT B-2
0
Notice of Canadian Borrowing
EXHIBIT B-3
0
Notice of Australian Borrowing
EXHIBIT B-4
0
Notice of Competitive Bid Borrowing
EXHIBIT C
0
Opinion of Deputy General Counsel for Marsh & McLennan Companies, Inc.
EXHIBIT D
0
Opinion of Special Counsel for the Administrative Agent
EXHIBIT E
0
Form of Designation Agreement
EXHIBIT F-1
0
Form of Revolving Credit Note
EXHIBIT F-2
0
Form of Canadian Note
EXHIBIT F-3
0
Form of Australian Note
EXHIBIT F-4
0
Form of Competitive Bid Note



NYDOCS02/1166703    4
    

--------------------------------------------------------------------------------






AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT (this “Agreement”) dated as of
October 12, 2018 among MARSH & McLENNAN COMPANIES, INC., a Delaware corporation
(together with its successors, the “Company”), MMC TREASURY HOLDINGS (UK)
LIMITED, an English private limited company (together with its successors,
“MTHUK”, and together with the Company and the Designated Subsidiaries referred
to herein, the “Borrowers”), Lenders and Issuing Banks from time to time party
hereto and CITIBANK, N.A. (“Citibank”), as administrative agent hereunder.
The Borrowers, the lenders parties thereto and Citibank, as administrative
agent, are parties to the US$1,500,000,000 Amended and Restated 5 Year Credit
Agreement dated as of November 24, 2015 (the “Existing Credit Agreement”).
Subject to the satisfaction of the conditions set forth in Section 3.01, the
Borrowers and the parties hereto desire to amend and restate the Existing Credit
Agreement as herein set forth.
Accordingly, the parties hereto agree as follows:

Article 1
DEFINITIONS

Section 1.1    Definitions. The following terms, as used herein, have the
following meanings:
“Additional Currency” has the meaning set forth in Section 1.3.
“Additional Currency Facility” has the meaning set forth in Section 1.3.
“Additional Currency Facility Addendum” has the meaning set forth in Section
1.3.
“Additional Currency Facility Advance” means an advance under an Additional
Currency Facility made in such Additional Currency as part of an Additional
Currency Facility Borrowing and refers to a Eurocurrency Rate Advance or such
other advance rate as may be specified in the applicable Additional Currency
Addendum (each of which shall be a “Type” of Additional Currency Facility
Advance).
“Additional Currency Facility Borrowing” means a borrowing consisting of
simultaneous Additional Currency Facility Advances of the same Additional
Currency and Type made by each Additional Currency Facility Lender that has an
Additional Currency Facility Commitment with respect to such Additional Currency
Facility.
“Additional Currency Facility Commitment” means, at any time, with respect to a
particular Additional Currency Facility and each Additional Currency Facility
Lender with respect thereto, the US Dollar amount set forth opposite such
Lender’s name on the commitment schedule to the related Additional Currency
Facility Addendum, as such amount may be reduced from time to time pursuant to
Section 2.6 or changed as a result of an assignment pursuant to Section 10.6(b).
“Additional Currency Facility Lender” has the meaning set forth in Section 1.3.


NYDOCS02/1166703
    

--------------------------------------------------------------------------------





“Additional Currency Facility Note” means a promissory note of a Borrower
payable to the order of any Additional Currency Facility Lender, delivered
pursuant to a request made under Section 2.14 in substantially the form attached
to the applicable Additional Currency Facility Addendum, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the
Additional Currency Facility Advances made under such Additional Currency
Facility by such Lender.
“Administrative Agent” means Citibank in its capacity as administrative agent
for the Lenders hereunder, and its successors in such capacity.
“Administrative Agent’s Account” means (a) in the case of Advances denominated
in US Dollars, the account of the Administrative Agent maintained by the
Administrative Agent at Citibank at its office at 1615 Brett Road, Building #3,
New Castle, Delaware 19720, Account No. 36852248, Attention: Bank Loan
Syndications, (b) in the case of Advances denominated in any Foreign Currency,
the account of the Administrative Agent or the Australian Sub-Agent, as
applicable, designated in writing from time to time by the Administrative Agent
to the Borrowers and the Lenders for such purpose and (c) in any such case, such
other account of the Administrative Agent as is designated in writing from time
to time by the Administrative Agent to the Borrowers and the Lenders for such
purpose.
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Lender.
“Advance” means a Revolving Credit Advance, a Canadian Advance, an Australian
Advance, a Competitive Bid Advance, a Swing Line Advance or an Additional
Currency Facility Advance.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly, controls or is controlled by or is under common control
with the Person specified. For purposes of this definition, the term “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities or by contract or otherwise.
“Agent Parties” has the meaning specified in Section 10.1(d)(ii).
“Agreement” has the meaning specified in the preliminary statements.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Interest Rate Margin” means the Base Rate Margin, the Eurocurrency
Margin or the Canadian Prime Rate Margin, as the context may require.


NYDOCS02/1166703    2
    

--------------------------------------------------------------------------------





“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance, such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance, such
Lender’s Canadian Domestic Lending Office in the case of a Canadian Prime Rate
Advance, such Lender’s Australian Domestic Lending Office in the case of a Bank
Bill Rate Advance, the office of such Additional Currency Facility Lender
identified in the relevant Additional Currency Facility Addendum as its
“Applicable Lending Office” for purposes of any Additional Currency Facility
Advance, and, in the case of a Competitive Bid Advance, the office of such
Lender notified by such Lender to the Administrative Agent as its Applicable
Lending Office with respect to such Competitive Bid Advance.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assuming Australian Lender” has the meaning specified in Section 2.15.
“Assuming Lender” has the meaning specified in Section 2.15.
“Assumption Agreement” has the meaning specified in Section 2.15.
“Australian Advance” means an advance under the Australian Facility made in
Australian Dollars or US Dollars to an Australian Borrower as part of an
Australian Borrowing and refers to a Bank Bill Rate Advance or a Eurocurrency
Rate Advance (each of which shall be a “Type” of Australian Advance)
“Australian Borrower” means any Designated Subsidiary that is organized under
the federal laws of Australia or any political subdivision thereof.
“Australian Borrowing” means a borrowing consisting of simultaneous Australian
Advances made by the Australian Lenders pursuant to Section 2.1(c).
“Australian Commitment” means, with respect to any Australian Lender at any
time, the US Dollar amount set forth opposite such Lender’s name on the
Commitment Schedule attached hereto and identified as such, as such amount may
be reduced from time to time pursuant to Section 2.6 or changed as a result of
an assignment pursuant to Section 10.6(b).
“Australian Dollars” and “AUD” each means the lawful currency of Australia.
“Australian Domestic Lending Office” means, with respect to any Australian
Lender, its office located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
“Australian Domestic Lending Office”) or such other office in Australia as such
Lender may hereafter designate as its Australian Domestic Lending Office by
notice to the Australian Borrowers and the Administrative Agent.
“Australian Facility” means, at any time, the aggregate amount of the Australian
Commitments at such time.
“Australian Interest Period” means, for each Bank Bill Rate Advance, the period
commencing on the date of such Bank Bill Rate Advance and ending on the last day
of the


NYDOCS02/1166703    3
    

--------------------------------------------------------------------------------





period selected by the Borrower requesting such Borrowing pursuant to the
provisions below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Australian Interest Period and ending on the
last day of the period selected by such Borrower pursuant to the provisions
below. The duration of each such Australian Interest Period shall be one, two or
three months, or such other period agreed with the Australian Sub-Agent, upon
notice received by the Australian Sub-Agent not later than 11:00 a.m. (Sydney
time) on the second Business Day before the last day of the current Australian
Interest Period (or, such other time agreed by the Australian Sub-Agent);
provided, however, that:
(a)    an Australian Interest Period which would otherwise end after any
Termination Date shall end on such Termination Date; and
(b)    whenever the last day of any Australian Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Australian
Interest Period shall be extended to occur on the next succeeding Business Day,
provided, however, that, if such extension would cause the last day of such
Australian Interest Period to occur in the following calendar month, the last
day of such Australian Interest Period shall occur on the next preceding
Business Day.
“Australian Lender” means any Lender that has (together with its Affiliates) an
Australian Commitment and a Revolving Credit Commitment.
“Australian Note” means a promissory note of an Australian Borrower payable to
the order of any Australian Lender, delivered pursuant to a request made under
Section 2.14 in substantially the form of Exhibit F-3 hereto, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the
Australian Advances made by such Lender.
“Australian Reference Banks” means Citibank and Australia and New Zealand
Banking Group Limited; provided if any of such banks ceases to be an Australian
Lender, such bank shall also cease to be an Australian Reference Bank, and a
successor Australian Reference Bank shall be chosen by the Australian Sub-Agent
from the Australian Lenders and identified as such by notice from the Australian
Sub-Agent to the Australian Borrowers and the Australian Lenders, provided that
such designated Australian Lender (i) has been approved by the Australian
Borrowers to perform such role (such approval not to be unreasonably withheld)
and (ii) has agreed to perform such role.
“Australian Sub-Agent” means Citisecurities Limited.
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended


NYDOCS02/1166703    4
    

--------------------------------------------------------------------------------





from time to time) and any other law, regulation or rule applicable in the
United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings).
“Bank Bill Rate” means, for an Australian Interest Period for each Bank Bill
Rate Advance comprising part of the same Australian Borrowing, an interest rate
per annum equal to (a) the rate percent per annum determined by the Australian
Sub-Agent being the average bid rate (rounded up to 4 decimal places) quoted on
page “BBSY” (or any page that replaces that page) on the Bloomberg monitor
system at or about 10.30 A.M. (Sydney time) on the first day of such Interest
Period for a period equal to, or most closely approximating, such Interest
Period or (b) if the Bank Bill Rate cannot be determined in accordance with
clause (a) of this definition, the rate percent per annum determined by the
Australian Sub-Agent as the average of the rates quoted to the Australian
Sub-Agent by each Australian Reference Bank for the purchase of Bills accepted
by such Reference Bank which have a tenor equal to such Interest Period and a
face value equal to the amount of the applicable Bank Bill Rate Advances of such
Australian Reference Banks; or (c) if the Bank Bill Rate cannot be determined in
accordance with clauses (a) of (b) of this definition, the rate percent per
annum determined by the Australian Sub-Agent in good faith (after consultation
with the relevant Australian Borrower) to be the appropriate rate having regard
to comparable indices then available in the then current Bill market); provided,
that if the Bank Bill Rate is less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Bank Bill Rate Advance” means an Australian Advance denominated in Australian
Dollars that bears interest as provided in Section 2.8(a)(iv).
“Bank Bill Rate Margin” means a rate per annum equal to the Eurocurrency Margin
at the applicable date of determination, which, in the case of a Bank Bill Rate
Advance, shall be the date of determination of the applicable Bank Bill Rate.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(a)
the rate of interest announced publicly by Citibank in New York, New York, from
time to time, as Citibank’s base rate;

(b)
½ of one percent per annum above the Federal Funds Rate; and

(c)
the Eurocurrency Rate applicable to US Dollars for a period of one month (“One
Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month LIBOR for
any day shall be based on the rate appearing on applicable Bloomberg screen (or
other commercially available source providing such quotations as designated by
the Administrative Agent from time to time) at approximately 11:00 A.M. London
time on such day ); provided, that if One Month LIBOR is less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Base Rate Advance” means a Committed Advance denominated in US Dollars that
bears interest as provided in Section 2.8(a)(i).


NYDOCS02/1166703    5
    

--------------------------------------------------------------------------------





“Base Rate Margin” means a rate per annum determined in accordance with the
Pricing Schedule.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Beneficiary” has the meaning specified in Section 9.1.
“Bill” has the meaning it has in the Bills of Exchange Act 1909 (Cwlth) and a
reference to the drawing, acceptance or endorsement of, or other dealing with, a
Bill is to be interpreted in accordance with that Act.
“Borrower” means the Company and each Subsidiary Borrower.
“Borrower Entities” has the meaning specified in Section 10.17.
“Borrowing” means a Revolving Credit Borrowing, a Canadian Borrowing, an
Australian Borrowing, a Competitive Bid Borrowing, a Swing Line Borrowing or an
Additional Currency Facility Borrowing.
“Borrowing Minimum” means, in respect of Committed Advances denominated in US
Dollars, US$10,000,000, in respect of Committed Advances denominated in
Sterling, £5,000,000, in respect of Committed Advances denominated in Yen,
¥50,000,000, in respect of Committed Advances denominated in Euros, €5,000,000,
in respect of Committed Advances denominated in Canadian Dollars, CN$5,000,000,
in respect of Committed Advances denominated in Australian Dollars,
AUD10,000,000, and in respect of Committed Advances denominated in an Additional
Currency, the amount specified in the applicable Additional Currency Facility
Addendum.
“Borrowing Multiple” means, in respect of Committed Advances denominated in US
Dollars, US$1,000,000 in respect of Committed Advances denominated in Sterling,
£1,000,000, in respect of Committed Advances denominated in Yen, ¥10,000,000, in
respect of Committed Advances denominated in Euros, €1,000,000, in respect of
Committed Advances denominated in Canadian Dollars, CN$1,000,000, in respect of
Committed Advances denominated in Australian Dollars, AUD1,000,000, and in
respect of Committed Advances denominated in an Additional Currency Facility,
the amount specified in the applicable Additional Currency Facility Addendum.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and (a) if the applicable Business
Day relates to any Eurocurrency Rate Advances or LIBO Rate Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London and in the country of issue of the currency of such
Eurocurrency Rate Advance or LIBO Rate Advance (or, in the case of an Advance
denominated in Euro, on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open), (b) if the applicable
Business Day relates to any Local Rate Advances, on which banks are open for
business in the country of issue of the currency of such Local Rate Advance, (c)
if the applicable Business Day relates to a Canadian Advance, on which banks are
open for business in Toronto, Ontario, Canada, and (d)


NYDOCS02/1166703    6
    

--------------------------------------------------------------------------------





if the applicable Business Day relates to an Australian Advance, on which banks
are open for business in Sydney, New South Wales, Australia.
“Canadian Advance” means an advance under the Canadian Facility made in Canadian
Dollars or US Dollars to a Canadian Borrower and refers to a Canadian Prime Rate
Advance, a Base Rate Advance or a Eurocurrency Rate Advance (each of which shall
be a “Type” of Canadian Advance).
“Canadian Borrower” means any Designated Subsidiary that is organized under the
federal laws of Canada or any political subdivision thereof.
“Canadian Borrowing” means a borrowing consisting of simultaneous Canadian
Advances made by the Canadian Lenders pursuant to Section 2.1(b).
“Canadian Commitment” means, with respect to any Canadian Lender at any time,
the US Dollar amount set forth opposite such Lender’s name on the Commitment
Schedule attached hereto and identified as such, as such amount may be reduced
from time to time pursuant to Section 2.6 or changed as a result of an
assignment pursuant to Section 10.6(b).
“Canadian Dollars” and “CN$” each means the lawful currency of Canada.
“Canadian Domestic Lending Office” means, with respect to any Canadian Lender,
its office located in Canada at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
“Canadian Domestic Lending Office”) or such other office in Canada as such
Lender may hereafter designate as its Canadian Domestic Lending Office by notice
to the Canadian Borrowers and the Administrative Agent.
“Canadian Facility” means, at any time, the aggregate amount of the Canadian
Commitments at such time.
“Canadian Interbank Rate” means the interest rate, expressed as a percentage per
annum, which is customarily used by the Administrative Agent when calculating
interest due by it or owing to it from or in connection with correction of
errors between it and other Canadian chartered or authorized foreign banks);
provided, that if the Canadian Interbank Rate is less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.
“Canadian Lender” means any Lender that has a Canadian Commitment (with respect
to which such Lender is a Schedule I Bank, a Schedule II Bank, a Schedule III
Bank or a Person established under the laws of Canada or any province or
territory thereof that is authorized to carry on business in Canada pursuant to
Part XII of the Bank Act (Canada)) and (together with its Affiliates) a
Revolving Credit Commitment.
“Canadian Note” means a promissory note of a Canadian Borrower payable to the
order of any Canadian Lender, delivered pursuant to a request made under Section
2.14 in substantially the form of Exhibit F-2 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Canadian
Advances made by such Lender.
“Canadian Prime Rate” means, for any day, a rate per annum equal to the higher
of (a) the rate of interest per annum established by Citibank Canada as the
reference rate of interest then in effect for determining interest rates on
commercial loans denominated in


NYDOCS02/1166703    7
    

--------------------------------------------------------------------------------





Canadian Dollars made by it in Canada and (b) the sum of ½ of 1% plus the
one-month CDOR Rate for such day); provided, that if the one-month CDOR Rate is
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Canadian Prime Rate Advance” means a Canadian Advance denominated in Canadian
Dollars that bears interest as provided in Section 2.8(a)(ii).
“Canadian Prime Rate Margin” means a rate per annum determined in accordance
with the Pricing Schedule.
“CCAA” means the Companies’ Creditors Arrangement Act (Canada).
“CDOR Rate” means on any date, with respect to a particular term as specified
herein, the per annum rate of interest which is the rate based on an average
rate applicable to Canadian Dollar bankers’ acceptances for the applicable term
appearing on the applicable Bloomberg screen as of 10:00 A.M. on such date, or
if such date is not a Business Day, then on the immediately preceding Business
Day (as adjusted by the Administrative Agent after 10:00 A.M. to reflect any
error in any posted rate or in the posted average annual rate); provided,
however, if such rate does not appear on the applicable Bloomberg screen as
contemplated, then the CDOR Rate on any date shall be calculated as the
arithmetic mean of the rates for the applicable term applicable to Canadian
Dollar bankers’ acceptances quoted by the Schedule I Reference Banks as of
10:00 A.M. on such date, or if such date is not a Business Day, then on the
immediately preceding Business Day); provided, further, that if the CDOR Rate is
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Citibank” has the meaning specified in the preliminary statements.
“Commitment” means a Revolving Credit Commitment, a Canadian Commitment, an
Australian Commitment, a Letter of Credit Commitment, a Swing Line Commitment or
an Additional Currency Facility Commitment.
“Commitment Increase” has the meaning specified in Section 2.15.
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Committed Advance” means a Revolving Credit Advance, a Canadian Advance, an
Australian Advance, a Swing Line Advance or an Additional Currency Facility
Advance.
“Committed Borrowing” means a Revolving Credit Borrowing, a Canadian Borrowing,
an Australian Borrowing, a Swing Line Borrowing or an Additional Currency
Facility Borrowing.
“Committed Currencies” means Australian Dollars, Canadian Dollars, Euros,
Sterling, Yen and each other currency (other than US Dollars) that is approved
in accordance with Section 1.3.
“Communications” has the meaning specified in Section 10.1(d)(ii).
“Company” has the meaning specified in the preliminary statements.


NYDOCS02/1166703    8
    

--------------------------------------------------------------------------------





“Competitive Bid Advance” means an advance by a Lender to a Borrower as part of
a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.3 and refers to a Fixed Rate Advance, a LIBO Rate Advance
or a Local Rate Advance.
“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.3.
“Competitive Bid Note” means a promissory note of a Borrower payable to the
order of any Lender, in substantially the form of Exhibit F-4 hereto, evidencing
the indebtedness of such Borrower to such Lender resulting from a Competitive
Bid Advance made by such Lender.
“Consenting Lender” has the meaning specified in Section 2.16(b).
“Consolidated” refers to the consolidation of accounts in accordance with
generally accepted accounting principles.
“Consolidated Adjusted EBITDA” means, for any Measurement Period, the sum,
determined on a Consolidated basis for the Company and its Subsidiaries, without
duplication, of (a) net income (or net loss), (b) interest expense, (c) income
tax expense, (d) depreciation expense, (e) amortization expense, (f) to the
extent deducted in calculating net income (or net loss), charges in respect of
Settlement Costs, (g) to the extent deducted in calculating net income (or net
loss), the amount of any losses (and minus the amount of any gains) associated
with sales of assets other than in the ordinary course of business, (h) stock
option compensation expense resulting from the adoption of Financial Accounting
Standards Board Statement No. 123R, (i) the amount of any increase (or minus the
amount of any decrease) in pension expense (other than service costs) resulting
from the application of Financial Accounting Standards Board Statement No. 87 or
any successor thereto, (j) non recurring non-cash charges (including, without
limitation, in respect of intangibles and impairments, severance charges,
retention costs and facilities costs), (k) to the extent deducted in calculating
net income (or net loss), investment loss (and minus investment income) in
respect of the Trident II portfolio of investments and (l) sublease charges
associated with vacating rental properties, in each case determined in
accordance with generally accepted accounting principles for such Measurement
Period. Solely for the purpose of calculating Consolidated Adjusted EBITDA under
Section 5.4(a), for any Measurement Period, if during such Measurement Period
the Company or any Subsidiary shall have consummated a Specified Transaction (as
defined below), Consolidated Adjusted EBITDA for such Measurement Period shall
be calculated after giving pro forma effect thereto as if such Specified
Transaction occurred on the first day of such Measurement Period. For purposes
hereof, “Specified Transaction” means any transaction or series of related
transactions resulting in (a) the acquisition or disposition of all or
substantially all of the assets of a Person, or of any business or division of a
Person, (b) the acquisition or disposition of in excess of 50% of the Equity
Interests of any Person or (c) a merger or consolidation or any other
combination with another Person (other than the Company or any of its
Subsidiaries).
“Consolidated Interest Coverage Ratio” means, for any Measurement Period, the
ratio of (a) Consolidated Adjusted EBITDA to (b) interest expense determined on
a Consolidated


NYDOCS02/1166703    9
    

--------------------------------------------------------------------------------





basis (other than (x) fees paid in connection with the prepayment of the
Mortgage or any bonds, debentures or notes and (y) interest payable in respect
of Debt incurred within a year of the maturity date of bonds, debentures or
notes issued by the Company (“Prefunded Debt”) to prefund the repayment of
Prefunded Debt on such maturity date, in each case under this clause (y) for so
long as the related Prefunded Debt remains outstanding), in each case for such
Measurement Period.
“Consolidated Funded Debt” means, without duplication, all Debt of the Company
and its Subsidiaries determined on a Consolidated basis, net of cash and cash
equivalents held either (i) in the United States free of Liens and rights of
others or (ii) in an escrow account established by the Company or any of its
Subsidiaries for purposes of funding the acquisition of Jardine Lloyd Thompson
Group plc.
“Consolidated Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Funded Debt at such date to Consolidated Adjusted EBITDA for the
most recently completed Measurement Period.
“Consolidated Leverage Ratio Covenant” has the meaning specified in Section 5.4.
“Consolidated Net Worth” means, as of any date of determination, for the Company
and its Consolidated Subsidiaries, shareholders’ equity of the Company and its
Subsidiaries on that date.
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Committed
Advances under a Facility of one Type into Committed Advances of the other Type
under such Facility pursuant to Section 2.9 or 2.10.
“Covenant Reset Notice” has the meaning specified in Section 5.4.
“Covenant Reset Period” has the meaning specified in Section 5.4.
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business which
are classified as short-term or long-term debt in accordance with generally
accepted accounting principles, (iv) all obligations of such Person as lessee
which are capitalized in accordance with generally accepted accounting
principles, (v) all non-contingent obligations (and, for purposes of Section 5.7
and the definitions of Material Debt and Material Financial Obligations, all
contingent obligations) of such Person to reimburse any bank or other Person in
respect of amounts paid under a letter of credit or similar instrument, (vi) all
Unpaid Settlement Costs net of savings in taxes reasonably estimated to be
realized by such Person in the future as a direct result of the deductibility of
the amount thereof for tax purposes, (vii) all Debt secured by a Lien on any
asset of such Person, whether or not such Debt is otherwise an obligation of
such Person and (viii) all Debt of others Guaranteed by such Person.


NYDOCS02/1166703    10
    

--------------------------------------------------------------------------------





“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Default Rate” means, in respect of any principal of any Advance or any other
amount under this Agreement that is not paid when due (whether at stated
maturity, by acceleration, by optional or mandatory prepayment or otherwise), a
rate per annum during the period from and including the due date to but
excluding the date on which such amount is paid in full equal to 2% plus the
Base Rate (or in the case of Canadian Advances, the Canadian Prime Rate) as in
effect from time to time (provided that, if the amount so in default is
principal of a Eurocurrency Rate Advance and the due date thereof is a day other
than the last day of the Interest Period therefor, the “Default Rate” for such
principal shall be, for the period from and including such due date to but
excluding the last day of the Interest Period, 2% plus the interest rate for
such Advance as provided in Section 2.8 and, thereafter, the rate provided for
above in this definition).
“Defaulting Lender” means, subject to Section 2.19(d), any Lender that (a) fails
to fund any portion of its Advances at a time when the conditions precedent set
forth in Article 3 to make any Committed Advance hereunder are satisfied, or
fails to fund participations in Letters of Credit or Swing Line Advances within
three Business Days of the date required to be funded, unless, in the case of
any Committed Advance, such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) is or
becomes (or whose parent company is or becomes) the subject of a bankruptcy or
insolvency proceeding or a Bail-In Action, (c) notifies the Company, the
Administrative Agent, any Issuing Bank, any Swing Line Bank or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements generally in which it commits to extend credit (unless such
writing or public statement relates to such Lender’s obligation to fund a
Committed Advance hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied) or (d)
fails, within three Business Days after request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Advances and participations in then outstanding
Letters of Credit, provided that such Lender shall cease to be a Defaulting
Lender under this clause (d) upon receipt of such information; provided,
further, that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any ownership interest in such lender or parent
company thereof or the exercise of control over a Lender or parent company
thereof by a governmental authority or instrumentality thereof so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.19(d)) upon delivery of
written


NYDOCS02/1166703    11
    

--------------------------------------------------------------------------------





notice of such determination to the Borrower, each Issuing Bank, each Swing Line
Bank and each Lender.
“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.
“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 10.13.
“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit E hereto signed by such Designated Subsidiary
and the Company.
“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrowers and the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.6(b)(iii)).
“Environmental Laws” means any and all Federal, state, local and foreign
environmental laws, rules or regulations, and any environmental orders or
decrees, in each case as now or hereafter in effect, relating to the regulation
or protection of human health, safety or the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals or toxic or hazardous substances or wastes into the indoor or outdoor
environment, including, without limitation, ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or toxic or
hazardous substances or wastes.


NYDOCS02/1166703    12
    

--------------------------------------------------------------------------------





“EONIA” means, in relation to a Business Day and any amount denominated in Euro,
(a) the applicable euro overnight index average administered by the Banking
Federation of the European Union (or any other person which takes over the
administration of that rate) for the relevant Business Day displayed on page
EONIA= of the applicable Bloomberg screen or (b) (if the rate described in
clause (a) is not available for that Business Day) the arithmetic mean of the
rates (rounded upwards to 4 (four) decimal places) as supplied to the
Administrative Agent at its request quoted by the Reference Banks to leading
banks in the relevant interbank market, in each case as of 5:00 P.M. (London
time) on the Business Day preceding the date of determination for the offering
of deposits in Euro for the period from 1 (one) Business Day to the immediately
following Business Day; provided, that if EONIA is less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other similar rights entitling the holder thereof to purchase or acquire any
such equity interest.
“Equivalent” (i) means, at any date of determination thereof, in US Dollars of
any Foreign Currency or in any Foreign Currency of US Dollars on any date, means
the spot rate of exchange that appears at 11:00 A.M. (London time), on the
display page applicable to the relevant currency on the Oanda website on such
date; provided that if there shall at any time no longer exist such a page on
such website, the spot rate of exchange shall be determined by reference to
another similar rate publishing service selected by the Administrative Agent.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Group” means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414 of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EURIBO Rate” means, for any Interest Period, the rate appearing on applicable
Bloomberg screen (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Euro by
reference to the Banking Federation of the European Union Settlement Rates for
deposits in Euro) at approximately 10:00 A.M., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for deposits in
Euro with a maturity comparable to such Interest Period or, if for any reason
such rate is not available, the average (rounded upward to the nearest 1/100 of
1% per annum, if such average is not a multiple thereof) of the respective rates
per annum at which deposits in Euros are offered by the principal office of each
of the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount


NYDOCS02/1166703    13
    

--------------------------------------------------------------------------------





substantially equal (x) in the case of Committed Borrowings, to such Reference
Bank’s Eurocurrency Rate Advance comprising part of such Committed Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period (subject, however, to the provisions of Section 2.9, 8.1 and
8.2) or (y) in the case of Competitive Bid Borrowings, to the amount that would
be the Reference Banks’ respective Ratable Shares of such Borrowing if such
Borrowing were to be a Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period (subject,
however, to the provisions of Section 2.9, 8.1 and 8.2); provided, that if the
EURIBO Rate is less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.
“Eurocurrency Lending Office” means, with respect to any Lender, its office,
branch or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Eurocurrency Lending Office), or such other office, branch or affiliate of such
Lender as such Lender may hereafter designate as its Eurocurrency Lending Office
by notice to the Borrowers and the Administrative Agent.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Margin” means a rate per annum determined in accordance with the
Pricing Schedule at the applicable date of determination, which, in the case of
a Eurocurrency Rate Advance, shall be the date of determination of the
applicable Eurocurrency Rate.
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Committed Borrowing, an interest rate per
annum equal to (a) in the case of any Committed Advance denominated in US
Dollars or any Committed Currency other than Euro, the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on the
applicable Bloomberg screen (or any successor page) as the London interbank
offered rate (“LIBOR”) for deposits in US Dollars or the applicable Committed
Currency at approximately 11:00 A.M. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period or, if for any reason such rate is not available, the average (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum, if such average is
not such a multiple) of the rate per annum at which deposits in US Dollars or
the applicable Committed Currency is offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank’s
Eurocurrency Rate Advance comprising part of such Committed Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period or (b) in the case of any Committed Advance denominated in Euros, the
EURIBO Rate. If the applicable Bloomberg screen is unavailable, the Eurocurrency
Rate for any Interest Period for each Eurocurrency Rate Advance comprising part
of the same Committed Borrowing shall be determined by the Administrative Agent
on the basis of applicable rates furnished to and received by the Administrative
Agent from the Reference Banks two Business Days before the first day of such
Interest Period, subject, however, to the provisions of Section 2.9, 8.1 and
8.2); provided, in each case, that if the


NYDOCS02/1166703    14
    

--------------------------------------------------------------------------------





Eurocurrency Rate is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Eurocurrency Rate Advance” means a Committed Advance denominated in US Dollars
or a Committed Currency that bears interest as provided in Section 2.8(a)(iii).
“Event of Default” has the meaning set forth in Section 6.1.
“Existing Credit Agreement” has the meaning specified in the preliminary
statements.
“Extension Date” has the meaning specified in Section 2.16(b).
“Facility” means the Revolving Credit Facility, the Canadian Facility, the
Australian Facility, the Letter of Credit Facility, the Swing Line Facility or
an Additional Currency Facility.
“FATCA” means (i) Sections 1471 through 1474 of the Internal Revenue Code in
effect on the date hereof (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and (ii) any similar law adopted by any non-U.S. governmental authority
pursuant to an intergovernmental agreement between such non-U.S. jurisdiction
and the United States.
“Federal Funds Rate” means, for any day, the rate calculated by the New York
Federal Reserve Bank based on such day’s federal funds transactions by
depositary institutions (as determined in such manner as the New York Federal
Reserve Bank shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the New York Federal Reserve
Bank as an overnight bank funding rate (from and after such date as the New York
Federal Reserve Bank shall commence to publish such composite rate), or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Administrative
Agent; provided, that if the Federal Funds Rate is less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Finance Party” has the meaning specified in Section 8.6.
“Fixed Rate Advances” has the meaning specified in Section 2.3(a)(i), which
Advances shall be denominated in US Dollars or in any Foreign Currency.
“Foreign Currency” means any Committed Currency or any other lawful currency
(other than US Dollars) that is freely transferable or convertible into US
Dollars.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Granting Lender” has the meaning set forth in Section 10.6(b)(viii).
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the


NYDOCS02/1166703    15
    

--------------------------------------------------------------------------------





generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of such Person (i) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Debt (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions or
otherwise) or (ii) entered into for the purpose of assuring in any other manner
the holder of such Debt of the payment thereof or to protect such holder against
loss in respect thereof (in whole or in part), provided that the term Guarantee
shall not include endorsements for collection or deposit in the ordinary course
of business. The term “Guarantee” used as a verb has a correlative meaning.
“Guaranteed Obligations” has the meaning specified in Section 9.1.
“Guaranty” means the obligations of the Company under Article 9 hereof.
“Increasing Australian Lender” has the meaning specified in Section 2.15.
“Increasing Lender” has the meaning specified in Section 2.15.
“Indemnitee” has the meaning set forth in Section 10.3(b).
“Information” has the meaning set forth in Section 10.11.
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Committed Borrowing and each LIBO Rate Advance comprising part of the
same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurocurrency Rate Advance and ending on the last
day of the period selected by the Borrower requesting such Borrowing pursuant to
the provisions below and, thereafter, with respect to Eurocurrency Rate
Advances, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one week or one, two, three or six months, and subject
to clause (c) of this definition, twelve months, as the applicable Borrower may,
upon notice received by the Administrative Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
(a)    the Borrowers may not select any Interest Period that ends after any
Termination Date unless, after giving effect to and reduction of the Revolving
Credit Commitments on such Termination Date, the aggregate principal amount of
Base Rate Advances and of Eurocurrency Rate Advances and LIBO Rate Advances
having Interest Periods that end on or prior to such Termination Date shall be
at least equal to the aggregate principal amount of Advances due and payable on
or prior to such date;
(b)    Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Committed Borrowing or for LIBO Rate
Advances comprising part of the same Competitive Bid Borrowing shall be of the
same duration;
(c)    in the case of any such Committed Borrowing, the Borrowers shall not be
entitled to select an Interest Period having duration of twelve months unless,
by 2:00 P.M. (New York City time) on the third Business Day prior to the first
day of such Interest Period, each Lender notifies the Administrative Agent that
such Lender will be providing


NYDOCS02/1166703    16
    

--------------------------------------------------------------------------------





funding for such Committed Borrowing with such Interest Period (the failure of
any Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Committed Borrowing shall be one week or one, two, three or six months,
as specified by the Borrower requesting such Committed Borrowing in the
applicable Notice of Borrowing as the desired alternative to an Interest Period
of twelve months;
(d)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
in the case of an Interest Period of one month or longer, if such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and
(e)    whenever the first day of any Interest Period of one month or longer
occurs on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
“ISP” has the meaning specified in Section 2.4(h).
“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.
“Issuing Bank” means each of Citibank, N.A., Deutsche Bank AG New York Branch,
Bank of America, N.A. and HSBC Bank USA, National Association or any other
Lender or any Eligible Assignee to which a portion of the Letter of Credit
Commitment hereunder has been assigned pursuant to Section 10.6 so long as such
Lender or Eligible Assignee expressly agrees to perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as an Issuing Bank and notifies the Administrative Agent of
its Applicable Lending Office (which information shall be recorded by the
Administrative Agent ), for so long as such Initial Issuing Bank, Lender or
Eligible Assignee, as the case may be, shall have a Letter of Credit Commitment.
“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Administrative Agent, over which the
Administrative Agent shall have sole dominion and control, upon terms as may be
satisfactory to the Administrative Agent.
“L/C Related Documents” has the meaning specified in Section 2.7(c)(i).
“Lender Appointment Period” has the meaning specified in Section 7.6.
“Lenders” means each lender listed on the signature pages hereof, each Issuing
Bank, each Swing Line Bank, each Assuming Lender that shall become a party
hereto pursuant to


NYDOCS02/1166703    17
    

--------------------------------------------------------------------------------





Section 2.15 or 2.16 and each Person that shall become a party hereto pursuant
to Section 10.6.
“Letter of Credit” has the meaning specified in Section 2.1(d).
“Letter of Credit Agreement” has the meaning specified in Section 2.4(a).
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrowers and their specified Subsidiaries in the Dollar amount set forth
opposite the Issuing Bank’s name on the Commitment Schedule attached hereto and
identified as such, as such amount may be reduced from time to time pursuant to
Section 2.6, increased by designation to the Administrative Agent and the
Company from time to time or changed as a result of an assignment pursuant to
Section 10.6(b).
“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) US$500,000,000 and (c) the aggregate amount of the Revolving
Credit Commitments, as such amount may be reduced at or prior to such time
pursuant to Section 2.6.
“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
(a) in the case of any Competitive Bid Borrowing denominated in US Dollars or
any Foreign Currency other than Euro, Australian Dollars or Canadian Dollars,
the rate per annum (rounded upward to the nearest whole multiple of 1/16 of 1%
per annum) appearing on applicable Bloomberg screen as LIBOR for deposits in US
Dollars or the applicable Committed Currency at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in US Dollars or the applicable Foreign Currency is offered by
the principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to the amount that would be the Reference Banks’ respective Ratable Shares
of such Borrowing if such Borrowing were to be a Revolving Credit Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period, (b) in the case of any Competitive Bid Borrowing denominated in
Euros, the EURIBO Rate, (c) in the case of any Competitive Bid Borrowing
denominated in Australian Dollars, the Bank Bill Rate or (d) in the case of any
Competitive Bid Borrowing denominated in Canadian Dollars, the CDOR Rate. If the
applicable Bloomberg screen is unavailable, the LIBO Rate for any Interest
Period for each LIBO Rate Advance comprising part of the same Competitive Bid
Borrowing shall be determined by the Administrative Agent on the basis of
applicable rates furnished to and received by the Administrative Agent from the
Reference Banks two Business Days before the first day of such Interest Period,
subject, however, to the provisions of Section 2.9, 8.1 and 8.2); provided, in
each case, that if the LIBO Rate is less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.
“LIBO Rate Advances” means a Competitive Bid Advance denominated in US Dollars
or in any Foreign Currency and bearing interest based on the LIBO Rate.


NYDOCS02/1166703    18
    

--------------------------------------------------------------------------------





“LIBOR” has the meaning set forth in the definition of Eurocurrency Rate.
“LIBOR Successor Rate” has the meaning specified in Section 2.9.
“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
2.9.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, the Company or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
“Loan Documents” means (i) this Agreement, (ii) the Notes, (iii) each Letter of
Credit Agreement and (iv) each Additional Currency Facility Addendum.
“Local Rate Advance” means a Competitive Bid Advance denominated in any Foreign
Currency sourced from the jurisdiction of issuance of such Foreign Currency and
bearing interest at a fixed rate.
“Margin Stock” means “margin stock” within the meaning of Regulations U and X.
“Material Debt” means Debt (other than the Advances made hereunder ) of the
Company and/or one or more of its Subsidiaries, arising in one or more related
or unrelated transactions, in an aggregate principal amount exceeding
US$100,000,000.
“Material Financial Obligations” means any Debt and/or Derivatives Obligation of
the Company and/or one or more of its Subsidiaries, arising in one or more
related or unrelated transactions, the principal or face amount (with respect to
Debt) or Settlement Amount (with respect to Derivatives Obligations, after
giving effect to any netting arrangements) of which exceeds in the aggregate
US$100,000,000.
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of US$50,000,000.
“Material Subsidiary” means at any time a Subsidiary which as of such time meets
the definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission.
“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Company ending on or prior to
such date.
“Mortgage” means (a) the Loan Agreement, dated as of September 29, 2005, as
amended by a First Amendment to Loan Agreement and Other Documents dated as of
October 26, 2005, between the Real Estate Borrowers and Lehman Brothers Bank
FSB, a federal savings bank, as may be further amended and supplemented from
time to time, secured by the Mortgaged Property (the “Original Mortgage”), and
(b) any other instrument of indebtedness secured by the Mortgaged Property or
otherwise secured by the direct or indirect ownership interests of one or more
of the Real Estate Borrowers and the Subsidiaries in the Mortgaged


NYDOCS02/1166703    19
    

--------------------------------------------------------------------------------





Property, provided that (i) recourse to the Company and any Subsidiary (other
than the Real Estate Borrowers) is limited to customary non-recourse carve-outs
and environmental indemnities provided in commercial real estate financings, and
(ii) the security for any such indebtedness is limited to the Mortgaged
Property, the direct and indirect ownership interests in the Mortgaged Property
and any other interest held by the Company and its Subsidiaries in the Mortgaged
Property, including, without limitation, the Primary Leases, the Sponsor Lease
and the Primary Lease Guaranty (if any), as described in the Original Mortgage.
For purposes of this definition, “Real Estate Borrowers” means MMC Borrower LLC,
Marsh USA Borrower LLC, Seabury & Smith Borrower LLC, Mercer HR Consulting
Borrower LLC and Mercer MC Consulting Borrower LLC, each a Delaware limited
liability company.
“Mortgaged Property” means all or a portion of any property located at 1166
Avenue of the Americas, New York, New York.
“MTHUK” has the meaning specified in the preliminary statements.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
“Non-Consenting Lender” has the meaning specified in Section 2.16(b).
“non-Defaulting Lenders” has the meaning specified in Section 2.19(a)(i).
“Note” means a Revolving Credit Note, a Canadian Note, an Australian Note, a
Competitive Bid Note or an Additional Currency Facility Note.
“Notice of Australian Borrowing” has the meaning specified in Section
2.2(a)(iv).
“Notice of Borrowing” means a Notice of Revolving Credit Borrowing, a Notice of
Canadian Borrowing, a Notice of Australian Borrowing, a Notice of Competitive
Bid Borrowing a Notice of Swing Line Borrowing or a Notice of Additional
Currency Facility Borrowing.
“Notice of Canadian Borrowing” has the meaning specified in Section 2.2(a)(ii).
“Notice of Competitive Bid Borrowing” has the meaning specified in Section
2.3(a).
“Notice of Issuance” has the meaning specified in Section 2.4(a).
“Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.2(a)(i).
“Notice of Swing Line Borrowing” has the meaning specified in Section 2.2(a)(v).
“One Month LIBOR” has the meaning specified in the definition of “Base Rate”.
“Other Taxes” means any present or future stamp, mortgage recording or
documentary taxes and any other excise or property taxes, or similar charges or
levies, which arise from any


NYDOCS02/1166703    20
    

--------------------------------------------------------------------------------





payment made pursuant to this Agreement or under any Note or from the execution
or delivery of, the enforcement of, or otherwise with respect to, this Agreement
or any Note.
“Overnight Eurocurrency Rate” has the meaning specified in Section 2.9(c).
“Overnight LIBO Rate” means EONIA.
“Overnight LIBO Rate Advance” means a Swing Line Advance denominated in Euro
that bears interest as provided in Section 2.8(a)(v).
“Parent” means, with respect to any Lender, any Person controlling such Lender.
“Participant” has the meaning set forth in Section 10.6(d).
“Participation Register” has the meaning set forth in Section 10.6(d).
“Payment Office” means, for any Foreign Currency, such office of Citibank as
shall be from time to time selected by the Administrative Agent and notified by
the Administrative Agent to the Borrowers and the Lenders.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
“Platform” has the meaning specified in Section 10.1(d)(i).
“Post-Petition Interest” has the meaning specified in Section 9.1.
“Prefunded Debt” has the meaning specified in the definition of “Consolidated
Interest Coverage Ratio”.
“Pricing Schedule” means the Schedule attached hereto identified as such.
“Protesting Lender” has the meaning specified in Section 10.13(a)(ii).
“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.6 or 6.1,
such Lender’s Revolving Credit Commitment as


NYDOCS02/1166703    21
    

--------------------------------------------------------------------------------





in effect immediately prior to such termination) and the denominator of which is
the aggregate amount of all Revolving Credit Commitments at such time (or, if
the Revolving Credit Commitments shall have been terminated pursuant to Section
2.6 or 6.1, the aggregate amount of all Revolving Credit Commitments as in
effect immediately prior to such termination).
“Recipient” has the meaning specified in Section 8.6.
“Reference Banks” means Citibank and such other Lenders to be agreed that (i)
have been approved by the Company to perform such role (such approval not to be
unreasonably withheld) and (ii) have agreed to perform such role; provided if
any of such banks ceases to be a Lender, such bank shall also cease to be a
Reference Bank, and a successor Reference Bank shall be chosen by the
Administrative Agent from the Lenders and identified as such by notice from the
Administrative Agent to the Borrowers and the Lenders, provided that such
designated Lender (i) has been approved by the Company to perform such role
(such approval not to be unreasonably withheld) and (ii) has agreed to perform
such role.
“Register” has the meaning specified in Section 10.6(c).
“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as in
effect from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Relevant Party” has the meaning specified in Section 8.6.
“Required Lenders” means at any time Lenders having more than 50% of the
aggregate amount of the Revolving Credit Commitments or, if the Revolving Credit
Commitments shall have been terminated, holding more than 50% of the aggregate
outstanding principal amount of the Committed Advances.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restatement Date” means the date on which the Administrative Agent shall have
received the documents specified in or pursuant to Section 3.1.
“Revolving Credit Advance” means an advance by a Lender to a Borrower as part of
a Revolving Credit Borrowing and refers to a Base Rate Advance or a Eurocurrency
Rate Advance (each of which shall be a “Type” of Revolving Credit Advance).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type and currency made by each of the
Revolving Credit Lenders pursuant to Section 2.1(a).
“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the US Dollar amount set forth opposite such Lender’s name on the
Commitment Schedule attached hereto and identified as such, as such amount may
be reduced from time to


NYDOCS02/1166703    22
    

--------------------------------------------------------------------------------





time pursuant to Section 2.6, increased pursuant to Section 2.15 or changed as a
result of an assignment pursuant to Section 10.6(b).
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.
“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment.
“Revolving Credit Note” means a promissory note of a Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.14 in
substantially the form of Exhibit F-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any comprehensive territorial Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, , or any Person in which such listed Person
owns, directly or indirectly, a 50 percent or greater interest, (b) any Person
located, organized or resident in a Sanctioned Country, or (c) any Person who is
otherwise the subject or target of any Sanctions.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.
“Schedule I Bank” means any bank named on Schedule I to the Bank Act (Canada).
“Schedule I Reference Bank” means, where there are two or fewer Canadian Lenders
which are Canadian chartered banks that are Schedule I Banks, all such Lenders,
and where there are more than two such Lenders, two of such Lenders chosen by
the Administrative Agent and identified as such by notice from the
Administrative Agent to the Canadian Borrowers and the Canadian Lenders,
provided that such designated Canadian Lender has agreed to perform such role.
“Schedule II Bank” means any Lender named on Schedule II to the Bank Act
(Canada).
“Schedule II/III Reference Banks” means Citibank, N.A., Canada Branch and such
other Lenders to be agreed which are Schedule II Banks or Schedule III Banks and
identified as such by notice from the Administrative Agent to the Canadian
Borrowers and the Canadian Lenders, provided that such designated Canadian
Lender has agreed to perform such role; provided if either of such banks ceases
to be a Lender, such bank shall also cease to be a Schedule II/III Reference
Bank, and a successor Schedule II/III Reference Bank shall be chosen by the
Administrative Agent from the Canadian Lenders which are Schedule II Banks or
Schedule III Banks and identified as such by notice from the Administrative
Agent to the


NYDOCS02/1166703    23
    

--------------------------------------------------------------------------------





Canadian Borrowers and the Canadian Lenders, provided that such designated
Canadian Lender has agreed to perform such role.
“Schedule III Bank” means any “authorized foreign bank” named on Schedule III to
the Bank Act (Canada) with respect to which transactions under this Agreement
will be entered into in the ordinary course of its “Canadian banking business”
for the purposes of the Income Tax Act (Canada).
“Scheduled Unavailability Date” has the meaning set forth in Section 2.9(i).
“Settlement” means the settlement by the Company and its Subsidiaries of a
Specified Claim.
“Settlement Amount” means, in respect of any Derivatives Obligation to which the
Company and/or any Subsidiary is a party, the net aggregate marked-to-market (in
accordance with standard industry practice) amount, if any, that would be due in
respect of such Derivatives Obligation (together with all other Derivatives
Obligations under the same master agreement and giving effect to any netting
arrangements between the parties to such master agreement) if such Derivatives
Obligation was (and such other Derivatives Obligations were) terminated because
of a default by the Company or such Subsidiary.
“Settlement Costs” means all costs and obligations incurred, owing, paid or
payable by the Company or any Subsidiary of the Company in connection with the
settlement of any Specified Claim, including, without limitation, payment of
restitution, fines and penalties, but excluding amounts payable to legal counsel
or other advisors of the Company or any Subsidiary of the Company.
“SPC” has the meaning specified in Section 10.6(b)(viii).
“Specified Claim” means (a) any claim, complaint, lawsuit, action,
administrative or regulatory proceeding, allegation, inquiry, investigation or
other matter or contingency (a “Claim”) described or referred to in Note 15
(“Claims, Lawsuits and Other Contingencies”) to the financial statements
included in the Company’s quarterly report on Form 10-Q for the fiscal quarter
ended June 30, 2018 as filed with the Securities and Exchange Commission (“Note
15”) and (b) any other Claim, actual or threatened, against the Company or any
Subsidiary that arises out of, or is based upon, related to or similar to, any
Claims or facts described or referred to in Note 15.
“Sterling” and “£” each means the lawful currency of the United Kingdom.
“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.
“Subsidiary Borrower” means MTHUK and the Designated Subsidiaries from time to
time.
“Supplier” has the meaning specified in Section 8.6.


NYDOCS02/1166703    24
    

--------------------------------------------------------------------------------





“Swing Line Advance” means an Advance under the Swing Line Facility made in US
Dollars as a Base Rate Advance or made in Euros as an Overnight LIBO Rate
Advance pursuant to Section 2.1(e).
“Swing Line Bank” means each of Citibank, N.A. and, solely in respect of Swing
Line Borrowings denominated in US Dollars, Bank of America, N.A. and HSBC Bank
USA, National Association, each in its capacity as provider of Swing Line
Advances, or any successor swing line lender hereunder.
“Swing Line Borrowing” means a borrowing of a Swing Line Advance pursuant to
Section 2.1(e) and refers to a Base Rate Advance or an Overnight LIBO Rate
Advance.
“Swing Line Commitment” means, with respect to any Swing Line Bank as of the
date of this Agreement, the US Dollar amount set forth opposite such Lender’s
name on the Commitment Schedule attached hereto and identified as such, as such
amount may be modified in accordance with the terms of this Agreement and for
any successor swing line lender, such amount as shall be notified to the
Administrative Agent and the Company.
“Swing Line Facility” has the meaning specified in Section 2.1(e).
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by any Borrower
pursuant to this Agreement or under any Note, and all liabilities with respect
thereto, excluding (i) in the case of each Lender and the Administrative Agent
(x) taxes imposed on its income, and franchise or similar (including branch
profits) taxes imposed on it, by a jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or in which
its principal executive office is located or, in the case of each Lender, in
which its Applicable Lending Office is located and (y) United States or other
withholding tax to the extent imposed as a result of a failure to satisfy the
applicable requirements of FATCA and (ii) in the case of each Lender, (x) any
United States withholding tax imposed on such payments but only to the extent
that such Lender is subject to United States withholding tax at the time such
Lender first becomes a party to this Agreement (except to the extent that an
assignor was entitled to payment under Section 8.4(a) with respect to such
United States withholding tax) or (y) any United States withholding tax imposed
on such payment solely as a result of a change in such Lender’s Applicable
Lending Office made other than pursuant to Section 8.2, 8.3 or 8.4(f).
“Termination Date” means the earlier of (a) the later of October 12, 2023 or, as
to any Lender for which the Termination Date is extended pursuant to Section
2.16, the date to which the Termination Date is so extended, and (b) the date of
termination in whole of the Commitments pursuant to Section 2.6 or 6.1.
“Trade Date” has the meaning specified in Section 8.6.
“UK Borrower” means a Borrower incorporated in England and Wales, or resident
for tax purposes in the United Kingdom.
“UK Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant Borrower, which (a) where it relates to a UK
Treaty Lender that is a Lender on the date of this Agreement, contains the
scheme reference number and jurisdiction of tax residence stated opposite that
Lender’s name in the UK Tax Schedule, or (b)


NYDOCS02/1166703    25
    

--------------------------------------------------------------------------------





where it relates to a UK Treaty Lender that is not a Lender on the date of this
Agreement, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the relevant Assignment and
Assumption.
“UK CTA” means the United Kingdom Corporation Tax Act 2009.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK ITA” means the United Kingdom Income Tax Act 2007.
“UK Non-Bank Lender” means (a) where a Lender is a party to this Agreement on
the date of this Agreement, a Lender which is designated as a UK Non-Bank Lender
in the UK Tax Schedule, and (b) where a Lender becomes a party to this Agreement
after the date of this Agreement, a Lender which gives a UK Tax Confirmation in
the relevant Assignment and Assumption.
“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document and is:
(a) a Lender (i) which is a bank (as defined for the purpose of section 879 of
the UK ITA) making an advance under a Loan Document and is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the UK CTA, or (ii) in respect of an advance made
under a Loan Document by a person that was a bank (as defined for the purpose of
section 879 of the UK ITA) at the time that that advance was made and within the
charge to United Kingdom corporation tax as respects any payments of interest
made in respect of that advance; (b) a Lender which is (i) a company resident in
the United Kingdom for United Kingdom tax purposes, or (ii) a partnership each
member of which is (1) a company so resident in the United Kingdom or (2) a
company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the UK
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the UK CTA, or (iii) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing the chargeable profits (within the
meaning of section 19 of the UK CTA) of that company; (c) a UK Treaty Lender; or
(d) a building society (as defined for the purposes of section 880 of the UK
ITA) making an advance under a Loan Document.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either: (a) a company resident in the United
Kingdom for United Kingdom tax purposes; or (b) a


NYDOCS02/1166703    26
    

--------------------------------------------------------------------------------





partnership each member of which is (i) a company so resident in the United
Kingdom, or (ii) a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account in computing its chargeable profits (within the meaning of
section 19 of the UK CTA) the whole of any share of interest payable in respect
of that advance that falls to it by reason of Part 17 of the UK CTA; or (c) a
company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the UK CTA) of that company.
“UK Tax Deduction” means a deduction or withholding for or on account of Taxes
imposed by the United Kingdom from a payment under a Loan Document, other than a
deduction or withholding required by FATCA.
“UK Tax Schedule” means the Schedule attached hereto identified as such.
“UK Treaty Lender” means a Lender which (a) is treated as a resident of a UK
Treaty State for the purposes of a UK Treaty, (b) does not carry on a business
in the United Kingdom through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected, and (c) is entitled to be
paid interest free of United Kingdom taxation by virtue of the UK Treaty,
subject to the completion of procedural formalities.
“UK Treaty State” means a jurisdiction having a double taxation agreement (a “UK
Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of any Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the sum of (i)
aggregate Available Amount of all Letters of Credit issued by such Issuing Bank
and (ii) the aggregate outstanding principal amount of all Revolving Credit
Advances made by each Issuing Bank pursuant to Section 2.4(c) that have not been
ratably funded by the Lenders.
“Unpaid Settlement Costs” means Settlement Costs that have not been paid.
“Unused Additional Currency Facility Commitment” means, with respect to any
Additional Currency Facility Lender of any Additional Currency Facility at any
time, the lesser of


NYDOCS02/1166703    27
    

--------------------------------------------------------------------------------





(a) such Lender’s Additional Currency Facility Commitment at such time under the
applicable Additional Currency Facility minus the aggregate principal amount of
all Additional Currency Facility Advances made by such Lender and outstanding at
such time under the applicable Additional Currency Facility and (b) such
Lender’s (or such Lender’s Affiliate’s) Unused Revolving Credit Commitment at
such time.
“Unused Australian Commitment” means, with respect to any Australian Lender at
any time, the lesser of (a) such Lender’s Australian Commitment at such time
minus the aggregate principal amount of all Australian Advances made by such
Lender and outstanding at such time and (b) such Lender’s (or such Lender’s
Affiliate’s) Unused Revolving Credit Commitment at such time.
“Unused Canadian Commitment” means, with respect to any Canadian Lender at any
time, the lesser of (a) such Lender’s Canadian Commitment at such time minus the
aggregate principal amount of all Canadian Advances made by such Lender and
outstanding at such time and (b) such Lender’s (or such Lender’s Affiliate’s)
Unused Revolving Credit Commitment at such time.
“Unused Revolving Credit Commitment” means, with respect to each Revolving
Credit Lender at any time, (a) such Lender’s Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Revolving
Credit Advances made by such Lender (in its capacity as a Lender and not as an
Issuing Bank) and outstanding at such time, determined for Advances denominated
in any Committed Currency by reference to the Equivalent thereof in US Dollars,
plus (ii) such Lender’s Ratable Share of (A) the aggregate Available Amount of
all the Letters of Credit outstanding at such time, (B) the aggregate principal
amount of all Revolving Credit Advances made by each Issuing Bank pursuant to
Section 2.4(c) that have not been ratably funded by such Lender and outstanding
at such time, (C) the aggregate principal amount of all Competitive Bid Advances
then outstanding, determined for Competitive Bid Advances denominated in any
Foreign Currency by reference to the Equivalent thereof in US Dollars and (D)
the aggregate principal amount of all Swing Line Advances outstanding at such
time plus (iii) in the case of a Revolving Credit Lender that is (or has an
Affiliate that is) a Canadian Lender, the aggregate principal amount of all
Canadian Advances made by such Lender and outstanding at such time, in each
case, determined for Advances denominated in Canadian Dollars by reference to
the Equivalent thereof in US Dollars plus (iv) in the case of a Revolving Credit
Lender that is (or has an Affiliate that is) an Australian Lender, the aggregate
principal amount of all Australian Advances made by such Lender and outstanding
at such time, determined for Advances denominated in Australian Dollars by
reference to the Equivalent thereof in US Dollars plus (v) in the case of a
Revolving Credit Lender that is (or has an Affiliate that is) an Additional
Currency Facility Lender, the aggregate principal amount of all Additional
Currency Facility Advances made by such Lender and outstanding at such time,
determined by reference to the Equivalent thereof in US Dollars plus (vi) in the
case of a Revolving Credit Lender that is (or has an Affiliate that is) an
Issuing Bank and without duplication of clause (ii)(B) above, the aggregate
principal amount of all Revolving Credit Advances made by such Issuing Bank
pursuant to Section 2.4(c) that have not been ratably funded by the Revolving
Credit Lenders and outstanding at such time plus (vii) in the case of a
Revolving Credit Lender that is (or has an Affiliate that is) a Swing Line Bank
and without duplication of clause (ii)(D) above, the aggregate principal amount
of all Swing Line Advances made by such Swing Line Bank and outstanding at such
time, determined by reference to the Equivalent thereof in US Dollars.


NYDOCS02/1166703    28
    

--------------------------------------------------------------------------------





“US Dollars” and “US$” means lawful money of the United States.
“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.
“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares) are at the time directly or indirectly owned by
the Company.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
“Yen” or “¥” means the lawful currency of Japan.

Section 1.2    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Company’s independent public
accountants) with the most recent audited consolidated financial statements of
the Company and its Consolidated Subsidiaries delivered to the Lenders; provided
that, if the Company notifies the Administrative Agent that the Company wishes
to amend any covenant (and any related definition) in Article 5 to eliminate the
effect of any change in generally accepted accounting principles on the
operation of such covenant (or if the Administrative Agent notifies the Company
that the Required Lenders wish to amend Article 5 for such purpose), then the
Company’s compliance with such covenant shall be determined on the basis of
generally accepted accounting principles in effect immediately before the
relevant change in generally accepted accounting principles became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Company and the Required Lenders, respectively, provided
further that without limitation of the foregoing, all terms of an accounting or
financial nature shall be construed without giving effect to any changes to
current GAAP accounting for leases of the type described in the FASB Accounting
Standards Codification (ASC) 842, Leases, and IASB IFRS 16 Leases issued January
13, 2016. Without limitation of the foregoing, any reference in any definitions
to cash charges shall mean charges that are or are expected to be incurred or
paid in cash, and any reference to non-cash charges shall mean charges that are
not expected to be paid in cash at any time.


NYDOCS02/1166703    29
    

--------------------------------------------------------------------------------






Section 1.3    Additional Committed Currencies. (a) The Company may from time to
time request that Eurocurrency Rate Advances be made in a currency other than
those specifically listed in the definition of “Committed Currencies;” provided
that such requested currency is a lawful currency (other than US Dollars) that
is readily available and freely transferable and convertible into US Dollars.
Any such request shall be made to the Administrative Agent not later than 11:00
A.M. (New York City time), 10 Business Days prior to the date of the desired
Committed Borrowing (or such other time or date as may be agreed by the
Administrative Agent). The Administrative Agent shall promptly notify each
Lender thereof. Each Lender shall notify the Administrative Agent, not later
than 11:00 A.M. (New York City time), five Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Advances in such requested currency. Any failure by a Lender
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender to make Eurocurrency
Rate Advances in such requested currency as a Committed Currency under the
Revolving Credit Facility. If the Administrative Agent and all the Lenders
consent to making Eurocurrency Rate Advances in such requested currency, the
Administrative Agent shall so notify the Company and such requested currency
shall thereupon be deemed for all purposes to be a Committed Currency hereunder
for purposes of any Committed Borrowings of Eurocurrency Rate Advances under the
Revolving Credit Facility.
(b)    If either (x) the Administrative Agent shall fail to obtain the consent
to request for the requested Foreign Currency under clause (a) above or (y) the
Company so elects in its sole discretion, the Company may from time to time
agree with one or more existing Lenders that such Lenders (or their respective
Affiliates) shall commit to make Advances in a Foreign Currency approved by the
Administrative Agent acting reasonably, pursuant to a facility under this
Agreement comprising commitments from less than all of the Lenders (each, an
“Additional Currency Facility”; and the Foreign Currency thereof, an “Additional
Currency”). Each Additional Currency Facility shall be evidenced by an addendum
hereto (an “Additional Currency Facility Addendum”) in form and substance
reasonably satisfactory to the Company, the Lenders (or Affiliates) committing
to provide such facility (for any Additional Currency Facility, the “Additional
Currency Facility Lenders”) and the Administrative Agent, which Additional
Currency Facility Addendum shall set forth in any event the commitment amount of
each Additional Currency Facility Lender with respect thereto. Upon execution
and delivery of such Additional Currency Facility Addendum by the parties
thereto, each Additional Currency Facility Lender referred to therein shall have
an Additional Currency Facility Commitment in the requested Additional Currency
as set forth therein. Each of the parties hereto agrees that, upon the
effectiveness of any Additional Currency Facility Addendum, the Administrative
Agent and the Borrowers may amend this Agreement to the extent (but only to the
extent) necessary to reflect the existence and the terms of the Additional
Currency Facility evidenced thereby. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Additional Currency Facility
Addendum and shall make available copies of each Additional Currency Facility
Addendum to any Lender upon request.

Section 1.4    Other Interpretive Provisions. Any reference herein to a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate


NYDOCS02/1166703    30
    

--------------------------------------------------------------------------------





Person. Any division of a limited liability company shall constitute a separate
Person hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

ARTICLE 2    
THE CREDITS

Section 2.1    The Committed Advances and Letters of Credit. (a) The Revolving
Credit Advances. Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Revolving Credit Advances to any Borrower from
time to time on any Business Day during the period from the Restatement Date
until the Termination Date in an amount (based in respect of any Revolving
Credit Advances to be denominated in a Committed Currency by reference to the
Equivalent thereof in US Dollars determined on the date of delivery of the
applicable Notice of Revolving Credit Borrowing) not to exceed such Lender’s
Unused Revolving Credit Commitment. Each Revolving Credit Borrowing shall be in
an amount not less than the Borrowing Minimum or the Borrowing Multiple in
excess thereof and shall consist of Revolving Credit Advances of the same Type
and in the same currency made on the same day by the Lenders ratably according
to their respective Unused Revolving Credit Commitments. Within the limits of
each Lender’s Revolving Credit Commitment, any Borrower may borrow under this
Section 2.1(a), prepay pursuant to Section 2.11 and reborrow under this
Section 2.1(a). Notwithstanding the foregoing, neither any Canadian Borrower nor
any Australian Borrower may borrow under this Section 2.1(a).
(a)    Canadian Advances. Each Canadian Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Canadian Prime Rate Advances in
Canadian Dollars and Base Rate Advances or Eurocurrency Rate Advances in US
Dollars to any Canadian Borrower from time to time on any Business Day during
the period from the Restatement Date until the Termination Date in an amount for
each such Advance (determined by reference to the Equivalent thereof in Canadian
Dollars on the Business Day such Advance is made) not to exceed such Lender’s
Unused Canadian Commitment at such time. Each Canadian Borrowing under this
Section 2.1(b) shall be in an aggregate amount of not less than CN$10,000,000 or
US$10,000,000, as the case may be, or an integral multiple of CN$1,000,000 or
US$1,000,000, as the case may be, in excess thereof and shall consist of
Canadian Advances made on the same day and of the same Type by the Canadian
Lenders ratably according to their respective Canadian Commitments. Within the
limits of each Canadian Lender’s Unused Canadian Commitment in effect from time
to time, the Canadian Borrowers may borrow under this Section 2.1(b), prepay
pursuant to Section 2.11 and reborrow under this Section 2.1(b).
(b)    Australian Advances. Each Australian Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Bank Bill Rate Advances in
Australian Dollars and Eurocurrency Rate Advances in US Dollars to any
Australian Borrower from time to time on any Business Day during the period from
the Restatement Date until the Termination Date in an amount (based in respect
of any Australian Advances to be denominated in Australian Dollars by reference
to the Equivalent thereof in US Dollars determined on the date of delivery of
the applicable Notice of Australian Borrowing) not to exceed such Lender’s
Unused Australian Commitment. Each Australian Borrowing shall be in an amount
not less than the Borrowing Minimum or the Borrowing Multiple in excess thereof
and shall consist of


NYDOCS02/1166703    31
    

--------------------------------------------------------------------------------





Australian Advances of the same Type and in the same currency made on the same
day by the Lenders ratably according to their respective Unused Australian
Commitments. Within the limits of each Lender’s Australian Commitment, any
Australian Borrower may borrow under this Section 2.1(c), prepay pursuant to
Section 2.11 and reborrow under this Section 2.1(c).
(c)    Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, in reliance upon the agreements of the other Lenders set
forth in this Agreement, to issue standby letters of credit (each, a “Letter of
Credit”) denominated in US Dollars for the account of any Borrower and its
specified Subsidiaries from time to time on any Business Day during the period
from the Restatement Date until 30 days before the Termination Date in an
Available Amount not to exceed (i) for all Letters of Credit issued by all of
the Issuing Banks, the Letter of Credit Facility at such time and (ii) for the
proposed Letter of Credit to be issued by such Issuing Bank, (x) such Issuing
Bank’s Letter of Credit Commitment at such time, (y) such Issuing Bank’s (or its
Affiliate’s) Unused Revolving Credit Commitment and (z) the Unused Revolving
Credit Commitments of the Lenders at such time. No Letter of Credit shall have
an expiration date (including all rights of the applicable Borrower or the
beneficiary to require renewal) later than 10 Business Days before the
Termination Date, provided that no Letter of Credit may expire after the
Termination Date of any Non-Consenting Lender if, after giving effect to such
Letter of Credit, the aggregate Revolving Credit Commitments of the Consenting
Lenders (including any replacement Lenders) for the period following such
Termination Date would be less than the Available Amount of the Letters of
Credit expiring after such Termination Date. Within the limits referred to
above, the Borrowers may from time to time request the Issuance of Letters of
Credit under this Section 2.1(d). Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
(d)    The Swing Line Advances. Each Swing Line Bank agrees, on the terms and
conditions hereinafter set forth, to make Swing Line Advances denominated in US
Dollars (in the case of each Swing Line Bank) or Euro (in the case of Citibank,
N.A.) to any Borrower from time to time on any Business Day during the period
from the date hereof until the Termination Date (i) in an aggregate amount
(based in respect of any Swing Line Advances to be denominated in Euro by
reference to the Equivalent thereof in US Dollars determined on the date of
delivery of the applicable Notice of Swing Line Borrowing) not to exceed at any
time outstanding $750,000,000 (the “Swing Line Facility”) and (ii) in an amount
(based in respect of any Swing Line Advances to be denominated in Euro by
reference to the Equivalent thereof in US Dollars determined on the date of
delivery of the applicable Notice of Swing Line Borrowing) for each such Advance
not to exceed (unless waived by the Administrative Agent and the applicable
Swing Line Bank) (x) the unused Swing Line Commitment of the applicable Swing
Line Bank, (y) the Unused Revolving Credit Commitment of the applicable Swing
Line Bank (or its Affiliate) and (z) the Unused Revolving Credit Commitments of
the Lenders on such Business Day. No Swing Line Advance shall be used for the
purpose of funding the payment of principal of any other Swing Line Advance.
Each Swing Line Borrowing shall be in an amount of $5,000,000 or €5,000,000 as
applicable, or an integral multiple of $1,000,000 or €1,000,000, as applicable,
in excess thereof. Within the limits of the Swing Line Facility and within the
limits referred to in clause (ii) above, the Borrowers may borrow under this
Section 2.01(e), prepay


NYDOCS02/1166703    32
    

--------------------------------------------------------------------------------





pursuant to Section 2.11 and reborrow under this Section 2.1(e), provided, that
no Borrower shall use the proceeds of any Swing Line Advance to refinance any
outstanding Swing Line Advance. Notwithstanding the foregoing, neither any
Canadian Borrower nor any Australian Borrower may borrow under this Section
2.1(e).
(e)    Additional Currency Facility Advances. Each Additional Currency Facility
Lender under an Additional Currency Facility severally agrees, on the terms and
conditions set forth hereinafter and in the applicable Additional Currency
Facility Addendum to which such Lender is a party, to make Additional Currency
Facility Advances in the applicable Additional Currency from time to time on any
Business Day during the period from the Restatement Date until the Termination
Date in an amount for each such Advance (determined by reference to the
Equivalent thereof in the applicable Additional Currency on the Business Day
such Advance is made) not to exceed such Lender’s Unused Additional Currency
Facility Commitment at such time. Within the limits of each Additional Currency
Facility Lender’s applicable Unused Additional Currency Facility Commitment in
effect from time to time, the Borrowers may borrow under this Section 2.1(f),
prepay pursuant to Section 2.11 and reborrow under this Section 2.1(f).

Section 2.2    Making the Committed Advances. (a) (i) Revolving Credit
Borrowings. Except as otherwise provided in Section 2.4(c), each Revolving
Credit Borrowing shall be made on notice, given not later than (x) 11:00 A.M.
(New York City time) on the second Business Day prior to the date of the
proposed Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances denominated in US Dollars, (y) 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances denominated in any Committed Currency,
or (z) 1:00 P.M. (New York City time) on the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of Base
Rate Advances, by any Borrower to the Administrative Agent, which shall give to
each Lender prompt notice thereof by telecopier. Each such notice of a Revolving
Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall be by
telephone, confirmed immediately in writing, or telecopier in substantially the
form of Exhibit B-1 hereto, specifying therein the requested (A) date of such
Revolving Credit Borrowing, (B) Type of Advances comprising such Revolving
Credit Borrowing, (C) aggregate amount of such Revolving Credit Borrowing, and
(D) in the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances, initial Interest Period and currency for each such Revolving Credit
Advance. Each Lender shall, before 3:00 P.M. (New York City time) on the date of
such Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of Advances denominated in US Dollars, and before 3:00 P.M. (New York
City time) on the date of such Revolving Credit Borrowing, in the case of a
Revolving Credit Borrowing consisting of Eurocurrency Rate Advances denominated
in any Committed Currency, make available for the account of its Applicable
Lending Office to the Administrative Agent at the applicable Administrative
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Revolving Credit Borrowing. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article
III, the Administrative Agent will make such funds available to the Borrower
requesting the Revolving Credit Borrowing at the Administrative Agent’s address
referred to in Section 10.2 or at the applicable Payment Office, as the case may
be; provided, however, that, if such Borrowing is denominated in US Dollars or
Euro, the Administrative Agent shall first make a portion of such funds equal to
the aggregate principal amount of any Swing Line Advances made to such Borrower
in such currency by each Swing Line Bank and by any


NYDOCS02/1166703    33
    

--------------------------------------------------------------------------------





other Lender and outstanding on the date of such Revolving Credit Borrowing,
plus interest accrued and unpaid thereon to and as of such date, available to
such Swing Line Bank and such other Lenders for repayment of such Swing Line
Advances.
(i)    Canadian Borrowings. Each Canadian Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the second Business
Day prior to the date of the proposed Canadian Borrowing in the case of a
Canadian Borrowing consisting of Eurocurrency Rate Advances denominated in US
Dollars and (y) 9:30 A.M. (Toronto time) on the Business Day prior to the date
of the proposed Canadian Borrowing in the case of a Canadian Borrowing
consisting of Canadian Prime Rate Advances or Base Rate Advances, by any
Canadian Borrower to the Administrative Agent, which shall give to each Canadian
Lender prompt notice thereof by telecopier not later than 10:00 A.M. (Toronto
Time) on such date. Each such notice of a Canadian Borrowing (a “Notice of
Canadian Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier in substantially the form of Exhibit B-2 hereto, specifying therein
the requested (A) date of such Canadian Borrowing, (B) Type of Canadian Advances
comprising such Canadian Borrowing, (C) aggregate amount of such Canadian
Borrowing, and (D) in the case of a Canadian Borrowing consisting of
Eurocurrency Rate Advances, initial Interest Period for each such Canadian
Advance. Each Canadian Lender shall, before 1:00 P.M. (Toronto time) on the date
of such Canadian Borrowing make available for the account of its Applicable
Lending Office to the Administrative Agent at the applicable Administrative
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Canadian Borrowing. After the Administrative Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the applicable Canadian
Borrower at the Administrative Agent’s address referred to in Section 10.1 or at
the applicable Payment Office, as the case be.
(ii)    [Reserved].
(iii)    Australian Borrowings. Each Australian Borrowing shall be made on
notice, given not later than (x) 4:00 P.M. (New York City time) on the third
Business Day prior to the date of the proposed Australian Borrowing in the case
of an Australian Borrowing consisting of Eurocurrency Rate Advances denominated
in US Dollars or (y) 10:00 A.M. (Sydney time) on the second Business Day prior
to the date of the proposed Australian Borrowing consisting of Bank Bill Rate
Advances, by any Australian Borrower to the Administrative Agent (and, in the
case of an Australian Borrowing denominated in Australian Dollars,
simultaneously to the Australian Sub-Agent), which shall give to each Australian
Lender prompt notice thereof by telecopier. Each such notice of an Australian
Borrowing (a “Notice of Australian Borrowing”) shall be by telephone, confirmed
immediately in writing, or telecopier in substantially the form of Exhibit B-3
hereto, specifying therein the requested (A) date of such Australian Borrowing,
(B) Type of Advances comprising such Australian Borrowing, (C) aggregate amount
of such Australian Borrowing, (D) in the case of an Australian Borrowing
consisting of Eurocurrency Rate Advances, initial Interest Period for each such
Australian Advance, and (E) in the case of an Australian Borrowing consisting of
Bank Bill Rate Advances, initial Australian Interest Rate Period. Each Lender
shall, (1) before 1:00 P.M. (New York City time) on the date of such Australian
Borrowing, in the case of an Australian Borrowing consisting of Advances
denominated in US Dollars, and (2) before 11:00 A.M.


NYDOCS02/1166703    34
    

--------------------------------------------------------------------------------





(Sydney time) on the date of such Australian Borrowing, in the case of an
Australian Borrowing denominated in Australian Dollars, make available for the
account of its Applicable Lending Office to the Administrative Agent, or to the
Australian Sub-Agent in the case of an Australian Borrowing denominated in
Australian Dollars, at the applicable Administrative Agent’s Account, in same
day funds, such Lender’s ratable portion of such Australian Borrowing. After the
receipt by the Administrative Agent, or the Australian Sub-Agent, as the case
may be, of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent or the Australian Sub-Agent, as
the case may be, will make such funds available to the Australian Borrower
requesting the Australian Borrowing at the Administrative Agent’s address or the
Australian Sub-Agent’s address, as the case may be, referred to in Section 10.1
or at the applicable Payment Office, as the case may be.
(iv)    Swing Line Borrowings. (A) Each Swing Line Borrowing shall be made on
notice, given not later than (x) in the case of Swing Line Borrowings
denominated in US Dollars, 3:00 P.M. (New York City time) on the date of the
proposed Swing Line Borrowing by the applicable Borrower to any applicable Swing
Line Bank and the Administrative Agent or (y) in the case of Swing Line
Borrowings denominated in Euro, 5:00 P.M. (London time) on the Business Day
immediately prior to the date of the proposed Swing Line Borrowing by the
applicable Borrower to any applicable Swing Line Bank and the Administrative
Agent, of which the Administrative Agent shall give prompt notice to the
Lenders. Each such notice of a Swing Line Borrowing (a “Notice of Swing Line
Borrowing”) shall be by telephone, confirmed at once in writing, or telecopier,
specifying therein the requested (i) date of such Borrowing, (ii) amount and
currency of such Borrowing and (iii) maturity of such Borrowing (which maturity
shall be no later than the tenth Business Day after the requested date of such
Borrowing). Each Swing Line Advance shall be a Base Rate Advance, if denominated
in US Dollars, or an Overnight LIBO Rate Advance, if denominated in Euro. The
applicable Swing Line Bank shall, before 5:00 P.M. (New York City time), in the
case of Swing Line Advances denominated in US Dollars, and before 3:45 P.M.
(London time), in the case of Swing Line Advances denominated in Euro, on the
date of such Swing Line Borrowing, make such Swing Line Borrowing available to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the applicable Borrower
at the Administrative Agent’s address referred to in Section 10.2.
(B)    Upon written demand by any Swing Line Bank, with a copy of such demand to
the Administrative Agent, each other Lender will purchase from the Swing Line
Bank, and such Swing Line Bank shall sell and assign to each such other Lender,
such other Lender’s Ratable Share of any outstanding Swing Line Advance made by
such Swing Line Bank, by making available for the account of its Applicable
Lending Office to the Administrative Agent for the account of such Swing Line
Bank, by deposit to the Administrative Agent’s Account, in same day funds, an
amount equal to the portion of the outstanding principal amount of such Swing
Line Advance to be purchased by such Lender. Each Borrower hereby agrees to each
such sale and assignment. Each Lender agrees to purchase its Ratable Share of an
outstanding Swing Line Advance on (i) the Business Day on which demand therefor
is made by the applicable Swing


NYDOCS02/1166703    35
    

--------------------------------------------------------------------------------





Line Bank, provided that notice of such demand is given not later than 11:00
A.M. (New York City time) on such Business Day or (ii) the first Business Day
next succeeding such demand if notice of such demand is given after such time.
Each Lender acknowledges and agrees that its obligation to purchase its Ratable
Share of Swing Line Advances pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Upon any such assignment by a Swing Line Bank to any other Lender of
a portion of a Swing Line Advance, such Swing Line Bank represents and warrants
to such other Lender that such Swing Line Bank is the legal and beneficial owner
of such interest being assigned by it, but makes no other representation or
warranty and assumes no responsibility with respect to such Swing Line Advance,
this Agreement, the Notes or the Borrowers. If and to the extent that any Lender
shall not have so made the amount of such Swing Line Advance available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date such Lender is required to have made such amount available to the
Administrative Agent until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such amount for the account of the applicable Swing Line Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Swing Line Advance made by such Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Swing Line Advance made
by such Swing Line Bank shall be reduced by such amount on such Business Day.
(v)    Additional Currency Facility Borrowings. Each Additional Currency
Facility Borrowing shall be made in accordance with terms and conditions set
forth in the applicable Additional Currency Facility Addendum.
(b)    Anything in subsection (a) above to the contrary notwithstanding, the
Borrowers may not select Eurocurrency Rate Advances for any Committed Borrowing
if the aggregate amount of such Committed Borrowing is less than the Borrowing
Minimum or if the obligation of the Lenders to make Eurocurrency Rate Advances
shall then be suspended pursuant to Section 2.9, 8.1 or 8.2.
(c)    Each Notice of Revolving Credit Borrowing, Notice of Canadian Borrowing
and Notice of Australian Borrowing shall be irrevocable and binding on the
Borrower requesting such Borrowing.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Committed Borrowing, the Administrative Agent may assume that such Lender has
made such portion available to the Administrative Agent on the date of such
Committed Borrowing in accordance with subsection (a) of this Section 2.2 and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower requesting such Borrowing on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such ratable
portion


NYDOCS02/1166703    36
    

--------------------------------------------------------------------------------





available to the Administrative Agent, such Lender and such Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of such Borrower, the
interest rate applicable at the time to Committed Advances comprising such
Committed Borrowing and (ii) in the case of such Lender, (A) the Federal Funds
Rate in the case of Advances denominated in US Dollars or (B) the cost of funds
incurred by the Administrative Agent in respect of such amount in the case of
Advances denominated in Committed Currencies. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Committed Advance as part of such Committed Borrowing
for purposes of this Agreement.
(e)    The failure of any Lender to make the Committed Advance to be made by it
as part of any Committed Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Committed Advance on the date of such
Committed Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Committed Advance to be made by such other Lender on
the date of any Committed Borrowing.
(f)    If the respective Unused Revolving Credit Commitments of the Revolving
Credit Lenders on the first day of an Interest Period for any Revolving Credit
Borrowing are different from the respective Unused Revolving Credit Commitments
of the Revolving Credit Lenders on the last day of such Interest Period (in each
case determined without giving effect to clauses (b)(vi) and (b)(vii) of the
definition of Unused Revolving Credit Commitments), the Administrative Agent
shall so notify the Revolving Credit Lenders and the respective Revolving Credit
Advances shall be reallocated among the Revolving Credit Lenders so that, after
giving effect to such reallocation, the Revolving Credit Advances comprising
such Revolving Credit Borrowing and continuing into the subsequent Interest
Period are funded by the Lenders ratably according to their respective Unused
Revolving Credit Commitments on such last day. Each Revolving Credit Lender
agrees that the conditions precedent set forth in Section 3.3 shall not apply to
any additional amounts required to be funded by such Lender pursuant to this
Section 2.2(f).

Section 2.3    The Competitive Bid Advances. (a) Each Lender severally agrees
that the Borrowers may make Competitive Bid Borrowings under this Section 2.3
from time to time on any Business Day during the period from the Restatement
Date until the date occurring 30 days prior to the Termination Date in the
manner set forth below; provided that, each Competitive Bid Borrowing (based in
respect of any Advance denominated in a Foreign Currency or the Equivalent in US
Dollars at the time such Competitive Bid Borrowing is requested) shall not
exceed the aggregate amount of the Unused Revolving Credit Commitments of the
Lenders (before giving effect to such Competitive Bid Borrowing).
(i)    Any Borrower may request a Competitive Bid Borrowing under this Section
2.3 by delivering to the Administrative Agent, by telecopier, a notice of a
Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”), in
substantially the form of Exhibit B-4 hereto, specifying therein the requested
(A) date of such proposed Competitive Bid Borrowing, (B) aggregate amount of
such proposed Competitive Bid Borrowing, (C) interest rate basis and day count
convention to be offered by the Lenders, (D) currency of such proposed
Competitive Bid Borrowing, (E) in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances, Interest


NYDOCS02/1166703    37
    

--------------------------------------------------------------------------------





Period, or in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Advances or Local Rate Advances, maturity date for repayment of each Fixed Rate
Advance or Local Rate Advance to be made as part of such Competitive Bid
Borrowing (which maturity date may not be earlier than the date occurring seven
days after the date of such Competitive Bid Borrowing or later than the
Termination Date), (F) interest payment date or dates relating thereto, (G)
location of such Borrower’s account to which funds are to be advanced and (H)
other terms (if any) to be applicable to such Competitive Bid Borrowing, not
later than (w) 10:00 A.M. (New York City time) at least one Business Day prior
to the date of the proposed Competitive Bid Borrowing, if such Borrower shall
specify in the Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders shall be fixed rates per annum (the Advances
comprising any such Competitive Bid Borrowing being referred to herein as “Fixed
Rate Advances”) and that the Advances comprising such proposed Competitive Bid
Borrowing shall be denominated in US Dollars, (x) 10:00 A.M. (New York City
time) at least four Business Days prior to the date of the proposed Competitive
Bid Borrowing, if such Borrower shall specify in the Notice of Competitive Bid
Borrowing that the Advances comprising such Competitive Bid Borrowing shall be
LIBO Rate Advances denominated in US Dollars, (y) 10:00 A.M. (London time) at
least two Business Days prior to the date of the proposed Competitive Bid
Borrowing, if such Borrower shall specify in the Notice of Competitive Bid
Borrowing that the Advances comprising such proposed Competitive Bid Borrowing
shall be either Fixed Rate Advances denominated in any Foreign Currency or Local
Rate Advances denominated in any Foreign Currency and (z) 10:00 A.M. (London
time) at least four Business Days prior to the date of the proposed Competitive
Bid Borrowing, if such Borrower shall instead specify in the Notice of
Competitive Bid Borrowing that the Advances comprising such Competitive Bid
Borrowing shall be LIBO Rate Advances denominated in any Foreign Currency. Each
Notice of Competitive Bid Borrowing shall be irrevocable and binding on the
Borrower delivering such notice. The Administrative Agent shall in turn promptly
notify each Lender of each request for a Competitive Bid Borrowing received by
it from such Borrower by sending such Lender a copy of the related Notice of
Competitive Bid Borrowing.
(ii)    Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the applicable
Borrower as part of such proposed Competitive Bid Borrowing at a rate or rates
of interest specified by such Lender in its sole discretion, by notifying the
Administrative Agent (which shall give prompt notice thereof to such Borrower),
(A) before 9:30 A.M. (New York City time) on the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Advances denominated in US Dollars, (B) before 10:00 A.M. (New
York City time) three Business Days before the date of such proposed Competitive
Bid Borrowing, in the case of a Competitive Bid Borrowing consisting of LIBO
Rate Advances, denominated in US Dollars, (C) before 12:00 noon (London time) on
the Business Day prior to the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of either Fixed Rate
Advances denominated in any Foreign Currency or Local Rate Advances denominated
in any Foreign Currency and (D) before 12:00 noon (London time) on the third
Business Day prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of LIBO Rate Advances
denominated in any Foreign Currency, of the minimum amount and maximum amount of
each Competitive Bid Advance which such Lender would be willing to make as part
of such proposed


NYDOCS02/1166703    38
    

--------------------------------------------------------------------------------





Competitive Bid Borrowing (which amounts or the Equivalent thereof in US
Dollars, as the case may be, of such proposed Competitive Bid may, subject to
the proviso to the first sentence of this Section 2.3(a), exceed such Lender’s
Commitment, if any), the rate or rates of interest therefor and such Lender’s
Applicable Lending Office with respect to such Competitive Bid Advance; provided
that if the Administrative Agent in its capacity as a Lender shall, in its sole
discretion, elect to make any such offer, it shall notify the applicable
Borrower of such offer at least 30 minutes before the time and on the date on
which notice of such election is to be given to the Administrative Agent by the
other Lenders. Any Lender that fails to notify the Administrative Agent in
accordance with this subsection (ii) shall be deemed to have elected not to make
such an offer and shall not make any Competitive Bid Advance as part of such
Competitive Bid Borrowing.
(iii)    The Borrower requesting such Competitive Bid Borrowing shall, in turn,
(A) before 10:30 A.M. (New York City time) on the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Advances denominated in US Dollars, (B) before 11:00 A.M. (New
York City time) three Business Days before the date of such proposed Competitive
Bid Borrowing, in the case of a Competitive Bid Borrowing consisting of LIBO
Rate Advances denominated in US Dollars, (C) before 3:00 P.M. (London time) on
the Business Day prior to the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of either Fixed Rate
Advances denominated in any Foreign Currency or Local Rate Advances denominated
in any Foreign Currency and (D) before 3:00 P.M. (London time) on the third
Business Day prior to the date of such Competitive Bid Borrowing, in the case of
a Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, either:
(x)    cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice to that effect, or
(y)    accept one or more of the offers made by any Lender or Lenders pursuant
to paragraph (ii) above, in its sole discretion, by giving notice to the
Administrative Agent of the amount of each Competitive Bid Advance (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to such Borrower by the Administrative Agent on
behalf of such Lender for such Competitive Bid Advance pursuant to paragraph
(ii) above) to be made by each Lender as part of such Competitive Bid Borrowing,
and reject any remaining offers made by Lenders pursuant to paragraph (ii) above
by giving the Administrative Agent notice to that effect. The Borrower
requesting such Competitive Bid Borrowing shall accept the offers made by any
Lender or Lenders to make Competitive Bid Advances in order of the lowest to the
highest rates of interest offered by such Lenders. If two or more Lenders have
offered the same interest rate, the amount to be borrowed at such interest rate
will be allocated among such Lenders in proportion to the amount that each such
Lender offered at such interest rate.
(iv)    If the Borrower requesting such Competitive Bid Borrowing notifies the
Administrative Agent that such Competitive Bid Borrowing is cancelled pursuant
to paragraph (iii)(x) above, the Administrative Agent shall give prompt notice
thereof to the Lenders and such Competitive Bid Borrowing shall not be made.


NYDOCS02/1166703    39
    

--------------------------------------------------------------------------------





(v)    If the Borrower requesting such Competitive Bid Borrowing accepts one or
more of the offers made by any Lender or Lenders pursuant to paragraph (iii)(y)
above, the Administrative Agent shall in turn promptly notify (A) each Lender
that has made an offer as described in paragraph (ii) above, of the date and
aggregate amount of such Competitive Bid Borrowing and whether or not any offer
or offers made by such Lender pursuant to paragraph (ii) above have been
accepted by such Borrower, (B) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, of the amount of each
Competitive Bid Advance to be made by such Lender as part of such Competitive
Bid Borrowing, and (C) each Lender that is to make a Competitive Bid Advance as
part of such Competitive Bid Borrowing, upon receipt, that the Administrative
Agent has received forms of documents appearing to fulfill the applicable
conditions set forth in Article III. Each Lender that is to make a Competitive
Bid Advance as part of such Competitive Bid Borrowing shall, before 12:00 noon
(New York City time), in the case of Competitive Bid Advances to be denominated
in US Dollars or 11:00 A.M. (London time), in the case of Competitive Bid
Advances to be denominated in any Foreign Currency, on the date of such
Competitive Bid Borrowing specified in the notice received from the
Administrative Agent pursuant to clause (A) of the preceding sentence or any
later time when such Lender shall have received notice from the Administrative
Agent be pursuant to clause (C) of the preceding sentence, make available for
the account of its Applicable Lending Office to the Administrative Agent (x) in
the case of a Competitive Bid Borrowing denominated in US Dollars, at the
address of the Administrative Agent referred to in Section 10.1, in same day
funds, such Lender’s portion of such Competitive Bid Borrowing in US Dollars and
(y) in the case of a Competitive Bid Borrowing in a Foreign Currency, at the
Payment Office for such Foreign Currency as shall have been notified by the
Administrative Agent to the Lenders prior thereto, in same day funds, such
Lender’s portion of such Competitive Bid Borrowing in such Foreign Currency.
Upon fulfillment of the applicable conditions set forth in Article III and after
receipt by the Administrative Agent of such funds, the Administrative Agent will
make such funds available to such Borrower at the location specified by the
applicable Borrower in its Notice of Competitive Bid Borrowing. Promptly after
each Competitive Bid Borrowing the Administrative Agent will notify each Lender
of the amount and tenor of the Competitive Bid Borrowing.
(vi)    If the Borrower requesting such Competitive Bid Borrowing notifies the
Administrative Agent that it accepts one or more of the offers made by any
Lender or Lenders pursuant to paragraph (iii)(y) above, such notice of
acceptance shall be irrevocable and binding on such Borrower.
(b)    Each Competitive Bid Borrowing shall be in an aggregate amount of
US$10,000,000 (or the Equivalent thereof in any Foreign Currency, determined as
of the time of the applicable Notice of Competitive Bid Borrowing) or an
integral multiple of US$1,000,000 (or the Equivalent thereof in any Foreign
Currency, determined as of the time of the applicable Notice of Competitive Bid
Borrowing) in excess thereof and, following the making of each Competitive Bid
Borrowing, the Borrowers shall be in compliance with the limitation set forth in
the proviso to the first sentence of subsection (a) above.
(c)    Within the limits and on the conditions set forth in this Section 2.3,
the Borrowers may from time to time borrow under this Section 2.3, repay or
prepay pursuant to subsection (d) below, and reborrow under this Section 2.3,
provided that a Competitive Bid


NYDOCS02/1166703    40
    

--------------------------------------------------------------------------------





Borrowing shall not be made within three Business Days of the date of any other
Competitive Bid Borrowing.
(d)    The Borrower requesting such Competitive Bid Borrowing shall repay to the
Administrative Agent for the account of each Lender that has made a Competitive
Bid Advance, on the maturity date of each Competitive Bid Advance (such maturity
date being that specified by such Borrower for repayment of such Competitive Bid
Advance in the related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) above and provided in the Competitive Bid Note evidencing such
Competitive Bid Advance), the then unpaid principal amount of such Competitive
Bid Advance. No Borrower shall have any right to prepay any principal amount of
any Competitive Bid Advance unless, and then only on the terms, specified by the
applicable Borrower for such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection (a)(i) above and set
forth in the Competitive Bid Note evidencing such Competitive Bid Advance.
(e)    Each Borrower shall pay interest on the unpaid principal amount of each
Competitive Bid Advance made to it from the date of such Competitive Bid Advance
to the date the principal amount of such Competitive Bid Advance is repaid in
full, at the rate of interest for such Competitive Bid Advance specified by the
Lender making such Competitive Bid Advance in its notice with respect thereto
delivered pursuant to subsection (a)(ii) above, payable on the interest payment
date or dates specified by such Borrower for such Competitive Bid Advance in the
related Notice of Competitive Bid Borrowing delivered pursuant to subsection
(a)(i) above, as provided in the Competitive Bid Note evidencing such
Competitive Bid Advance. The applicable Borrower shall pay interest on the
amount of unpaid principal of and interest on each Competitive Bid Advance owing
to a Lender at the Default Rate as provided in Section 2.8(b).
(f)    The indebtedness of each Borrower resulting from each Competitive Bid
Advance made to such Borrower as part of a Competitive Bid Borrowing shall be
evidenced by a separate Competitive Bid Note of such Borrower payable to the
order of the Lender making such Competitive Bid Advance.

Section 2.4    Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, with a copy to the Administrative Agent, and such
Issuing Bank shall give the Administrative Agent, prompt notice thereof. Each
such notice by a Borrower of Issuance of a Letter of Credit (a “Notice of
Issuance”) shall be by telecopier, confirmed immediately in writing, specifying
therein the requested (A) date of such Issuance (which shall be a Business Day),
(B) Available Amount of such Letter of Credit, (C) expiration date of such
Letter of Credit, (D) name and address of the beneficiary of such Letter of
Credit and (E) form of such Letter of Credit. Such Letter of Credit shall be
issued pursuant to such application and agreement for letter of credit used by
such Issuing Bank (a “Letter of Credit Agreement”). If the requested form of
such Letter of Credit is acceptable to such Issuing Bank in its reasonable
discretion (it being understood that any such form shall have only explicit
documentary conditions to draw and shall not include discretionary conditions),
unless such Issuing Bank has received written notice from any Lender or the
Administrative Agent, at least one Business Day prior to the requested date of
issuance or amendment for the applicable Letter of Credit, that one or more of
the applicable conditions set forth in Section 3.3 shall not


NYDOCS02/1166703    41
    

--------------------------------------------------------------------------------





then be satisfied, such Issuing Bank will issue the Letter of Credit in
accordance with such Issuing Bank’s usual and customary business practices. In
the event and to the extent that the provisions of any Letter of Credit
Agreement shall conflict with this Agreement, the provisions of this Agreement
shall govern. The applicable Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower will immediately notify the applicable Issuing Bank.
(a)    Letter of Credit Commitment. No Issuing Bank shall be under any
obligation to issue any Letter of Credit if any order, judgment or decree of any
governmental authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing the Letter of Credit, or any law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any governmental authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally.
(b)    Participations. By the Issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing or decreasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Ratable Share of the Available Amount of such Letter of Credit. Each
Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing Bank,
such Lender’s Ratable Share of each drawing made under a Letter of Credit funded
by such Issuing Bank and not reimbursed by the applicable Borrower on the date
made, or of any reimbursement payment required to be refunded to such Borrower
for any reason, which amount will be advanced, and deemed to be a Revolving
Credit Advance to such Borrower hereunder, regardless of the satisfaction of the
conditions set forth in Section 3.3. Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.15, an assignment in accordance with
Section 10.6 or otherwise pursuant to this Agreement.
(c)    Drawing and Reimbursement. Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under a Letter of Credit issued by
an Issuing Bank, such Issuing Bank will notify the applicable Borrower and the
Administrative Agent thereof. The payment by an Issuing Bank of a draft drawn
under any Letter of Credit which is not reimbursed by the applicable Borrower on
the date made shall constitute for all purposes of this Agreement the making by
any such Issuing Bank of a Revolving Credit Advance, which shall be a Base Rate
Advance, in the amount of such draft, without regard to whether the making of
such an Advance would exceed such Issuing Bank’s Unused Revolving Credit
Commitment. If the applicable Borrower fails to so reimburse the Issuing Bank by
such time, the Administrative


NYDOCS02/1166703    42
    

--------------------------------------------------------------------------------





Agent shall promptly notify each Lender and each Lender shall pay to the
Administrative Agent such Lender’s Ratable Share of such outstanding Revolving
Credit Advance pursuant to Section 2.4(b). Each Lender acknowledges and agrees
that its obligation to make Revolving Credit Advances pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Credit Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Promptly after receipt thereof, the Administrative Agent
shall transfer such funds to such Issuing Bank. Each Lender agrees to fund its
Ratable Share of an outstanding Revolving Credit Advance on (i) the Business Day
on which demand therefor is made, provided that notice of such demand is given
not later than 11:00 A.M. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. If and to the extent that any Lender shall not have so made the
amount of such Revolving Credit Advance available to the Administrative Agent,
such Lender agrees to pay to the Administrative Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate for the account of such Issuing Bank, as applicable. If such Lender
shall pay to the Administrative Agent such amount for the account of any such
Issuing Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Revolving Credit Advance made by such Lender on such Business
Day for purposes of this Agreement, and the outstanding principal amount of the
Revolving Credit Advance made by such Issuing Bank shall be reduced by such
amount on such Business Day.
(d)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary of a Borrower, such Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. Each Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of its Subsidiaries inures to the
benefit of such Borrower, and that such Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
(e)    Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Administrative Agent and each Lender (with a copy to the Company) on the first
Business Day of each month a written report summarizing Issuance and expiration
dates of Letters of Credit issued by such Issuing Bank during the preceding
month and drawings during such month under all Letters of Credit and (B) to the
Administrative Agent and each Lender (with a copy to the Company) on the first
Business Day of each calendar quarter a written report setting forth the average
daily aggregate Available Amount during the preceding calendar quarter of all
Letters of Credit issued by such Issuing Bank.
(f)    Failure to Make Advances. The failure of any Lender to make the Revolving
Credit Advance to be made by it on the date specified in Section 2.3(c) shall
not relieve any other Lender of its obligation hereunder to make its Revolving
Credit Advance on such date, but no Lender shall be responsible for the failure
of any other Lender to make the Revolving Credit Advance to be made by such
other Lender on such date.
(g)    Applicability of ISP.   Except as expressly provided in this Agreement or
as otherwise expressly agreed by the applicable Issuing Bank and the applicable
Borrower


NYDOCS02/1166703    43
    

--------------------------------------------------------------------------------





when a Letter of Credit is issued, the rules of the ISP shall apply to such
Letter of Credit. “ISP” means, with respect to any Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance).

Section 2.5    Commitment Fees; Letter of Credit Fees. (a) The Company hereby
promises to pay to the Administrative Agent for account of each Lender a
commitment fee at the Commitment Fee Rate (determined daily in accordance with
the Pricing Schedule). Such commitment fee shall accrue for each Lender from and
including the Restatement Date to but excluding the date of termination of the
Revolving Credit Commitments in their entirety, on the daily amount of such
Lender’s Unused Revolving Credit Commitment; provided that no Defaulting Lender
shall be entitled to receive any commitment fee for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay such
fee that otherwise would have been required to have been paid to that Defaulting
Lender). Accrued commitment fees under this Section shall be payable quarterly
in arrears on each March 31, June 30, September 30 and December 31 and on the
date of termination of the Revolving Credit Commitments in their entirety.
(a)    Letter of Credit Fees. (i) Each Borrower shall pay to the Administrative
Agent for the account of each Lender a commission on such Lender’s Ratable Share
of the average daily aggregate Available Amount of all Letters of Credit issued
for the account of such Borrower and outstanding from time to time at a rate per
annum equal to the Eurocurrency Margin determined on the first Business Day of
such calendar quarter (or shorter period commencing on the Restatement Date and
ending on the last day of the calendar quarter in which the Restatement Date
occurs), payable quarterly in arrears on each March 31, June 30, September 30
and December 31 and on the Termination Date.
(i)    Each Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee and such other commissions, issuance fees, transfer fees and other
fees and charges in connection with the Issuance or administration of each
Letter of Credit as such Borrower and such Issuing Bank shall agree.
(b)    Anything in this Agreement to the contrary notwithstanding, a Defaulting
Lender shall not be entitled to any fees accruing pursuant to Sections 2.5(a)
and 2.5(b)(i) during the period such Lender is a Defaulting Lender (without
prejudice to the rights of the Lenders other than such Lender in respect of such
fees), and in the case of Section 2.5(b)(i) such fees will instead accrue for
the benefit of and be payable to other Lenders and/or the relevant Issuing Bank
in accordance with Section 2.19(a)(iii) and 2.19(a)(iv) (and the payment
provisions of this Agreement will automatically be deemed adjusted to reflect
the provisions of this Section 2.5(c)).

Section 2.6    Termination or Reduction of the Commitments. The Company shall
have the right, upon at least three Business Days’ notice to the Administrative
Agent (who shall promptly notify the Lenders upon receipt of such notice), to
terminate in whole or permanently reduce ratably in part the Unused Revolving
Credit Commitments, Unused Canadian Commitments, Unused Australian Commitments,
Unused Additional Currency Facility Commitments or the Unissued Letter of Credit
Commitments of the Lenders, provided that each partial reduction of any Facility
shall be in the aggregate amount of US$10,000,000 or an integral multiple of
US$1,000,000 in excess thereof.


NYDOCS02/1166703    44
    

--------------------------------------------------------------------------------






Section 2.7    Repayment of Committed Advances and Letter of Credit Drawings.
(a) Revolving Credit Advances. Each Borrower shall repay to the Administrative
Agent for the ratable account of each Lender on the Termination Date applicable
to such Lender the aggregate principal amount of the Revolving Credit Advances
made to it by such Lender and then outstanding.
(a)    Canadian Advances. Each Canadian Borrower agrees to repay to the
Administrative Agent for the ratable account of each Canadian Lender on the
Termination Date applicable to such Lender the aggregate principal amount of the
Canadian Advances made to it and then outstanding.
(b)    Australian Advances. Each Australian Borrower agrees to repay to the
Administrative Agent for the ratable account of each Australian Lender on the
Termination Date applicable to such Lender the aggregate principal amount of the
Australian Advances made to it and then outstanding.
(c)    Letter of Credit Drawings. The obligations of each Borrower under any
Letter of Credit Agreement and any other agreement or instrument relating to any
Letter of Credit issued for the account of such Borrower shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances (it being understood that any such payment by such Borrower is
without prejudice to, and does not constitute a waiver of, any rights
(including, without limitation, the right to assert any claim by separate suit
or compulsory counterclaim) such Borrower might have or might acquire as a
result of the payment by any Lender of any draft or the reimbursement by such
Borrower thereof):
(i)    any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of such Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
(iii)    the existence of any claim, set-off, defense or other right that such
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Administrative Agent, any
Lender or any other Person, whether in connection with the transactions
contemplated by the L/C Related Documents or any unrelated transaction;
(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)    payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;


NYDOCS02/1166703    45
    

--------------------------------------------------------------------------------





(vi)    any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of such Borrower in respect of the L/C Related
Documents; or
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including, without limitation, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, such
Borrower or a guarantor.
(d)    Swing Line Advances. Each Borrower shall repay to the Administrative
Agent for the ratable account of each Swing Line Bank and each other Lender
which has made a Swing Line Advance the outstanding principal amount of each
Swing Line Advance made to it by each of them on the earlier of the maturity
date specified in the applicable Notice of Swing Line Borrowing (which maturity
shall be no later than ten Business Days after the requested date of such
Borrowing) and the Termination Date.
(e)    Additional Currency Facility Advances. Each Borrower agrees to repay to
the Administrative Agent for the ratable account of each Additional Currency
Facility Lender on the Termination Date applicable to such Lender the aggregate
principal amount of the Additional Currency Facility Advances made to it and
then outstanding.

Section 2.8    Interest on Committed Advances. (a) Scheduled Interest. Each
Borrower shall pay interest on the unpaid principal amount of each Committed
Advance made to it and owing to each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:
(i)    Base Rate Advances. During such periods as such Committed Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Base Rate Margin in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
(ii)    Canadian Prime Rate Advances. For each Canadian Prime Rate Advance, a
rate per annum equal at all times to the sum of (x) the Canadian Prime Rate in
effect from time to time plus (y) the Canadian Prime Rate Margin in effect from
time to time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Canadian Prime
Rate Advance shall be paid in full.
(iii)    Eurocurrency Rate Advances. During such periods as such Committed
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Committed Advance to the sum of (x) the
Eurocurrency Rate for such Interest Period for such Committed Advance plus (y)
the applicable Eurocurrency Margin, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such Eurocurrency
Rate Advance shall be Converted or paid in full.


NYDOCS02/1166703    46
    

--------------------------------------------------------------------------------





(iv)    Bank Bill Rate Advances. For each Bank Bill Rate Advance, a rate per
annum equal at all times during each Australian Interest Period to the sum of
(x) the Bank Bill Rate in effect for such Australian Interest Period plus (y)
the applicable Bank Bill Rate Margin, payable in arrears on the last day of such
Australian Interest Period and on the date such Bank Bill Rate Advance shall be
paid in full.
(v)    Overnight LIBO Rate Advances. For each Overnight LIBO Rate Advance, a
rate per annum equal at all times to the sum of (x) the Overnight LIBO Rate in
effect from time to time plus (y) the Base Rate Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Overnight LIBO
Rate Advance shall be paid in full.
(b)    Default Interest. Notwithstanding the foregoing, each Borrower hereby
promises to pay to the Administrative Agent for account of each Lender interest
at the applicable Default Rate on any principal of any Advance of such Lender,
and on any other amount payable by such Borrower hereunder or under the Notes
held by such Lender to or for account of such Lender, which shall not be paid in
full when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), for the period from and including the due date thereof
to but excluding the date the same is paid in full. Interest payable at the
Default Rate shall be payable from time to time on demand.

Section 2.9    Interest Rate Determination. (a) Each Reference Bank agrees, if
requested by the Administrative Agent, to furnish to the Administrative Agent
timely information for the purpose of determining EONIA, the EURIBO Rate, the
Eurocurrency Rate and the LIBO Rate. If at any time there are more than three
Reference Banks and any one or more of the Reference Banks shall not furnish
such timely information to the Administrative Agent for the purpose of
determining any such interest rate, the Administrative Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
three Reference Banks. The Administrative Agent shall give prompt notice to the
applicable Borrower and the Lenders of the applicable interest rate determined
by the Administrative Agent for purposes of Section 2.8(a); provided that the
Administrative Agent shall not disclose to any Borrower an individual Reference
Bank’s reference rate or the identity of the Reference Bank providing such rate
in the event a Reference Bank quote is necessary.
(a)    If any Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.1, the Administrative Agent
will forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
continue with an Interest Period of one month.
(b)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, (A) if such Eurocurrency Rate Advances
are denominated in US Dollars, be Converted into Base Rate Advances and (B) if
such Eurocurrency Rate Advances are denominated in any Committed Currency, be
exchanged for an Equivalent amount of US Dollars and be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended; provided that the
applicable Borrower may elect, by notice to the Administrative Agent and the
Lenders within one Business Day of such Event of Default, to continue such
Advances in such


NYDOCS02/1166703    47
    

--------------------------------------------------------------------------------





Committed Currency, whereupon the Administrative Agent may require that each
Interest Period relating to such Eurocurrency Rate Advances shall bear interest
at the Overnight Eurocurrency Rate for a period of three Business Days and
thereafter, each such Interest Period shall have a duration of not longer than
one month. “Overnight Eurocurrency Rate” means, in the case of Advances
denominated in a Committed Currency other than Euro, the rate appearing on
applicable Bloomberg screen as LIBOR for deposits in the applicable Committed
Currency at approximately 11:00 A.M. (London time) two Business Days prior to
the such day for a term of one Business Day, or in the case of Advances
denominated in Euro, EONIA.
(c)    If EONIA, the applicable Bloomberg screen is unavailable and fewer than
three Reference Banks furnish timely information to the Administrative Agent for
determining EONIA, the EURIBO Rate, the Eurocurrency Rate or the LIBO Rate for
any Eurocurrency Rate Advances or LIBO Rate Advances, as the case may be, after
the Administrative Agent has requested such information,
(i)    the Administrative Agent shall forthwith notify the applicable Borrower
and the Lenders that the interest rate cannot be determined for such
Eurocurrency Rate Advances or LIBO Rate Advances, as the case may be,
(ii)    with respect to Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in US Dollars, Convert into
a Base Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be prepaid by the applicable Borrower or be
automatically exchanged for an Equivalent amount of US Dollars and be Converted
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and
(iii)    the obligation of the Lenders to make Eurocurrency Rate Advances or
LIBO Rate Advances or to Convert Committed Advances into Eurocurrency Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrowers and the Lenders that the circumstances causing such suspension no
longer exist.
(d)    Interest Act (Canada). With respect to Advances made to a Canadian
Borrower, whenever a rate of interest hereunder is calculated on the basis of a
year (the “deemed year”) which contains fewer days than the actual number of
days in the calendar year of calculation, such rate of interest shall be
expressed as a yearly rate for purposes of the Interest Act (Canada) by
multiplying such rate of interest by the actual number of days in the calendar
year of calculation and dividing it by the number of days in the deemed year.
(e)    Nominal Rates; No Deemed Reinvestment. With respect to Advances made to a
Canadian Borrower, the principle of deemed reinvestment of interest shall not
apply to any interest calculation under this Agreement; all interest payments to
be made hereunder shall be paid without allowance or deduction for reinvestment
or otherwise, before and after maturity, default and judgment. The rates of
interest specified in this Agreement are intended to be nominal rates and not
effective rates. Interest calculated hereunder shall be calculated using the
nominal rate method and not the effective rate method of calculation.
(f)    Interest Paid by a Canadian Borrower. Notwithstanding any provision of
this Agreement, in no event shall the aggregate “interest” (as defined in
Section 347 of the


NYDOCS02/1166703    48
    

--------------------------------------------------------------------------------





Criminal Code (Canada)) payable by a Canadian Borrower under this Agreement
exceed the effective annual rate of interest on the “credit advanced” (as
defined in the Section) under this Agreement lawfully permitted by that Section
and, if any payment, collection or demand pursuant to this Agreement in respect
of “interest” (as defined in that Section) is determined to be contrary to the
provisions of that Section, such payment, collection or demand shall be deemed
to have been made by mutual mistake of a Canadian Borrower and the Canadian
Lenders and the amount of such payment or collection shall be refunded to such
Canadian Borrower. For the purposes of this Agreement, the effective annual rate
of interest shall be determined in accordance with generally accepted actuarial
practices and principles over the relevant term and, in the event of a dispute,
a certificate of a Fellow of the Canadian Institute of Actuaries appointed by
the Canadian Lenders will be prima facie evidence of such rate.
(g)    Interest on Bank Bill Rate Advances. With respect to Bank Bill Rate
Advances made to an Australian Borrower, the rate of interest shall be
calculated on actual days elapsed and a year of 365 or 366 days, as the case may
be.
(h)    Successor LIBOR. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Required
Lenders notify the Administrative Agent (with a copy to the Company) that the
Required Lenders have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because LIBOR is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or
(ii)    the supervisor for the administrator of LIBOR or a governmental
authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”),
then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Company may amend this Agreement to replace LIBOR with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of LIBOR (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes (as defined below) and, notwithstanding anything to the
contrary in Section 10.2, any such amendment shall become effective at 5:00 p.m.
(New York time) on the fifth Business Day after the Administrative Agent shall
have posted such proposed amendment to all Lenders and the Company unless, prior
to such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent notice that such Required Lenders do not accept such
amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain
Eurocurrency Rate Advances or LIBO Rate Advances shall be suspended, (to the
extent of the affected Eurocurrency Rate


NYDOCS02/1166703    49
    

--------------------------------------------------------------------------------





Advances, LIBO Rate Advances or Interest Periods). Upon receipt of such notice,
the Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Advances or LIBO Rate Advances (to the extent
of the affected Eurocurrency Rate Advances, LIBO Rate Advances or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Advances in the amount specified therein
(or, in the case of a request for a Borrowing denominated in a Committed
Currency, the Equivalent amount of US Dollars of the amount specified therein).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).

Section 2.10    Optional Conversion of Committed Advances. The Borrower of any
Committed Advance may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Conversion and subject to the
provisions of Sections 2.9, 8.1 and 8.2, Convert all or a portion of the
Committed Advances of one Type comprising the same Borrowing under a Facility
into Committed Advances under such Facility denominated in the same currency of
the other Type; provided, however, that any Conversion of Eurocurrency Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurocurrency Rate Advances, and any Conversion of Base
Rate Advances or Canadian Prime Rate Advance, as the case may be, into
Eurocurrency Rate Advances, shall be in an amount not less than the minimum
amount specified in Section 2.2(b). Each such notice of a Conversion shall,
within the restrictions specified above, specify (i) the date of such
Conversion, (ii) the Committed Advances to be Converted, and (iii) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower giving such notice.

Section 2.11    Prepayments of Advances. (a) Optional. Each Borrower may, upon
notice at least three Business Days prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, at least two Business Days prior to the date
of such prepayment, in the case of Bank Bill Rate Advances, and not later than
11:00 A.M. (New York City time) on the date of such prepayment, in the case of
Base Rate Advances or Canadian Prime Rate Advances, to the Administrative Agent
or to the Australian Sub-Agent, in the case of Australian Advances denominated
in Australian Dollars, stating the proposed date and aggregate principal amount
of the prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Committed Advances comprising part of the
same Committed Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment of Committed Advances shall
be in an aggregate principal amount of not less than the Borrowing Minimum or a
Borrowing Multiple in excess thereof, (y) in the event of any such prepayment of
a Eurocurrency Rate Advance, such Borrower shall be obligated to reimburse the


NYDOCS02/1166703    50
    

--------------------------------------------------------------------------------





Lenders in respect thereof pursuant to Section 2.18 and (z) each partial
prepayment of Swing Line Advances shall be in an aggregate principal amount of
not less than $1,000,000 or €1,000,000, as applicable.
(a)    Mandatory. (i) If, on any date, the Administrative Agent notifies the
Company that, on any interest payment date, the sum of (A) the aggregate
principal amount of all Advances denominated in US Dollars plus the aggregate
Available Amount of all Letters of Credit then outstanding (net of any cash
collateral provided by the Borrowers in accordance with Section 2.19(a)) plus
(B) the Equivalent in US Dollars (determined on the third Business Day prior to
such interest payment date) of the aggregate principal amount of all Advances
denominated in Foreign Currencies then outstanding exceeds 105% of the aggregate
Revolving Credit Commitments of the Lenders on such date, the Borrowers shall,
as soon as practicable and in any event within three Business Days after receipt
of such notice, subject to the proviso to this sentence set forth below, prepay
the outstanding principal amount of any Committed Advances owing by the
Borrowers in an aggregate amount sufficient to reduce such sum to an amount not
to exceed 100% of the aggregate Revolving Credit Commitments of the Lenders on
such date together with any interest accrued to the date of such prepayment on
the aggregate principal amount of Advances prepaid; provided that if the
aggregate principal amount of Base Rate Advances or Canadian Prime Rate Advances
outstanding at the time of such required prepayment is less than the amount of
such required prepayment, the portion of such required prepayment in excess of
the aggregate principal amount of Base Rate Advances and Canadian Prime Rate
Advances then outstanding shall be deferred until the earliest to occur of the
last day of the Interest Period of the outstanding Eurocurrency Rate Advances or
the outstanding LIBO Rate Advances and/or the maturity date of the outstanding
Fixed Rate Advances, as the case may be, in an aggregate amount equal to the
excess of such required prepayment. The Administrative Agent shall give prompt
notice of any prepayment required under this Section 2.11(b) to the Borrowers
and the Lenders, and shall provide prompt notice to the Borrowers of any such
notice of required prepayment received by it from any Lender.
Each prepayment made pursuant to this Section 2.11(b) shall be made together
with any interest accrued to the date of such prepayment on the principal
amounts prepaid and, in the case of any prepayment of a Eurocurrency Rate
Advance, a LIBO Rate Advance or a Local Rate Advance on a date other than the
last day of an Interest Period or at its maturity, any additional amounts which
the applicable Borrower shall be obligated to reimburse to the Lenders in
respect thereof pursuant to Section 2.18. The Administrative Agent shall give
prompt notice of any prepayment required under this Section 2.11(b) to the
Company and the Lenders.

Section 2.12    General Provisions as to Payments. (a)  Each Borrower shall make
each payment hereunder (except with respect to principal of, interest on, and
other amounts relating to, Advances denominated in a Foreign Currency),
irrespective of any right of counterclaim or set-off, not later than 12:00 Noon
(New York City time) on the day when due in US Dollars to the Administrative
Agent at the applicable Administrative Agent’s Account in same day funds. Each
Borrower shall make each payment hereunder with respect to principal of,
interest on, and other amounts relating to, Advances denominated in a Foreign
Currency, irrespective of any right of counterclaim or set-off, not later than
12:00 Noon (at the Payment Office for such Foreign Currency) on the day when due
in such Foreign Currency to the Administrative Agent or the Australian
Sub-Agent, by deposit of such funds to the applicable Administrative Agent’s (or
Australian Sub-Agent’s) Account in same day funds. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest, fees


NYDOCS02/1166703    51
    

--------------------------------------------------------------------------------





or commissions ratably (other than amounts payable pursuant to Section 2.3,
2.5(b), 2.18, 8.3, 8.4 or 10.3) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon any Assuming Lender becoming a Lender hereunder as
a result of a Commitment Increase pursuant to Section 2.15 or an extension of
the Termination Date pursuant to Section 2.16, and upon the Administrative
Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein, from and after the applicable Increase Date or
Extension Date, as the case may be, the Administrative Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
pursuant to Section 10.6(c), from and after the effective date specified in such
Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
(a)    All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, all computations of interest based on the Canadian Prime Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurocurrency Rate or
the Federal Funds Rate and of fees and Letter of Credit commissions shall be
made by the Administrative Agent on the basis of a year of 360 days and
computations in respect of Competitive Bid Advances shall be made by the
Administrative Agent as specified in the applicable Notice of Competitive Bid
Borrowing (or, in each case of Advances denominated in Foreign Currencies where
market practice differs, in accordance with market practice), in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fees or commissions, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances or LIBO Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.
(c)    Unless the Administrative Agent shall have received notice from any
Borrower prior to the date on which any payment is due to the Lenders hereunder
that such Borrower will not make such payment in full, the Administrative Agent
may assume that such Borrower has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent such
Borrower shall not have so made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender together with interest thereon, for each
day from the date such


NYDOCS02/1166703    52
    

--------------------------------------------------------------------------------





amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at (i) the Federal Funds Rate in the case of
Advances denominated in US Dollars or (ii) the cost of funds incurred by the
Administrative Agent in respect of such amount in the case of Advances
denominated in Foreign Currencies.
(d)    To the extent that the Administrative Agent receives funds for
application to the amounts owing by any Borrower under or in respect of this
Agreement or any Note in currencies other than the currency or currencies
required to enable the Administrative Agent to distribute funds to the Lenders
in accordance with the terms of this Section 2.12, the Administrative Agent
shall be entitled to convert or exchange such funds into US Dollars or into a
Foreign Currency or from US Dollars to a Foreign Currency or from a Foreign
Currency to US Dollars, as the case may be, to the extent necessary to enable
the Administrative Agent to distribute such funds in accordance with the terms
of this Section 2.12; provided that each Borrower and each of the Lenders hereby
agree that the Administrative Agent shall not be liable or responsible for any
loss, cost or expense suffered by such Borrower or such Lender as a result of
any conversion or exchange of currencies affected pursuant to this Section
2.12(e) or as a result of the failure of the Administrative Agent to effect any
such conversion or exchange; and provided further that the Borrowers agree to
indemnify the Administrative Agent and each Lender, and hold the Administrative
Agent and each Lender harmless, for any and all losses, costs and expenses
incurred by the Administrative Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.12(e).

Section 2.13    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Committed Advances owing to it (other than (x)
as payment of a Revolving Credit Advance made by an Issuing Bank pursuant to the
first sentence of Section 2.4(c), as payment of a Swing Line Advance pursuant to
Section 2.2(a)(v), (y) pursuant to Section 2.18, 8.3, 8.4 or 10.3 or (z) as
consideration for an assignment or participation in accordance with Section
10.6) in excess of its Ratable Share of payments on account of the Committed
Advances obtained by all the Lenders, such Lender shall forthwith purchase from
the other Lenders such participations in the Committed Advances owing to them as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
and provided further that, so long as the Advances shall not have become due and
payable pursuant to Section 6.01, any excess payment received by any Lender
under a Facility shall be shared on a pro rata basis only with other Lenders
that have Commitments or Advances under such Facility. Each Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
Section 2.13 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation.


NYDOCS02/1166703    53
    

--------------------------------------------------------------------------------






Section 2.14    Evidence of Debt. (a)     Each Lender may, by notice to the
Borrowers and the Administrative Agent, request that its Commitments or its
Committed Advances be evidenced by a promissory note forms of which are attached
hereto as Exhibits F-1, F-2 and F-3 or as an exhibit to the applicable
Additional Currency Facility Addendum, in an amount equal to its Commitments, as
the case may be. In such event, each Borrower, at its costs, shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns). Thereafter, the Committed Advances evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.6) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns). Each such
promissory note shall be in form and substance reasonably satisfactory to the
requesting Lender, the applicable Borrower and the Administrative Agent. Each
reference in this Agreement to the “Note” of such Lender shall be deemed to
refer to and include any or all of such Notes, as the context may require.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Advance made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Advance made hereunder and the type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Advances in
accordance with the terms of this Agreement.

Section 2.15    Increase in the Aggregate Commitments. At any time prior to the
Termination Date (but not more than once in any calendar quarter), if no Default
shall have occurred and be continuing at such time, the Company may, if it so
elects, increase the aggregate amount of the Revolving Credit Commitments (each,
a “Commitment Increase”), either by designating a Person not theretofore a
Lender and acceptable to the Administrative Agent, each Issuing Bank and each
Swing Line Bank (such acceptance not to be unreasonably withheld) (each such
Person, an “Assuming Lender”) to become a Lender (provided that such new Lender
accepts a Revolving Credit Commitment of not less than US$5,000,000) or by
agreeing with an existing Lender that such Lender’s Revolving Credit Commitment
shall be increased (each such Lender, an “Increasing Lender”). Upon execution
and delivery by the Borrowers and each Increasing Lender or Assuming Lender of
an instrument of assumption in form and amount reasonably satisfactory to the
Administrative Agent, each Issuing Bank and each Swing Line Bank (each an
“Assumption Agreement”), such Increasing Lender shall have a Revolving Credit
Commitment as therein set forth or such Assuming Lender shall become a Lender
with a Revolving Credit Commitment as therein set forth and all the rights and


NYDOCS02/1166703    54
    

--------------------------------------------------------------------------------





obligations of a Lender with a Revolving Credit Commitment hereunder; provided
that (i) the Company shall provide prompt notice of such increase to the
Administrative Agent, which shall promptly notify the other Lenders, (ii) the
aggregate amount of each such increase which is effective on any day shall be at
least US$25,000,000 or an integral multiple thereof, (iii) the aggregate amount
of the Commitments shall at no time exceed US$2,300,000,000 and (iv) the
Administrative Agent shall have received on or before such date (A) certified
copies of resolutions of the Board of Directors of the Company evidencing the
ability of the Company to effect the Commitment Increase (B) an opinion of
counsel for the Company (which may be in-house counsel), in substantially the
form of Exhibit C hereto with such modifications as are reasonably acceptable to
the Required Lenders.
Upon any increase in the aggregate amount of the Revolving Credit Commitments
pursuant to this Section 2.15, within five Business Days in the case of the Base
Rate Advances outstanding, and at the end of the then current Interest Period
with respect thereto in the case of the Advances comprising each Eurocurrency
Rate Borrowing then outstanding (but in any event within 45 days), the
respective Revolving Credit Advances shall be reallocated among the Revolving
Credit Lenders so that, after giving effect to such reallocation, the Revolving
Credit Advances comprising each Revolving Credit Borrowing and continuing into
the subsequent Interest Period are funded by the Lenders ratably according to
their respective Unused Revolving Credit Commitments on such day. Each Revolving
Credit Lender (x) agrees that the conditions precedent set forth in Section 3.3
shall not apply to any additional amounts required to be funded by such Lender
pursuant to this Section 2.15 and (y) waives any amounts otherwise payable by
any Borrower under Section 2.18 in the event of a reallocation of Revolving
Credit Advances pursuant to this Section 2.15 other than on the last day of an
Interest Period.
At any time prior to the Termination Date (but not more than once in any
calendar quarter), if no Default shall have occurred and be continuing at such
time, the Company may, if it so elects, increase the aggregate amount of the
Australian Commitments, either by designating a consenting Lender not
theretofore an Australian Lender and acceptable to the Administrative Agent
(such acceptance not to be unreasonably withheld) to become an Australian Lender
(an “Assuming Australian Lender”) (provided that such new Australian Lender
accepts an Australian Commitment of not less than US$2,500,000) or by agreeing
with an existing Australian Lender that such Lender’s Australian Commitment
shall be increased (an “Increasing Australian Lender”). Upon execution and
delivery by the Company and each Increasing Australian Lender or Assuming
Australian Lender of an instrument of assumption in form and amount reasonably
satisfactory to the Administrative Agent, such Lender shall have an Australian
Commitment as therein set forth; provided that (i) the Company shall provide
prompt notice of such increase to the Administrative Agent, which shall promptly
notify the other Australian Lenders, (ii) the aggregate amount of each such
increase which is effective on any day shall be at least US$5,000,000 or an
integral multiple thereof, (iii) the aggregate amount of the Australian
Commitments shall at no time exceed US$215,000,000 and (iv) the Administrative
Agent shall have received on or before such date (A) certified copies of
resolutions of the Board of Directors of the Company and each Australian
Borrower evidencing the ability of the Company and each Australian Borrower to
effect increase in the Australian Commitments and (B) an opinion of counsel for
the Company and each Australian Borrower (which may be in-house counsel), in
substantially the form of Exhibit C hereto with such modifications as are
reasonably acceptable to the Australian Lenders holding a majority in interest
of the Australian Commitments. Upon any increase in the aggregate amount of the


NYDOCS02/1166703    55
    

--------------------------------------------------------------------------------





Australian Commitments pursuant to this Section 2.15, at the end of the then
current Interest Period with respect to Australian Advances comprising each
Eurocurrency Rate Borrowing then outstanding (but in any event within 45 days),
the respective Australian Advances shall be reallocated among the Australian
Lenders so that, after giving effect to such reallocation, the Australian
Advances comprising each Australian Borrowing and continuing into the subsequent
Interest Period are funded by the Australian Lenders ratably according to their
respective Unused Australian Commitments on such day. Prior to any reallocation
and except as otherwise expressly provided herein, any payments made to the
Australian Lenders shall be made pro rata with respect to their respective
Australian Commitments in effect prior to such reallocation. Each Australian
Lender (x) agrees that the conditions precedent set forth in Section 3.3 shall
not apply to any additional amounts required to be funded by such Lender
pursuant to this Section 2.15 and (y) waives any amounts otherwise payable by
any Borrower under Section 2.18 in the event of a reallocation of Australian
Advances pursuant to this Section 2.15 other than on the last day of an Interest
Period.

Section 2.16    Extension of Termination Date. (a) At least 45 days but not more
than 60 days prior to any anniversary of the Restatement Date, the Company, by
written notice to the Administrative Agent, may request an extension of the
Termination Date in effect at such time by one year from its then scheduled
expiration. The Administrative Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
30 days prior to such anniversary date, notify the Company and the
Administrative Agent in writing as to whether such Lender will consent to such
extension. If any Lender shall fail to notify the Administrative Agent and the
Company in writing of its consent to any such request for extension of the
Termination Date at least 20 days prior to such anniversary date, such Lender
shall be deemed to be a Non-Consenting Lender with respect to such request. The
Administrative Agent shall notify the Company not later than 15 days prior to
such anniversary date of the decision of the Lenders regarding the Company’s
request for an extension of the Termination Date.
(a)    If all the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.16, the Termination Date in effect at such
time shall, effective as at the applicable anniversary date (the “Extension
Date”), be extended for one year. If less than all of the Lenders consent in
writing to any such request in accordance with subsection (a) of this Section
2.16, the Termination Date in effect at such time shall, effective as at the
applicable Extension Date and subject to subsection (d) of this Section 2.16, be
extended as to those Lenders that so consented (each a “Consenting Lender”) but
shall not be extended as to any other Lender (each a “Non-Consenting Lender”).
To the extent that the Termination Date is not extended as to any Lender
pursuant to this Section 2.16 and the Commitment of such Lender is not assumed
in accordance with subsection (c) of this Section 2.16 on or prior to the
applicable Extension Date, the Commitment of such Non-Consenting Lender shall
automatically terminate in whole on such unextended Termination Date without any
further notice or other action by the Company, such Lender or any other Person;
provided that such Non-Consenting Lender’s rights under Sections 2.18, 8.3, 8.4
and 10.3, and its obligations under Section 7.6, shall survive the Termination
Date for such Lender as to matters occurring prior to such date. It is
understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Company for any requested extension of the
Termination Date.


NYDOCS02/1166703    56
    

--------------------------------------------------------------------------------





(b)    If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.16, the Administrative Agent shall promptly so
notify the Company. The Company may arrange for one or more Consenting Lenders
or other Eligible Assignees as Assuming Lenders to assume, effective as of the
Extension Date, any Non-Consenting Lender’s Commitment and all of the
obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender; provided, however, that the amount of the Commitment of any such
Assuming Lender as a result of such substitution shall in no event be less than
US$10,000,000 unless the amount of the Commitment of such Non-Consenting Lender
is less than US$10,000,000, in which case such Assuming Lender shall assume all
of such lesser amount; and provided further that:
(i)    any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
commitment fees owing to such Non-Consenting Lender as of the effective date of
such assignment;
(ii)    all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 10.6 for such assignment shall have been
paid;
provided further that such Non-Consenting Lender’s rights under Sections 2.18,
8.3 and 8.4, and its obligations under Section 7.6, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Company and the Administrative Agent an
Assumption Agreement, duly executed by such Assuming Lender, such Non-Consenting
Lender, the Company and the Administrative Agent, (B) any such Consenting Lender
shall have delivered confirmation in writing satisfactory to the Company and the
Administrative Agent as to the increase in the amount of its Commitment and (C)
each Non-Consenting Lender being replaced pursuant to this Section 2.16 shall
have delivered to the Administrative Agent any Note or Notes held by such
Non-Consenting Lender. Upon the payment or prepayment of all amounts referred to
in clauses (i), (ii) and (iii) of the immediately preceding sentence, each such
Consenting Lender or Assuming Lender, as of the Extension Date, will be
substituted for such Non-Consenting Lender under this Agreement and shall be a
Lender for all purposes of this Agreement, without any further acknowledgment by
or the consent of the other Lenders, and the obligations of each such
Non-Consenting Lender hereunder shall, by the provisions hereof, be released and
discharged.
(c)    If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.16) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Administrative Agent shall so notify the Company, and,
subject to the satisfaction of the conditions set forth in Section 3.3 (a) and
(b),


NYDOCS02/1166703    57
    

--------------------------------------------------------------------------------





the Termination Date then in effect shall be extended for the additional
one-year period as described in subsection (a) of this Section 2.16, and all
references in this Agreement, and in the Notes, if any, to the “Termination
Date” shall, with respect to each Consenting Lender and each Assuming Lender for
such Extension Date, refer to the Termination Date as so extended. Promptly
following each Extension Date, the Administrative Agent shall notify the Lenders
(including, without limitation, each Assuming Lender) of the extension of the
scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.

Section 2.17    [Reserved].

Section 2.18    Funding Losses. If any Borrower makes any payment of principal
with respect to any Eurocurrency Rate Advance, LIBO Rate Advance or Fixed Rate
Advance (pursuant to Article 2, 6 or 8 or otherwise) on any day other than the
last day of the Interest Period applicable thereto, or if any Borrower fails to
borrow, prepay, or Convert into any Eurocurrency Rate Advances after notice has
been given to any Lender in accordance with Section 2.1, 2.3 or 2.10, or any
Borrower Converts any Eurocurrency Rate Advance other than on the last day of
the Interest Period applicable thereto, such Borrower shall reimburse each
Lender within 15 days after demand for any resulting loss or expense incurred by
it (or by an existing or prospective Participant in the related Advance),
including (without limitation) any loss incurred in obtaining, liquidating or
employing deposits from third parties, but excluding loss of margin for the
period after any such payment, failure to borrow, prepay or Convert or
Conversion, provided that such Lender shall have delivered to the applicable
Borrower a written request as to the amount of such loss or expense, which
written request shall be conclusive in the absence of manifest error. Without
limiting the effect of the preceding sentence, such compensation shall include
an amount equal to the excess, if any, of (i) the amount of interest that
otherwise would have accrued on the principal amount so paid, prepaid, Converted
or not borrowed or Converted for the period from the date of such payment,
prepayment, failure to borrow or Convert, or Conversion to the last day of the
then current Interest Period for such Advance (or, in the case of a failure to
borrow, the Interest Period for such Advance that would have commenced on the
date specified for such borrowing or Conversion) at the applicable rate of
interest for such Advance provided for herein (excluding loss of margin) over
(ii) the amount of interest that otherwise would have accrued on such principal
amount at a rate per annum equal to the interest component of the amount such
Lender would have bid in the London interbank market (if such Advance is a
Eurocurrency Rate Advance or a LIBO Rate Advance) or the United States secondary
certificate of deposit market (if such Advance is a Eurocurrency Rate Advance
denominated in Dollars) for Dollar deposits of leading banks in amounts
comparable to such principal amount and with maturities comparable to such
period (as reasonably determined by such Lender). This Section 2.18 shall apply
to amounts received by any Lender in respect of the principal portion of the
purchase price of Advances that such Lender is required to assign pursuant to
Section 8.5 as if such receipt were a prepayment of such Advances.

Section 2.19    Defaulting Lenders.
(a)    If any Letters of Credit or Swing Line Borrowings are outstanding at the
time a Lender becomes a Defaulting Lender, and the Commitments have not been
terminated in accordance with Section 6.1, then:


NYDOCS02/1166703    58
    

--------------------------------------------------------------------------------





(i)    so long as no Default has occurred and is continuing, all or any part of
the Available Amount of outstanding Letters of Credit and the principal amount
of all outstanding Swing Line Borrowings shall be ratably reallocated among the
Lenders that are not Defaulting Lenders (“non-Defaulting Lenders”) in accordance
with their respective Ratable Shares (disregarding any Defaulting Lender’s
Commitment) but only to the extent that the sum of (A) the aggregate principal
amount of all Advances made by such non-Defaulting Lenders (in their capacity as
Lenders) and outstanding at such time, plus (B) such non-Defaulting Lenders’
Ratable Shares (before giving effect to the reallocation contemplated herein) of
the Available Amount of all outstanding Letters of Credit and of outstanding
Swing Line Borrowings, plus (C) the aggregate principal amount of all Advances
made by each Issuing Bank pursuant to Section 2.2(c) that have not been ratably
funded by such non-Defaulting Lenders and outstanding at such time, plus (D)
such Defaulting Lender’s Ratable Share of the Available Amount of such Letters
of Credit and Swing Line Borrowings, does not exceed the total of all
non-Defaulting Lenders’ Commitments.
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent, cash collateralize such Defaulting Lender’s
Ratable Share of the Available Amount of such Letters of Credit and such Swing
Line Borrowings (after giving effect to any partial reallocation pursuant to
clause (i) above) by paying cash collateral to the applicable Issuing Bank or
the applicable Swing Line Bank, as applicable, for so long as such Letters of
Credit or Swing Line Borrowings are outstanding;
(iii)    if the Ratable Shares of Letters of Credit of the non-Defaulting
Lenders are reallocated pursuant to this Section 2.19(a), then the fees payable
to the Lenders pursuant to Section 2.5(b)(i) shall be adjusted in accordance
with such non-Defaulting Lenders’ Ratable Shares of Letters of Credit; or
(iv)    if any Defaulting Lender’s Ratable Share of Letters of Credit is neither
cash collateralized nor reallocated pursuant to Section 2.19(a), then, without
prejudice to any rights or remedies of any Issuing Bank or any Lender hereunder,
all letter of credit fees payable under Section 2.6(b)(i) with respect to such
Defaulting Lender’s Ratable Share of Letters of Credit shall be payable to the
applicable Issuing Bank until such Lender’s Ratable Share of Letters of Credit
is cash collateralized and/or reallocated.
(b)    So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, and no Swing Line
Bank shall be required to fund any Swing Line Advance, unless it is satisfied
that the related exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the applicable
Borrower in accordance with Section 2.19(a), and participating interests in any
such newly issued or increased Letter of Credit or Swing Line Borrowings shall
be allocated among non-Defaulting Lenders in a manner consistent with Section
2.19(a)(i) (and Defaulting Lenders shall not participate therein).
(c)    No Commitment of any Lender shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section 2.19, performance by
the Borrowers of their obligations shall not be excused or otherwise modified as
a result of the operation of this Section 2.19. The rights and remedies against
a Defaulting Lender under this Section 2.19 are


NYDOCS02/1166703    59
    

--------------------------------------------------------------------------------





in addition to any other rights and remedies which the Borrowers, the
Administrative Agent, any Issuing Bank or any Lender may have against such
Defaulting Lender.
(d)    If the Company, the Administrative Agent, each Issuing Bank and each
Swing Line Bank agree in writing in their reasonable determination that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Advances
to be funded and held on a pro rata basis by the Lenders in accordance with
their Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

ARTICLE 3    
CONDITIONS

Section 3.1    Effectiveness of Amendment and Restatement. The amendment and
restatement of the Existing Credit Agreement shall occur upon receipt by the
Administrative Agent of the following documents, each dated the Restatement Date
unless otherwise indicated:
(a)    an opinion of the Deputy General Counsel of the Company, substantially in
the form of Exhibit C hereto and an opinion of Davis Polk & Wardwell London LLP,
counsel to MTHUK, in form and substance reasonably satisfactory to the Required
Lenders;
(b)    an opinion of Shearman & Sterling LLP, special counsel for the
Administrative Agent, substantially in the form of Exhibit D hereto and covering
such additional matters relating to the transactions contemplated hereby as the
Required Lenders may reasonably request;
(c)    the following documents of each of the Company and MTHUK, each certified
as indicated below:
(i)    a copy of the certificate of incorporation or other applicable
organizational or charter document, as then in effect, certified as of a recent
date by the Secretary of State (or other appropriate governmental authority) of
its jurisdiction of organization (and in the case of MTHUK, certified by a
director or secretary of MTHUK), and (to the extent applicable and available in
the relevant jurisdiction) a certificate from such Secretary of State dated as
of a recent date as to the good standing of and charter documents filed by such
Borrower (and for the avoidance of doubt such certificate shall not be required
for MTHUK); and


NYDOCS02/1166703    60
    

--------------------------------------------------------------------------------





(ii)    a certificate of the Secretary or an Assistant Secretary of each
Borrower, dated the Restatement Date and certifying (A) that attached thereto is
a true and complete copy of the by-laws, as amended and in effect at all times
from the date on which the resolutions referred to in clause (B) below were
adopted to and including the date of such certificate, (B) that attached thereto
is a true and complete copy of resolutions duly adopted by the board of
directors authorizing the execution, delivery and performance of this Agreement
and the Advances hereunder and such other documents to which such Borrower is or
is intended to be a party, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the
organizational document of such Borrower has not been amended since the date of
the certification thereto furnished pursuant to clause (i) above, and (D) as to
the incumbency and specimen signature of each officer executing this Agreement
and each of the other documents to which such Borrower is intended to be a party
and each other document to be delivered by such Borrower from time to time in
connection herewith or therewith (and the Administrative Agent and each Lender
may conclusively rely on such certificate until it receives notice in writing
from such Borrower);
(d)    a certificate of a senior officer of the Company, dated the Restatement
Date, to the effect set forth in Section 3.3(a) and (b);
(e)    evidence that any Borrower that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation shall have delivered, to each Lender
that so requests, a Beneficial Ownership Certification in relation to such
Borrower;
(f)    evidence that all outstanding amounts under the Existing Credit Agreement
have been paid in full; and
(g)    such other documents as the Administrative Agent or any Lender or special
counsel to the Administrative Agent may reasonably request.

Section 3.2    Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Administrative Agent on or before the date of such initial
Advance of each of the following, in form and substance reasonably satisfactory
to the Administrative Agent and dated such date, and (except for the Notes) in
sufficient copies for each Lender:
(a)    the following corporate documents of such Designated Subsidiary, each
certified as indicated below:
(i)    a copy of the certificate of incorporation or other applicable
organizational or charter document, as amended and in effect, certified as of a
recent date by the Secretary of State (or other appropriate governmental
authority) of its jurisdiction of organization (and in the case of any
Designated Subsidiary incorporated in England and Wales, certified by a director
or secretary of such Designated Subsidiary), and (to the extent applicable and
available to the relevant jurisdiction) a certificate from such Secretary of
State dated as of a recent date as to the good standing of and charter documents
filed by such


NYDOCS02/1166703    61
    

--------------------------------------------------------------------------------





Designated Subsidiary (and for the avoidance of doubt, such certificate shall
not be required for any Designated Subsidiary incorporated in England and
Wales); and
(ii)    a certificate of the Secretary or an Assistant Secretary of each
Designated Subsidiary, dated the Restatement Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws, as amended and in
effect at all times from the date on which the resolutions referred to in clause
(B) below were adopted to and including the date of such certificate, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors authorizing the execution, delivery and performance of this
Agreement and the Advances hereunder and such other documents to which such
Designated Subsidiary is or is intended to be a party, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
(C) that the charter of such Designated Subsidiary has not been amended since
the date of the certification thereto furnished pursuant to clause (i) above,
and (D) as to the incumbency and specimen signature of each officer executing
this Agreement and each of the other documents to which such Designated
Subsidiary is intended to be a party and each other document to be delivered by
such Designated Subsidiary from time to time in connection herewith or therewith
(and the Administrative Agent and each Lender may conclusively rely on such
certificate until it receives notice in writing from such Designated
Subsidiary).
(b)    A certificate signed by a duly authorized officer of the Company,
certifying that such Designated Subsidiary has obtained all governmental and
third party authorizations, consents, approvals (including exchange control
approvals) and licenses required under applicable laws and regulations necessary
for such Designated Subsidiary to execute and deliver its Designation Agreement
and the Notes to be delivered by it and to perform its obligations hereunder and
thereunder.
(c)    A Designation Agreement duly executed by such Designated Subsidiary and
the Company.
(d)    Favorable opinions of counsel (which may be in-house counsel) to such
Designated Subsidiary, in form and substance reasonably satisfactory to the
Required Lenders.
(e)    Such other approvals, opinions or documents as any Lender, through the
Administrative Agent may reasonably request.

Section 3.3    Conditions Precedent to Each Committed Borrowing and Issuance.
The obligation of each Lender to make a Committed Advance (other than an Advance
made by any Issuing Bank or any Lender pursuant to Section 2.4(c)) on the
occasion of each Committed Borrowing, and the obligation of each Issuing Bank to
issue a Letter of Credit shall be subject to the conditions precedent that the
Restatement Date shall have occurred and on the date of such Committed Borrowing
or Issuance (a) the following statements shall be true (and each of the giving
of the applicable Notice of Revolving Credit Borrowing, Notice of Canadian
Borrowing, Notice of Australian Borrowing, Notice of Issuance and the acceptance
by the applicable


NYDOCS02/1166703    62
    

--------------------------------------------------------------------------------





Borrower of the proceeds of such Committed Borrowing or Issuance shall
constitute a representation and warranty by such Borrower that on the date of
such Borrowing or Issuance such statements are true):
(a)    the representations and warranties contained in Article 4 (except in the
case of any Borrowing made on a date subsequent to the Restatement Date, the
representations and warranties set forth in Section 4.4(b) and Section 4.5) are
correct on and as of such date, before and after giving effect to such Committed
Borrowing or Issuance and to the application of the proceeds therefrom, as
though made on and as of such date, and
(b)    no event has occurred and is continuing, or would result from such
Committed Borrowing or Issuance or from the application of the proceeds
therefrom, that constitutes a Default.

Section 3.4    Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Administrative Agent shall have received the written confirmatory
Notice of Competitive Bid Borrowing with respect thereto, (ii) on or before the
date of such Competitive Bid Borrowing, but prior to such Competitive Bid
Borrowing, the Administrative Agent shall have received a Competitive Bid Note
payable to the order of such Lender for each of the one or more Competitive Bid
Advances to be made by such Lender as part of such Competitive Bid Borrowing, in
a principal amount equal to the principal amount of the Competitive Bid Advance
to be evidenced thereby and otherwise on such terms as were agreed to for such
Competitive Bid Advance in accordance with Section 2.3, and (iii) on the date of
such Competitive Bid Borrowing the following statements shall be true (and each
of the giving of the applicable Notice of Competitive Bid Borrowing and the
acceptance by the applicable Borrower of the proceeds of such Competitive Bid
Borrowing shall constitute a representation and warranty by such Borrower that
on the date of such Competitive Bid Borrowing such statements are true):
(a)    the representations and warranties contained in Article 4 (except in the
case of any Borrowing made on a date subsequent to the Restatement Date, the
representations and warranties set forth in Section 4.4(b) and Section 4.5) are
correct on and as of the date of such Competitive Bid Borrowing, before and
after giving effect to such Competitive Bid Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date, and
(b)    no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

ARTICLE 4    
REPRESENTATIONS AND WARRANTIES
The Company represents and warrants that:


NYDOCS02/1166703    63
    

--------------------------------------------------------------------------------






Section 4.1    Corporate Existence and Power. Each Borrower (a) is a corporation
or similar entity validly existing and in good standing (to the extent such
concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its organization and (b) has all corporate or similar powers and
all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted.

Section 4.2    Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by such Borrower of this Agreement and the
Notes, if any, issued by each Borrower are within its corporate or similar
powers, have been duly authorized by all necessary corporate or similar action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not contravene, conflict with, or constitute a default
under any provision of applicable law or regulation or of the organization
documents or by-laws of such Borrower or of any agreement, judgment, injunction,
order, decree or other instrument binding upon the Company or any of its
Material Subsidiaries or result in the creation or imposition of any Lien on any
asset of the Company or any of its Material Subsidiaries. Without limiting the
generality of the foregoing representation, the aggregate outstanding amount of
the Advances hereunder does not exceed any limitations on the aggregate amount
of borrowings that may be effected by the Company and its Subsidiaries set by
the Company’s Board of Directors.

Section 4.3    Binding Effect. This Agreement constitutes a valid and binding
agreement of such Borrower and each Note, if any, when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of each Borrower, in each case enforceable against such Borrower in accordance
with its respective terms, except as such enforceability may be limited by (a)
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 4.4    Financial Information. (a) The consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of December 31, 2017 and the
related consolidated statements of income, cash flows and stockholders’ equity
for the fiscal year then ended, reported on by Deloitte & Touche LLP and
included in the Company’s 2017 Form 10-K, a copy of which has been delivered to
each of the Lenders, fairly present, in conformity with generally accepted
accounting principles, the consolidated financial position of the Company and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.
(a)    Since December 31, 2017 there has been no material adverse change in the
business, consolidated financial position or consolidated results of operations
of the Company and its Consolidated Subsidiaries, considered as a whole, except
as disclosed in the Company’s public filings before the Restatement Date, or as
otherwise disclosed in writing to the Lenders prior to the Restatement Date and
for any Specified Claim.

Section 4.5    Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Company threatened against or affecting, the
Company or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable probability
of an adverse decision which would materially adversely affect (except as
disclosed in writing to the Lenders prior to the Restatement Date, including
pursuant


NYDOCS02/1166703    64
    

--------------------------------------------------------------------------------





to the Company’s 2017 Form 10-K, and except for any Specified Claim) the
business, consolidated financial condition or consolidated results of operations
of the Company and its Consolidated Subsidiaries, considered as a whole, or
which in any manner draws into question the validity or enforceability of this
Agreement or the other Loan Documents.

Section 4.6    Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan. No member of the ERISA Group
has, within the past five years (i) sought a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan, or made any amendment to any Plan, which has resulted or could reasonably
be expected to result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Internal Revenue Code (other than under
Section 412 of ERISA) or (iii) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.

Section 4.7    Taxes. The Company and its Material Subsidiaries have filed all
material income tax returns which are required to be filed by them and have paid
all taxes due pursuant to such returns. The charges, accruals and reserves on
the books of the Company, and its respective Material Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Company,
adequate.

Section 4.8    Subsidiaries. Each of the Company’s Material Subsidiaries is a
corporation or similar entity validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of its jurisdiction of organization, and has all corporate or similar powers and
all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted.

Section 4.9    Regulatory Restrictions on Borrowing. No Borrower is subject to
any regulatory scheme not applicable to corporations generally which restricts
its ability to incur debt or would render the Advances void or voidable.

Section 4.10    Full Disclosure. All material information (other than
projections, estimates or forward-looking information) heretofore furnished by
the Company to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Company to the Administrative
Agent or any Lender will be, true and accurate in all material respects on the
date as of which such information is stated or certified. All projections,
estimates or forward-looking statements, if any, that have been or will be
prepared by the Company and made available to the Administrative Agent or any
Lender have been or will be prepared in good faith based upon assumptions that
the Company believes are reasonable (it being understood that such projections,
estimates or forward-looking statements are subject to significant risks,
uncertainties and contingencies, many of which are beyond the Company’s control,
and that actual results may vary materially from such projections, estimates or
forward-looking statements). The Company has disclosed to the Lenders in writing
(including pursuant to the Company’s filings with the Securities and Exchange
Commission) any and all facts which, in the Company's good faith judgment,
materially adversely affect or may materially adversely affect


NYDOCS02/1166703    65
    

--------------------------------------------------------------------------------





(to the extent it can now reasonably foresee) the business, operations or
financial condition of the Company, or the ability of the Borrowers to perform
their obligations under this Agreement.

Section 4.11    Use of Credit. Not more than 25% of the value of the assets of
any Borrower (individually) and such Borrower and its Subsidiaries (determined
on a consolidated basis) that are subject to the restrictions in Sections 5.5
and 5.7 is attributable to Margin Stock.

Section 4.12    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures reasonably designed to promote
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions and the Company and its Subsidiaries are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
the Company, any Subsidiary or any of their respective directors or officers,
or, to the knowledge of the Company, any of their respective employees or any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is, or
is controlled by, a Sanctioned Person.

Section 4.13    EEA Financial Institution. No Borrower is an EEA Financial
Institution.

Section 4.14    Beneficial Ownership Certification. As of the Restatement Date,
the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

ARTICLE 5    
COVENANTS
The Company agrees that, so long as any Lender has any Commitment hereunder or
any amount payable hereunder remains unpaid:

Section 5.1    Information. The Company will deliver to each of the Lenders:
(a)    as soon as available and in any event within 120 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, cash flows and stockholders’ equity for such
fiscal year, setting forth in each case in comparative form the figures as at
the end of and for the previous fiscal year, all reported on in a manner
acceptable to the Securities and Exchange Commission by Deloitte & Touche LLP or
other independent public accountants of nationally recognized standing (it being
understood that delivery of the Company’s annual report and Form 10-K for any
fiscal year as filed with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended, will satisfy this requirement with
respect to such fiscal year);
(b)    as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Company, a
consolidated balance sheet or equivalent statement of financial position of the
Company and its Consolidated Subsidiaries as of the end of such quarter and the
related consolidated statements of income and cash flows for such quarter and
for the portion of the Company’s fiscal year ended at the end of such quarter,
setting forth in the case of such


NYDOCS02/1166703    66
    

--------------------------------------------------------------------------------





statements of income and cash flows in comparative form the figures for the
corresponding quarter and the corresponding portion of the Company’s previous
fiscal year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, generally accepted accounting principles and
consistency (except with respect to any changes made as a result of changes to
generally accepted accounting principles) by the chief financial officer, the
treasurer or the chief accounting officer of the Company (it being understood
that delivery of the Company’s quarterly report on Form 10-Q for any fiscal
quarter as filed with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended, will satisfy this requirement with
respect to such fiscal quarter and, if applicable, the portion of the Company’s
fiscal year ended at the end of such quarter);
(c)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, one or more certificates of the chief
financial officer, the treasurer or the chief accounting officer of the Company
(i) setting forth in reasonable detail the calculations required to establish
whether the Company was in compliance with the requirements of Sections 5.4 and
5.7 on the date of such financial statements, and (ii) stating whether any
Default exists on the date of such certificate and, if any Default then exists,
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto;
(d)    forthwith upon the occurrence of any Default, a certificate of the chief
financial officer, the treasurer or the chief accounting officer of the Company
setting forth the details thereof and, the action which the Company is taking or
proposes to take with respect thereto;
(e)    promptly upon the mailing thereof to the stockholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed;
(f)    promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Company shall have filed with the Securities and Exchange Commission;
(g)    if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer, any Plan, a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Internal Revenue Code, a copy of such application; (v) gives notice of
intent to terminate any Plan under Section 4041(c) of ERISA, a copy of such
notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section


NYDOCS02/1166703    67
    

--------------------------------------------------------------------------------





4063 of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security (other than
under Section 412 of ERISA), a certificate of the chief financial officer, the
treasurer or the chief accounting officer of the Company setting forth details
as to such occurrence and action, if any, which the Company or applicable member
of the ERISA Group is required or proposes to take;
(h)    promptly after any change in the Company’s long-term senior unsecured
debt rating by Moody’s or S&P (as defined in the Pricing Schedule), a notice
thereof; and
(i)    from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request and any information
reasonably requested by the Administrative Agent or any Lender reasonably
necessary to ensure compliance with applicable “know your customer” Laws
(including the Beneficial Ownership Regulation).
In the case of information required to be delivered pursuant to this Section,
either (i) the Company shall deliver paper copies of such information to each
Lender, or (ii) such information shall be deemed to have been delivered on the
date on which the Company provides (or causes to be provided) notice to the
Lenders (which notice may be by electronic mail) that such information has been
posted on the Company’s website on the Internet at the website address listed on
the signature pages hereof, at sec.gov/edaux/searches.htm or at another website
identified in such notice and accessible by the Lenders without charge; provided
that (x) such notice may also be included in a certificate delivered pursuant to
clause 5.1(c) and (y) the Company shall deliver paper copies of the information
referred to in this Section to any Lender which requests such delivery.

Section 5.2    Conduct of Business and Maintenance of Existence. The Company
will continue, and will cause its Material Subsidiaries to continue, to engage
in business of the same general type as now conducted by the Company and its
Material Subsidiaries, and will preserve, renew and keep in full force and
effect, and will cause each such Material Subsidiary to preserve, renew and keep
in full force and effect, their respective existence and their respective
rights, privileges and franchises necessary or desirable in the normal conduct
of business; provided that nothing in this Section 5.2 shall prohibit (i) the
merger of a Subsidiary of the Company into the Company or the merger or
consolidation of a Subsidiary with or into another Person if the corporation
surviving such consolidation or merger is a Subsidiary and if, in each case,
after giving effect thereto, no Default shall have occurred and be continuing,
(ii) the termination of the corporate existence of any Material Subsidiary of
the Company if the Company, in good faith determines that such termination is in
the best interest of the Company, (iii) the discontinuance of the business of
any Material Subsidiary if the Company in good faith determines that such
discontinuance is in the best interest of the Company or (iv) any transaction
permitted by Section 5.5.

Section 5.3    Compliance with Laws; Borrowing Authorization. The Company will
comply, and cause each of its Material Subsidiaries to comply, in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws and ERISA and the rules and regulations


NYDOCS02/1166703    68
    

--------------------------------------------------------------------------------





thereunder) except where (i) the necessity of compliance therewith is contested
in good faith by appropriate proceedings or (ii) non-compliance therewith would
not have a material adverse effect upon the business, financial position,
results of operations or prospects of the Company and its Subsidiaries,
considered as a whole. The Company will maintain in effect policies and
procedures reasonably designed to promote compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. The Company will not permit the
aggregate outstanding amount of the Advances plus the Available Amount of
Letters of Credit outstanding hereunder to exceed any limitations on the
aggregate amount of borrowings that may be effected by the Company and its
Subsidiaries set by the Company’s Board of Directors.

Section 5.4    Financial Covenants. (a) Consolidated Leverage Ratio. The Company
will maintain as of the last day of each Measurement Period a Consolidated
Leverage Ratio of not more than (i) 4.00:1.00 for the fiscal quarters ending on
or prior to September 30, 2020, (ii) 3.75:1.00 for the two subsequent
consecutive fiscal quarters through and including March 31, 2021, (iii)
3.50:1.00 for the subsequent fiscal quarter through and including June 30, 2021
and (iv) after June 30, 2021, 3.25:1.00 (the “Consolidated Leverage Ratio
Covenant”); provided that, after June 30, 2021, upon the written notice of the
Company (such notice, which shall include a listing of the acquisitions so made,
a “Covenant Reset Notice”), but without any action on the part of the
Administrative Agent or any Lender, at any time where during the prior twelve
month period the Company can demonstrate that it and/or any Subsidiaries of the
Company have made acquisitions whose aggregate consideration equals or exceeds
$500,000,000, which amount of aggregate consideration is calculated consistently
with the Company’s reporting standard of “Acquisitions” in its cash flow
statement included in the Company’s annual report on Form 10-K for the fiscal
year ended December 31, 2019 as filed with the Securities and Exchange
Commission (without duplication of any acquisition that was included in any
previous Covenant Reset Notice) and, in any event, the maximum Consolidated
Leverage Ratio permitted under this Section 5.4(a) shall be automatically
increased from 3.25:1.00 to 3.50:1.00, for a period of four fiscal quarters (a
“Covenant Reset Period”), commencing with the fiscal quarter in which one of the
subject acquisitions included in the Covenant Reset Request is consummated;
provided, further, that the Company shall provide to the Administrative Agent
such details with respect to such acquisitions as the Administrative Agent, in
its reasonable discretion, shall request; provided, further, that prior to the
delivery of the first Covenant Reset Notice after June 30, 2021 and after the
end of each Covenant Reset Period, the Company shall deliver to the
Administrative Agent an executed compliance certificate that shall evidence the
Company’s compliance with a Consolidated Leverage Ratio of 3.25 to 1.00 for a
full fiscal quarter following the end of such Covenant Reset Period before
becoming entitled to make an additional Covenant Reset Request (which, for the
avoidance of doubt, must nonetheless comply with the other requirements of this
Section 5.4(a)).
(a)    Consolidated Interest Coverage Ratio. The Company will maintain for each
Measurement Period a Consolidated Interest Coverage Ratio of not less than 4.00:
1.00.

Section 5.5    Consolidations, Mergers and Sales of Assets. The Company will not
(i) consolidate or merge with or into any Person or (ii) sell, lease or
otherwise transfer all or substantially all of its assets to any other Person;
provided that (x) the Company may merge with any Wholly-Owned Consolidated
Subsidiary if immediately after such merger no Default shall have occurred and
be continuing and such Wholly-Owned Consolidated Subsidiary shall


NYDOCS02/1166703    69
    

--------------------------------------------------------------------------------





expressly assume in writing all of the obligations of the Company hereunder, and
under the Notes (if any), and (y) the Company may merge with any other Person if
(A) the Company is the corporation surviving such merger and (B) immediately
after giving effect to such merger, no Default shall have occurred and be
continuing.

Section 5.6    Use of Proceeds. The proceeds of the Advances and the Letters of
Credit will be used only for general corporate purposes of the Borrowers and
their Subsidiaries in the ordinary course of business, provided that no Borrower
shall be entitled to use the proceeds of any Advances or Letters of Credit to
acquire any Person by means of a “hostile acquisition”. No part of the proceeds
of any Advance or Letters of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X. No Borrower or any of its
Subsidiaries shall use the proceeds of any Borrowing or Letter of Credit in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws. No Borrower or any of its Subsidiaries
shall use the proceeds of any Borrowing or Letter of Credit for the purpose of
financing any activities, business or transaction of or with any Sanctioned
Person or a Person known by the Company to be controlled by a Sanctioned Person,
or in any Sanctioned Country, except where such activities, business or
transaction could be conducted legally by a U.S. Person.

Section 5.7    Negative Pledge. Neither the Company nor any Consolidated
Subsidiary will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:
(a)    Liens on the Mortgaged Property to secure Debt under the Mortgage;
(b)    Liens arising in the ordinary course of its business which (i) do not
secure Debt or Derivatives Obligations, (ii) do not secure, in the case of
judgments or orders, obligations in an aggregate amount exceeding US$100,000,000
and (iii) do not in the aggregate materially detract from the value of its
assets or materially impair the use thereof in the operation of its business;
(c)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary,
(d)    Liens on cash and cash equivalents securing Derivatives Obligations,
provided that the aggregate amount of cash and cash equivalents subject to such
Liens may at no time exceed US$250,000,000 and provided further that the sum of
(x) such aggregate amount and (y) the aggregate amount of Debt secured as
permitted by clause (f) below does not at any date exceed US$500,000,000;
(e)    Liens on cash collateral provided under the terms of this Agreement; and
(f)    Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt or other obligations, provided that the sum of (x) the principal
or face amount of such Debt and other obligations and (y) the aggregate amount
of cash and


NYDOCS02/1166703    70
    

--------------------------------------------------------------------------------





cash equivalents referred to in clause (d) above does not at any date exceed
US$500,000,000.

Section 5.8    Taxes, Etc. The Company will, and will cause each of its Material
Subsidiaries to:
(a)    pay and discharge all taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained or the nonpayment of which would not have a material adverse effect
on the business, financial condition or results of operations of the Company and
its Consolidated Subsidiaries, considered as a whole;
(b)    keep adequate records and books of account, in which complete entries
will be made in accordance with generally accepted accounting principles
consistently applied; and
(c)    permit representatives of any Lender or the Administrative Agent, during
normal business hours, to examine, copy and make extracts from its books and
records, to inspect any of its properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by such Lender
or the Administrative Agent (as the case may be).

Section 5.9    Maintenance of Insurance. The Company will maintain, and cause
each of its Consolidated Subsidiaries to maintain, insurance with responsible
and reputable insurance companies or associations in such amounts and covering
such risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Company or such
Consolidated Subsidiary operates; provided that the Company and its Subsidiaries
may self-insure to the same extent as other companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Company or such Subsidiary operates and to the extent consistent with prudent
business practice.

Section 5.10    Subsidiary Debt. The Company will not permit any Consolidated
Subsidiary to create, incur, assume or suffer to exist any Debt, except:
(a)    Debt under the Loan Documents;
(b)    Debt under the Mortgage;
(c)    Debt owed by such Subsidiary to any other Consolidated Subsidiary or to
the Company;
(d)    Debt of (i) any Consolidated Subsidiary existing as of the Restatement
Date (other than Debt described in clause (a) above) and (ii) upon the
acquisition of Jardine Lloyd Thompson Group plc by the Company or any of its
Subsidiaries, Debt of Jardine Lloyd Thompson Group plc and its Subsidiaries
existing as of September 18, 2018, and in each case any renewal and refinancing
(including, without limitation, by


NYDOCS02/1166703    71
    

--------------------------------------------------------------------------------





Debt incurred by one or more other Subsidiaries) thereof, provided that the
principal amount thereof is not increased;
(e)    Debt incurred in connection with catastrophe bond underwriting by GC
Securities, a division of MMC Securities Corp., that is outstanding for less
than seven days; and
(f)    other Debt in an aggregate amount for all Consolidated Subsidiaries not
to exceed at any time outstanding the greater of (i) US$1,250,000,000 and (ii)
10% of the Consolidated Net Worth of the Company and its Consolidated
Subsidiaries as set forth in the Company’s most recent financial statements
delivered pursuant to Section 5.1(a) or (b).

ARTICLE 6    
DEFAULTS

Section 6.1    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
(a)    any Borrower shall fail to pay (x) any principal of any Advance when due
or (y) within five days of the date when due any interest, any fees or any other
amount payable hereunder;
(b)    the Company shall fail to observe or perform any covenant contained in
Sections 5.4 through 5.7, inclusive, and 5.10;
(c)    the Company shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 10 days (or, in the case of Section 5.1(a), 5.1(b) or 5.1(c), 30
days) after written notice thereof has been given to the Company by the
Administrative Agent or any Lender (through the Administrative Agent);
(d)    any representation, warranty, certification or statement made (or deemed
made) by the Company in this Agreement or in any certificate, financial
statement or other document delivered pursuant to Section 5.1 of this Agreement
shall prove to have been incorrect in any material respect when made (or deemed
made);
(e)    either the Company or any Subsidiary thereof shall fail to make any
payment in respect of any Material Financial Obligations when due or within any
applicable grace period;
(f)    any event or condition shall occur which results in the acceleration of
the maturity of any Material Financial Obligations or enables (or, with the
giving of notice, would enable) the holder of such Debt or any Person acting on
such holder’s behalf to accelerate the maturity thereof (after giving effect to
any applicable grace period);
(g)    the Company or any Subsidiary holding, as of the date of the most recent
audited financial statements of the Company and its Consolidated Subsidiaries
delivered pursuant to this Agreement, assets having a book value in excess of
US$100,000,000, shall commence a voluntary case or other proceeding seeking
liquidation, reorganization


NYDOCS02/1166703    72
    

--------------------------------------------------------------------------------





or other relief with respect to itself or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any corporate action to authorize
any of the foregoing;
(h)    an involuntary case or other proceeding shall be commenced against the
Company or any Subsidiary holding, as of the date of the most recent audited
financial statements of the Company and its Consolidated Subsidiaries delivered
pursuant to this Agreement, assets having a book value in excess of
US$100,000,000 seeking liquidation, reorganization or other relief with respect
to it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against the Company or any Subsidiary holding, as of the date of the
most recent audited financial statements of the Company and its Consolidated
Subsidiaries delivered pursuant to this Agreement, assets having a book value in
excess of US$100,000,000 under the federal bankruptcy laws as now or hereafter
in effect;
(i)    any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of US$100,000,000 which it shall have become
liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer, any Material Plan; or a
condition shall exist by reason of which it could reasonably be expected that
the PBGC would be entitled to obtain a decree adjudicating that any Material
Plan must be terminated; or there shall occur a complete or partial withdrawal
from, or a default, within the meaning of Section 4219(c)(5) of ERISA, with
respect to, one or more Multiemployer Plans which could reasonably be expected
to cause one or more members of the ERISA Group to incur a current payment
obligation in excess of US$100,000,000;
(j)    judgments or orders for the payment of money in excess of US$100,000,000
shall be rendered against the Company or any Subsidiary thereof and such
judgments or orders shall continue unsatisfied and unstayed for a period of 30
days; excluding, however, the amount of any such judgment or order to the extent
that (i) such amount is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof, (ii) such
insurer is rated at least “A” by A.M. Best Company and (iii) such insurer has
been notified of, and has not disputed the claim made for payment of, such
amount; or
(k)    any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) other than the Company, any
trustee


NYDOCS02/1166703    73
    

--------------------------------------------------------------------------------





or other fiduciary holding securities under an employee benefit plan of the
Company or any corporation owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of stock in
the Company, shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under said Act)
of 50% or more of the combined voting power of the Company’s then outstanding
equity securities; or, during any period of 24 consecutive calendar months,
individuals who were directors of the Company on the first day of such period
and any new director whose election by the board of directors of the Company or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved, shall cease to constitute a majority of the
board of directors of the Company; or
(l)    any provision of any Guaranty or any other Loan Document after delivery
thereof pursuant to this Agreement shall for any reason cease to be valid and
binding on or enforceable against Borrower party to it, or any such Borrower
shall so state in writing;
then, and in every such event, the Administrative Agent shall (i) if requested
by Lenders having more than 50% in aggregate amount of the Revolving Credit
Commitments, by notice to the Borrowers terminate the Commitments and they shall
thereupon terminate (other than the obligations of the Issuing Banks and the
Revolving Credit Lenders to make Revolving Credit Advances pursuant to Section
2.4(c) and of Revolving Credit Lenders to fund their participations in Swing
Line Borrowings pursuant to Section 2.2(a)(v)), and (ii) if requested by Lenders
holding more than 50% of the aggregate principal amount of the Advances, by
notice to the Borrowers declare the Advances (together with accrued interest
thereon) and all other amounts payable by the Borrowers hereunder and under any
Notes (including, without limitation, any amounts payable under Section 2.18) to
be, and the Advances, such interest and such other amounts shall thereupon
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the
Borrowers; provided that in the case of any of the Events of Default specified
in clause (g) or (h) above with respect to any Borrower, without any notice to
any Borrower or any other act by the Administrative Agent or the Lenders, the
Commitments shall thereupon terminate and the Advances (together with accrued
interest thereon) and all other amounts payable by the Borrowers hereunder and
under any Notes (including, without limitation, any amounts payable under
Section 2.13) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

Section 6.2    Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in Section 6.1
or otherwise, make demand upon the Borrowers to, and forthwith upon such demand
each Borrower will, (a) pay to the Administrative Agent on behalf of the Lenders
in same day funds at the Administrative Agent’s office designated in such
demand, for deposit in the L/C Cash Deposit Account, an amount equal to the
aggregate Available Amount of all Letters of Credit issued for the account or at
the request of such Borrower then outstanding or (b) make such other
arrangements in respect of the outstanding Letters of Credit issued for the
account or at the request of such Borrower as shall be acceptable to the
Required


NYDOCS02/1166703    74
    

--------------------------------------------------------------------------------





Lenders and not more disadvantageous to the Borrowers than clause (a); provided,
however, that in the case of any of the Events of Default specified in clause
(g) or (h) above with respect to any Borrower, an amount equal to the aggregate
Available Amount of all outstanding Letters of Credit issued for the account or
at the request of such Borrower shall be immediately due and payable to the
Administrative Agent for the account of the Lenders without notice to or demand
upon the Borrowers, which are expressly waived by each Borrower, to be held in
the L/C Cash Deposit Account. If at any time an Event of Default is continuing
the Administrative Agent determines that any funds held in the L/C Cash Deposit
Account are subject to any right or claim of any Person other than the
Administrative Agent and the Lenders or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the
applicable Borrowers will, forthwith upon demand by the Administrative Agent,
pay to the Administrative Agent, as additional funds to be deposited and held in
the L/C Cash Deposit Account, an amount equal to the excess of (a) such
aggregate Available Amount over (b) the total amount of funds, if any, then held
in the L/C Cash Deposit Account that the Administrative Agent determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of
Credit, to the extent funds are on deposit in the L/C Cash Deposit Account, such
funds shall be applied to reimburse the Issuing Banks to the extent permitted by
applicable law. After all such Letters of Credit shall have expired or been
fully drawn upon and all other obligations of the applicable Borrowers hereunder
and under the Notes shall have been paid in full, the balance, if any, in such
L/C Cash Deposit Account shall be returned to such Borrowers.

Section 6.3    Notice of Default by Lenders. Each Lender shall give notice to
the Administrative Agent and each other Lender promptly after such Lender
obtains knowledge that a Default has occurred under Section 6.1(a) with respect
to such Lender’s Competitive Bid Advances.

ARTICLE 7    
THE ADMINISTRATIVE AGENT

Section 7.1    Authorization and Authority. Each Lender irrevocably appoints and
authorizes Citibank to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. Except for Section 7.6,
(i) the provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders and (ii) no Borrower shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Document (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

Section 7.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its


NYDOCS02/1166703    75
    

--------------------------------------------------------------------------------





individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

Section 7.3    Duties of Administrative Agent; Exculpatory Provisions.
(a) The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein or as may exist at law. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any debtor
relief law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any debtor relief law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall reasonably believe in good faith shall be necessary,
under the circumstances as provided in Sections 10.5 or 6.1) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or the event or
events that give or may give rise to any Default unless and until a Borrower or
any Lender shall have given notice to the Administrative Agent describing such
Default and such event or events.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty, representation or other
information made or supplied in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or


NYDOCS02/1166703    76
    

--------------------------------------------------------------------------------





other terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the perfection or priority of any Lien or security interest created
or purported to be created hereby or (v) the satisfaction of any condition set
forth in Article 3 or elsewhere herein, other than (but subject to the foregoing
clause (ii)) to confirm receipt of items expressly required to be delivered to
the Administrative Agent.
(d)    Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.

Section 7.4    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
an Advance, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless an officer of the
Administrative Agent responsible for the transactions contemplated hereby shall
have received notice to the contrary from such Lender prior to the making of
such Advance or the issuance of such Letter of Credit, and in the case of a
Borrowing, such Lender shall not have made available to the Administrative Agent
such Lender’s ratable portion of such Borrowing. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 7.5    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents (including, without limitation, the Australian Sub-Agent)
appointed by the Administrative Agent. The Administrative Agent and any such
sub‑agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. Each such sub‑agent and
the Related Parties of the Administrative Agent and each such sub‑agent shall be
entitled to the benefits of all provisions of this Article 7, Section 8.4(b),
Section 10.3 and 10.17 (as though such sub-agents were the “Administrative
Agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

Section 7.6    Resignation of Administrative Agent.


NYDOCS02/1166703    77
    

--------------------------------------------------------------------------------





(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, subject, so long as no Event of Default shall be continuing, to the
approval of such successor Administrative Agent by the Company. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (such 30-day period, the “Lender Appointment
Period”), then the retiring Administrative Agent may on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a commercial bank
organized or licensed under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of at least
US$100,000,000 and which is reasonably acceptable to the Company. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under the other Loan Documents. The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.3 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Administrative
Agent.
(b)    Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the Company and the
Lenders otherwise, also act to relieve such Person and its Affiliates of any
obligation to issue new, or extend existing, Letters of Credit or advance any
Swing Line Advance where such issuance, extension or advance is to occur on or
after acceptance of a successor’s appointment as Administrative Agent hereunder.
Upon such acceptance, (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuing Bank
and the retiring Swing Line Bank, (ii) the retiring Issuing Bank and retiring
Swing Line Bank shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, (iii) the successor Swing Line Bank
shall enter into an Assignment and Assumption and acquire from the retiring
Swing Line Bank each outstanding Swing Line Advance made by the retiring Swing
Line Bank for a purchase price equal to par plus accrued interest and (iv) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.

Section 7.7    Non-Reliance on Agent and Other Lenders.
(a) Each Lender confirms to the Administrative Agent, each other Lender and each
of their respective Related Parties that it (i) possesses (individually or
through its Related Parties) such knowledge and experience in financial and
business matters that it is capable, without reliance on the Administrative
Agent, any other Lender or any of their respective Related Parties, of
evaluating the merits and risks (including tax, legal, regulatory, credit,
accounting and other financial matters) of (x) entering into this Agreement, (y)
making Advances and other extensions of credit hereunder and under the other
Loan Documents and (z) in taking or not


NYDOCS02/1166703    78
    

--------------------------------------------------------------------------------





taking actions hereunder and thereunder, (ii) is financially able to bear such
risks and (iii) has determined that entering into this Agreement and making
Advances and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.
(b)    Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:
(i)    the financial condition, status and capitalization of each Borrower;
(ii)    the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
(iii)    determining compliance or non-compliance with any condition hereunder
to the making of an Advance, or the issuance of a Letter of Credit and the form
and substance of all evidence delivered in connection with establishing the
satisfaction of each such condition; or
(iv)    the adequacy, accuracy and/or completeness of any information delivered
by the Administrative Agent, any other Lender or by any of their respective
Related Parties under or in connection with this Agreement or any other Loan
Document, the transactions contemplated hereby and thereby or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

Section 7.8    Indemnification. Each Lender shall, ratably in accordance with
its Commitment (and, after the Commitments have been terminated, ratably in
accordance with the aggregate principal amount of the Advances held by such
Lender), indemnify the Administrative Agent, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Company) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, judgment, suit, loss or liability (except
such as result from such indemnitee’s gross negligence or willful misconduct)
that such indemnitees may suffer or incur in connection with this Agreement or
any action taken or omitted by such indemnitees hereunder.

Section 7.9    Administrative Agent’s Fee. The Company shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Company and the Administrative Agent. Such
fees once paid shall be non-refundable.


NYDOCS02/1166703    79
    

--------------------------------------------------------------------------------






Section 7.10    No Other Duties, etc. None of the Persons acting as Bookrunners,
Lead Arrangers, Syndication Agents or Documentation Agent listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Lender hereunder.

Section 7.11    Certain ERISA Matters. Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of any Borrower, that
at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans in connection with the
Advances, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of any Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in the Advances,
the Letters of Credit, the Commitments and this Agreement (including


NYDOCS02/1166703    80
    

--------------------------------------------------------------------------------





in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).
As used in this Section:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

ARTICLE 8    
CHANGE IN CIRCUMSTANCES

Section 8.1    Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period for any Eurocurrency Rate
Advance or LIBO Rate Advance:
(a)    the Administrative Agent determines, which determination shall be
conclusive, that quotations of interest rates for the relevant deposits referred
to in the definition of “Eurocurrency Rate” are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for Fixed Rate Advances as provided herein; or
(b)    in the case of a Committed Borrowing, Lenders having 50% or more of the
aggregate amount of the Commitments under a Facility advise the Administrative
Agent that the Eurocurrency Rate as determined by the Administrative Agent will
not adequately and fairly reflect the cost to such Lenders of funding their
Eurocurrency Rate Advances for such Interest Period,
the Administrative Agent shall forthwith give notice thereof to the Borrowers
and the Lenders, whereupon (A) the Borrower of such Eurocurrency Rate Advances
will, on the last day of the then existing Interest Period therefor, (1) if such
Eurocurrency Rate Advances are denominated in US Dollars, either (x) prepay such
Advances or (y) Convert such Advances into Base Rate Advances and (2) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, either (x)
prepay such Advances or (y) exchange such Advances into an Equivalent amount of
US Dollars and Convert such Advances into Base Rate Advances and (B) the
obligation of the Lenders to make, or to Convert Committed Advances into,
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist; provided that, if the circumstances set forth in
clause (b) above are applicable, the applicable Borrower may elect, by notice to
the Administrative Agent and the Lenders, to continue such Advances in such
Committed Currency for Interest Periods of not longer than one month, which
Advances shall thereafter bear interest at a rate per annum equal to the
Eurocurrency Margin plus, for each Lender, the cost to such Lender (expressed as
a rate per annum) of funding its Eurocurrency Rate Advances by whatever means it
reasonably determines to be appropriate. Each Lender


NYDOCS02/1166703    81
    

--------------------------------------------------------------------------------





shall certify its cost of funds for each Interest Period to the Administrative
Agent and such Borrower as soon as practicable (but in any event not later than
ten Business Days after the first day of such Interest Period).

Section 8.2    Illegality. If, after the date of this Agreement, the adoption of
any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Eurocurrency Lending Office) with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency, shall make it unlawful or impossible for any Lender (or its Eurocurrency
Lending Office) to make, maintain, fund or Convert into Eurocurrency Rate
Advances and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Borrowers, whereupon until such Lender notifies the Borrowers and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make or Convert into Eurocurrency
Rate Advances shall be suspended. Before giving any notice to the Administrative
Agent pursuant to this Section 8.2, such Lender shall designate a different
Eurocurrency Lending Office if such designation will avoid the need for giving
such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such Lender shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Eurocurrency Rate
Advances to maturity and shall so specify in such notice, the Borrowers shall
immediately Convert the then outstanding principal amount of each such
Eurocurrency Rate Advance of such Lender into a Base Rate Advance from such
Lender in an equal principal amount (on which Advance interest and principal
shall be payable contemporaneously with the related Eurocurrency Rate Advances
of the other Lenders).

Section 8.3    Increased Cost and Reduced Return. (a) If after (x) the
Restatement Date, in the case of any Committed Advance, any obligation to make
or Convert Committed Advances or any Letter of Credit or (y) the date of the
related Competitive Bid Quote, in the case of any Competitive Bid Advance, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency, shall impose, modify or deem applicable any reserve
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System), special deposit, insurance assessment
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (or its Applicable Lending Office) or shall
impose on any Lender (or its Applicable Lending Office) or the London interbank
market any other condition affecting its Fixed Rate Advances, any Note that
relates to Fixed Rate Advances or its obligation to make or Convert into Fixed
Rate Advances and the result of any of the foregoing is to increase the cost to
such Lender (or its Applicable Lending Office) of making, maintaining or
Converting into any Fixed Rate Advance, or to reduce the amount of any sum
received or receivable by such Lender (or its Applicable Lending Office) under
this Agreement or under any Note that relates to Fixed Rate Advances (other than
an increase in cost or reduction in amount attributable to taxes, which shall
solely be governed by Section 8.4), by an amount deemed by such Lender to be
material, then, within 15 days after demand by such Lender (with a copy to the
Administrative Agent),


NYDOCS02/1166703    82
    

--------------------------------------------------------------------------------





each Borrower agrees to pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction which arise out
of its Advances or any Notes.
(a)    If any Lender shall have determined that, after the Restatement Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy or
liquidity, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
or liquidity (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Lender (or its Parent) as a consequence of
such Lender’s obligations hereunder (including its obligations in respect of
participations in Letters of Credit) to a level below that which such Lender (or
its Parent) could have achieved but for such adoption, change, request or
directive (taking into consideration its policies with respect to capital
adequacy or liquidity) by an amount deemed by such Lender to be material, then
from time to time, within 15 days after demand by such Lender (with a copy to
the Administrative Agent), each Borrower agrees to pay to such Lender such
additional amount or amounts as will compensate such Lender (or its Parent) for
the portion of such reduction attributable to its Advances or any Notes.
(b)    Each Lender will promptly notify the Borrowers and the Administrative
Agent of any event of which it has knowledge, occurring after the Restatement
Date, which will entitle such Lender to compensation pursuant to this Section
8.3 and will designate a different Applicable Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender. A certificate of any Lender claiming compensation under this Section 8.3
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive in the absence of manifest error. In determining such
amount, such Lender may use any reasonable averaging and attribution methods.
(c)    For the avoidance of doubt and notwithstanding anything herein to the
contrary, for the purposes of this Section 8.3, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority ) or the United States or foreign regulatory
authorities (whether or not having the force of law), in case for this clause
(y) pursuant to Basel III, shall in each case be deemed to be a change in law
regardless of the date enacted, adopted, issued, promulgated or implemented.

Section 8.4    Taxes. (a) Any and all payments by each Borrower to or for
account of any Lender or the Administrative Agent hereunder or under any Note
shall be made without deduction for any Taxes or Other Taxes; provided that, if
such Borrower shall be required by law to deduct any Taxes or Other Taxes from
any such payments, (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 8.4) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower, shall
make such deductions, (iii) such Borrower


NYDOCS02/1166703    83
    

--------------------------------------------------------------------------------





shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law and (iv) such Borrower shall furnish
to the Administrative Agent, at its address referred to in Section 10.1, the
original or a certified copy of a receipt evidencing payment thereof or, if such
a receipt is not usually available, any other document evidencing payment
thereof that is reasonably acceptable to the Administrative Agent.
(a)    Each Borrower agrees to indemnify each Lender and the Administrative
Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 8.4) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto;
provided that the foregoing indemnity shall not apply to any Taxes or Other
Taxes which would have been compensated for by an increased payment under
Section 8.4(a) but was not so compensated solely because one or more of the
exclusions in Section 8.4(f) applied. This indemnification shall be paid within
15 days after such Lender or the Administrative Agent (as the case may be) makes
demand therefor.
(b)    (i) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender listed on the signature pages hereof and on
or prior to the date on which it becomes a Lender in the case of each other
Lender, and as required thereafter if requested in writing by the Company (but
only so long as such Lender remains lawfully able to do so), shall provide the
Company with Internal Revenue Service Form W8-BEN or W8-IMY or W-ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that such Lender is entitled to benefits under an income tax treaty
to which the United States is a party which exempts such Lender from United
States withholding tax or reduces the rate of withholding tax on payments of
interest for the account of such Lender or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States.
(ii)    If a payment made to a Lender would be subject to United States
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Company, at the time or times prescribed by law and at such
time or times reasonably requested in writing by the Company, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested in writing by the Company as may be necessary for the
Borrowers to comply with their obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.
(c)    For any period with respect to which a Lender required to do so has
failed to provide the Company with the appropriate form pursuant to Section
8.4(c) (unless such failure is due to a change in treaty, law or regulation
occurring subsequent to the date on which such form originally was required to
be provided), such Lender shall not be entitled to indemnification under Section
8.4(a) or (b) with respect to Taxes imposed by the United States; provided that
if a Lender, which is otherwise exempt from or subject to a reduced rate of


NYDOCS02/1166703    84
    

--------------------------------------------------------------------------------





withholding tax, becomes subject to Taxes because of its failure, if required,
to deliver a form required hereunder, the Borrowers shall take such steps as
such Lender shall reasonably request to assist such Lender to recover such
Taxes.
(d)    If a Borrower is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 8.4, then such Lender will change the
jurisdiction of its Applicable Lending Office if, in the judgment of such
Lender, such change (i) will eliminate or reduce any such additional payment
which may thereafter accrue and (ii) is not otherwise disadvantageous to such
Lender.
(e)    A payment by a UK Borrower shall not be increased under Section 8.4(a)
above by reason of a UK Tax Deduction if, on the date on which the payment falls
due:
(i)    the payment could have been made to the relevant Lender without a UK Tax
Deduction if the Lender had been a UK Qualifying Lender, but on that date that
Lender is not or has ceased to be a UK Qualifying Lender other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or UK Treaty or
any published practice or published concession of any relevant taxing authority;
or
(ii)     the relevant Lender is a UK Qualifying Lender solely by virtue of
paragraph (b) of the definition of “UK Qualifying Lender” and (x) an officer of
HM Revenue & Customs has given (and not revoked) a direction (a “Direction”)
under section 931 of the UK ITA which relates to the payment and that Lender has
received from the UK Borrower making the payment or from the Company a certified
copy of that Direction and (y) the payment could have been made to the Lender
without any UK Tax Deduction if that Direction had not been made; or
(iii)    the relevant Lender is a UK Qualifying Lender solely by virtue of
paragraph (b) of the definition of “UK Qualifying Lender” and (x) the relevant
Lender has not given a UK Tax Confirmation to the Company and (y) the payment
could have been made to the Lender without any UK Tax Deduction if the Lender
had given a UK Tax Confirmation to the Company, on the basis that the UK Tax
Confirmation would have enabled the Company and the relevant UK Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the UK ITA; or
(iv)    the relevant Lender is a UK Treaty Lender and the UK Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the UK Tax Deduction had that Lender complied with its
obligations under Section 8.4(g) below.
(f)    Without limiting the effect of Sections 8.4(c) and (d) above:
(i)    Subject to paragraph (ii) below, a UK Treaty Lender and a UK Borrower
making a payment to which that UK Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for the UK Borrower to obtain
authorization to make that payment without a UK Tax Deduction.


NYDOCS02/1166703    85
    

--------------------------------------------------------------------------------





(ii)    A UK Treaty Lender which (A) is a Lender on the date of this Agreement
and that holds a passport under the HMRC DT Treaty Passport scheme, and which
wishes that scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence opposite its name in the
UK Tax Schedule; or (B) is not a Lender on the date of this Agreement and that
holds a passport under the HMRC DT Treaty Passport scheme, and which wishes that
scheme to apply to this Agreement, shall confirm its scheme reference number and
its jurisdiction of tax residence in the relevant Assignment and Assumption;
and, having done so, that Lender shall be under no obligation pursuant to
paragraph (i) above.
(iii)    If a UK Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (ii) above and (a) a
UK Borrower making a payment to that Lender has not made a UK Borrower DTTP
Filing in respect of that Lender; or (b) a UK Borrower making a payment to that
Lender has made a UK Borrower DTTP Filing but (1) that UK Borrower DTTP Filing
has been rejected by HM Revenue & Customs, or (2) HM Revenue & Customs have not
given the UK Borrower authority to make payments to that Lender without a UK Tax
Deduction within 30 Business Days of the date of the UK Borrower DTTP Filing,
and in each case, the UK Borrower has notified that Lender in writing, that
Lender and the UK Borrower shall co-operate in completing any additional
procedural formalities necessary for the UK Borrower to obtain authorization to
make that payment without a UK Tax Deduction.
(iv)    If a UK Treaty Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (ii) above, no UK
Borrower shall make a UK Borrower DTTP Filing or file any other form relating to
the HM Revenue & Customs DT Treaty Passport scheme in respect of that Lender’s
Loan(s) unless that Lender otherwise agrees.
(v)    A UK Borrower shall, promptly on making a UK Borrower DTTP Filing,
deliver a copy of that UK Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant UK Treaty Lender.
(vi)    A UK Non-Bank Lender which becomes a party to this Agreement on the date
of this Agreement gives a UK Tax Confirmation by entering into this Agreement. A
UK Non-Bank Lender shall promptly notify the Company and the Administrative
Agent if there is any change in the position from that set out in the UK Tax
Confirmation.
(vii)    Each Lender in respect of a UK Borrower which becomes a party to this
Agreement after the date of this Agreement shall indicate in the Assignment and
Assumption which of the following categories it falls in: (A) not a UK
Qualifying Lender; (B) a UK Qualifying Lender (other than a UK Treaty Lender);
or (C) a UK Treaty Lender. If a Lender fails to indicate its status in
accordance with this paragraph (vii) then such Lender shall be treated for the
purposes of this Agreement (including by each UK Borrower) as if it is not a UK
Qualifying Lender until such time as it notifies the Administrative Agent which
category applies (and the Administrative Agent, upon receipt of such
notification, shall inform the Company and each UK Borrower). For the avoidance
of doubt, any such Assignment and Assumption shall not be invalidated by any
such failure of a Lender to comply with this paragraph (vii).


NYDOCS02/1166703    86
    

--------------------------------------------------------------------------------





(viii)    A UK Borrower shall, promptly on becoming aware that it must make a UK
Tax Deduction (or that there is any change in the rate or basis of a UK Tax
Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall promptly notify the relevant UK Borrower.
(g)    If any Lender determines, in its sole discretion, that it has actually
and finally realized, by reason of a refund or credit of any Taxes paid or
reimbursed by a Borrower pursuant to Section 8.4(a) or (b) above in respect of
payments under this Agreement, a current monetary benefit that it would
otherwise not have obtained, and that would result in the total payments under
this Section 8.4 exceeding the amount needed to make such Lender whole, such
Lender shall pay to such Borrower, with reasonable promptness following the date
on which it actually realizes such benefit, an amount equal to the lesser of the
amount of such benefit or the amount of such excess, in each case net of all
out-of-pocket expenses in securing such refund, deduction or credit, provided,
however, that a Borrower that received such refund from a Lender, upon the
request of such Lender, agrees to repay to such Lender the amount paid over to
such Borrower if such Lender is required to repay such refund or credit to the
relevant governmental taxing authority.
(h)    Each Canadian Lender confirms to the Administrative Agent and the
Canadian Borrowers that it is not a non-resident of Canada for purposes of Part
XIII of the Income Tax Act (Canada) in respect to any amount paid or credited to
it pursuant to this Agreement and agrees to notify the Administrative Agent and
the Canadian Borrowers immediately in wiring should it become a non-resident of
Canada for such purposes.
(i)    Each Australian Lender confirms to the Administrative Agent, the
Australian Sub-Agent and the Australian Borrower that, for purposes of
Australian law in respect of Taxes, either (i) it is not a non-resident of
Australia, (ii) it will make all Australian Advances through an Australian
permanent establishment, or (iii) it qualifies for an exemption from Australian
withholding Taxes under a double tax convention or agreement in respect to any
amount paid or credited to it pursuant to this Agreement and agrees to notify
the Administrative Agent and the Australian Borrower immediately in writing in
the event that it ceases to meet any of the foregoing conditions.

Section 8.5    Replacement of Lenders. If any Lender requests compensation under
Section 8.3 or 8.4, or if any Borrower is required to pay any additional amount
to any Lender or any governmental authority for the account of any Lender
pursuant to Section 8.4, or if any Lender is a Defaulting Lender, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.6), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Bid Advances held by it) to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Company shall have
received the prior written consent of the Administrative Agent, each Issuing
Bank and each Swing Line Bank, which consents shall not unreasonably be
withheld, and (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Advances (other than Competitive Bid Advances),
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the


NYDOCS02/1166703    87
    

--------------------------------------------------------------------------------





extent of such outstanding principal and accrued interest and fees) or the
relevant Borrower (in the case of all other amounts). A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

Section 8.6    VAT.
(a)    All amounts expressed to be payable under any Loan Document by any party
to the Administrative Agent, any Issuing Bank or any Lender (each, for the
purposes of this Section 8.6, a “Finance Party”) which (in whole or in part)
constitute the consideration for any supply for VAT purposes are deemed to be
exclusive of any VAT which is chargeable on that supply, and accordingly,
subject to paragraph (b) below, if VAT is or becomes chargeable on any supply
made by any Finance Party to any party under a Loan Document and such Finance
Party is required to account to the relevant tax authority for the VAT, that
party must pay to such Finance Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and such Finance Party must promptly provide an appropriate VAT invoice
to that party). If VAT is or becomes chargeable on any supply made by any
Finance Party (the “Supplier”) to any other Finance Party (the “Recipient”)
under a Loan Document, and any party other than the Recipient (the “Relevant
Party”) is required by the terms of any Loan Document to pay an amount equal to
the consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration): (i)
where the Supplier is the Person required to account to the relevant tax
authority for the VAT, the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT (and the Recipient must promptly pay to the Relevant Party an amount equal
to any credit or repayment the Recipient receives from the relevant tax
authority which the Recipient reasonably determines relates to the VAT
chargeable on that supply); and (ii) where the Recipient is the Person required
to account to the relevant tax authority for the VAT, the Relevant Party must
promptly, following demand from the Recipient, pay to the Recipient an amount
equal to the VAT chargeable on that supply but only to the extent that the
Recipient reasonably determines that it is not entitled to credit or repayment
from the relevant tax authority in respect of that VAT.
(b)    Where a Loan Document requires any party to reimburse or indemnify a
Finance Party for any cost or expense, that party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.
(c)    In relation to any supply made by a Finance Party to any party under a
Loan Document, if reasonably requested by such Finance Party, that party must
promptly provide such Finance Party with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.
Any reference in this Section 8.6 to any party shall, at any time when such
party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the Person
who is treated as making the supply or (as appropriate) receiving the supply
under the grouping rules (as provided for in Article 11 of the Council Directive
2006/112/EC (or as implemented by the relevant member state of the


NYDOCS02/1166703    88
    

--------------------------------------------------------------------------------





European Union or any other similar provision in any jurisdiction which is not a
member state of the European Union)).

ARTICLE 9    
GUARANTY

Section 9.1    The Guaranty. The Company hereby unconditionally guarantees the
full and punctual payment (whether at stated maturity, upon acceleration or
otherwise) of each Guaranteed Obligation, as hereinafter defined, and agrees to
pay all out-of-pocket expenses (including reasonable counsel fees and expenses)
incurred by the Administrative Agent or any Lender (together, and with their
respective successors and assigns, the “Beneficiaries”, and each individually, a
“Beneficiary”) in enforcing any rights under this Guaranty. Upon failure by any
Subsidiary Borrower to pay punctually any Guaranteed Obligation, the Company
shall forthwith on demand pay the amount not so paid at the place and in the
manner specified herein or in the instrument evidencing such Guaranteed
Obligation. “Guaranteed Obligations” means (i) all principal of and interest on
all Advances made pursuant to this Agreement (including, without limitation, any
interest (“Post-Petition Interest”) which accrues (or which would accrue but for
such case, proceeding or action) after the commencement of any case, proceeding
or other action relating to the bankruptcy, insolvency or reorganization of such
Borrower (whether or not such interest is allowed or allowable as a claim in any
such case, proceeding or other action) on all Advances made pursuant to the
Credit Agreement), (ii) all other amounts payable by any Borrower from time to
time pursuant to this Agreement and the Notes (including any Post-Petition
Interest with respect to such amounts), and (iii) any renewals, refinancings or
extensions of any of the foregoing (including Post-Petition Interest).

Section 9.2    Guaranty Unconditional. The Company guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the Notes, if any, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of any Lender with respect thereto. The obligations of the Company
under this Guaranty shall be unconditional, irrevocable and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by, and the Company hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any Subsidiary Borrower under this Agreement, by
operation of law or otherwise;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Subsidiary Borrower under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Subsidiary Borrower or
any of its Subsidiaries or otherwise;
(c)    any taking, exchange, release, impairment, non-perfection or invalidity
or unenforceability of any direct or indirect security for any obligation of any
Subsidiary


NYDOCS02/1166703    89
    

--------------------------------------------------------------------------------





Borrower under the this Agreement or any taking, release, reduction of liability
or amendment or waiver of, consent to departure from, failure of any other
Person to execute or deliver or invalidity or unenforceability of, any other
guaranty or surety for all or any of the Guaranteed Obligations;
(d)    any change in the corporate existence, structure or ownership of any
Subsidiary Borrower or any Subsidiary thereof, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting such Subsidiary Borrower or
its assets or any resulting release or discharge of any obligation of the
Borrower contained in this Agreement;
(e)    the existence of any claim, set-off or other rights which the Company may
have at any time against any Subsidiary Borrower, any Beneficiary or any other
entity, whether in connection herewith or with any unrelated transactions,
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;
(f)    any invalidity or unenforceability relating to or against any Subsidiary
Borrower for any reason of this Agreement or any other Loan Document to which it
is a party or any provision of applicable law or regulation purporting to
prohibit the payment by any Subsidiary Borrower of principal or interest on any
Advance made, or any other amount payable, pursuant to this Agreement or any
other Loan Document to which it is a party; or
(g)    any other act or omission to act or delay of any kind by any Subsidiary
Borrower, any Beneficiary or any other Person or any other circumstance
whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of or defense to the Company’s obligations
hereunder.
The obligations of the Company under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other obligations of any
Subsidiary Borrower under or in respect of the Loan Documents, and a separate
action or actions may be brought and pursued against the Company to enforce this
Guaranty, irrespective of whether any action is brought against any Subsidiary
Borrower or whether any Subsidiary Borrower is joined in any such action or
actions.

Section 9.3    Limit of Liability. The Company shall be liable under this
Guaranty only for amounts aggregating up to the largest amount that would not
render its obligations hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provision of any other
applicable law.

Section 9.4    Discharge of Company’s Obligations; Reinstatement in Certain
Circumstances. The Company’s obligations hereunder shall remain in full force
and effect until the later of the termination in full of the Commitments and the
date on which all the Guaranteed Obligations shall have been paid in full. If at
any time any payment of any Guaranteed Obligation is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any Subsidiary Borrower or otherwise, the Company’s obligations hereunder
with respect to such payment shall be reinstated as though such payment had been
due but not made at such time.


NYDOCS02/1166703    90
    

--------------------------------------------------------------------------------






Section 9.5    Waivers by the Company. (a) The Company irrevocably waives
acceptance hereof, presentment, demand, protest, promptness, diligence,
acceleration and any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against the Company, any
Subsidiary Borrower or any other Person or against any direct or indirect
security for any obligation of any Subsidiary Borrower.
(a)    The Company irrevocably waives any defense arising by reason of any claim
or defense based upon an election of remedies by any Beneficiary that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of the Company or other rights of the Company to proceed against any Subsidiary
Borrower, any other guarantor or any other Person.
(b)    The Company irrevocably waives any duty on the part of any Beneficiary to
disclose to the Company any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Subsidiary Borrower or any of its Subsidiaries now or hereafter
known by such Beneficiary.

Section 9.6    Subrogation. Upon making full payment with respect to any
obligation of any Subsidiary Borrower hereunder, the Company shall be subrogated
to the rights of the payee against such Borrower with respect to such
obligation; provided that the Company shall not enforce any payment by way of
subrogation so long as any Guaranteed Obligation remains unpaid. The Company
also shall not enforce any right of reimbursement, exoneration, contribution or
indemnification it may have against any Subsidiary Borrower with respect to such
obligation so long as any Guaranteed Obligation remains unpaid.

Section 9.7    Stay of Acceleration. If acceleration of the time for payment of
any Guaranteed Obligation is stayed upon the insolvency, bankruptcy or
reorganization of any Subsidiary Borrower, all such Guaranteed Obligations
otherwise subject to acceleration under the terms of the Credit Agreement shall
nonetheless be payable by the Company hereunder forthwith on demand by the
Beneficiaries.

ARTICLE 10    
MISCELLANEOUS

Section 10.1    Notices. (a)    Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:
(i)    if to any Borrower, the Administrative Agent or the Australian Sub-Agent,
at its address or facsimile number set forth on the signature pages hereof;
(ii)    if any Issuing Bank or any Swing Line Bank, to it at the address
provided in writing to the Administrative Agent and the Borrowers;
(iii)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.


NYDOCS02/1166703    91
    

--------------------------------------------------------------------------------





Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(a)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article 2 if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(b)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(c)    Platform.
(i)    Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no


NYDOCS02/1166703    92
    

--------------------------------------------------------------------------------





event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of communications through
the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that any Borrower
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform.
(d)    The Administrative Agent agrees that the receipt of Communications (other
than Communications consisting of notices provided under Article 2) by the
Administrative Agent at oploanswebadmin@citigroup.com shall constitute effective
delivery of such Communications to the Administrative Agent for purposes
hereunder and any other Loan Document (and any other agreements relating
thereto).

Section 10.2    No Waivers. No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder or under any
Note shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

Section 10.3    Expenses; Indemnification; Damage Waiver. (a) The Company agrees
to pay (i) all out-of-pocket expenses of the Administrative Agent including fees
and disbursements of special counsel for the Administrative Agent in connection
with the preparation and administration of this Agreement, any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder
and (ii) if an Event of Default occurs, all out-of-pocket expenses incurred by
the Administrative Agent, each Issuing Bank and each Lender, including (without
duplication) the fees and disbursements of outside counsel, in connection with
such Event of Default and collection, bankruptcy, insolvency and other
enforcement proceedings resulting therefrom.
(a)    The Company agrees to indemnify the Administrative Agent, each Issuing
Bank and each Lender, their respective affiliates and the respective directors,
officers, agents, advisors and employees of the foregoing (each an “Indemnitee”)
and hold each Indemnitee harmless from and against any and all liabilities,
losses, damages, costs and expenses of any kind, including, without limitation,
the reasonable fees and disbursements of counsel, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto)
brought or threatened by any Person (including any Borrower) other than such
Indemnitee and its Related Parties relating to or arising out of this Agreement
or any actual or proposed use of proceeds of Advances hereunder; provided that
no Indemnitee shall have the right to be indemnified hereunder for such
Indemnitee’s own gross negligence or willful misconduct as determined in a final
nonappealable judgment by a court of competent jurisdiction.


NYDOCS02/1166703    93
    

--------------------------------------------------------------------------------





(b)    To the extent permitted by applicable law, no Borrower shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, any Advance, any
Letter of Credit or the use of the proceeds thereof.

Section 10.4    No Liability of the Issuing Banks. Each Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the applicable Borrower
shall have a claim against such Issuing Bank, and such Issuing Bank shall be
liable to such Borrower, to the extent of any direct, but not consequential,
damages suffered by such Borrower that such Borrower proves were caused by (i)
such Issuing Bank's willful misconduct or gross negligence as determined in a
final, non-appealable judgment by a court of competent jurisdiction in
determining whether documents presented under any Letter of Credit comply with
the terms of such Letter of Credit or (ii) such Issuing Bank's willful failure
to make lawful payment under a Letter of Credit after the presentation to it of
a draft and certificates strictly complying with the terms and conditions of the
Letter of Credit. In furtherance and not in limitation of the foregoing, such
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary; provided that nothing herein shall be deemed to
excuse such Issuing Bank if it acts with gross negligence or willful misconduct
in accepting such documents as determined in a final nonappealable judgment by a
court of competent jurisdiction.

Section 10.5    Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Company and the Required Lenders (and, if the rights or duties of
the Administrative Agent are affected thereby, by the Administrative Agent);
provided that (a) no such amendment or waiver shall (i) increase or decrease any
Commitment of any Lender (except for a ratable decrease in such Commitments of
all applicable Lenders) or subject any Lender to any additional obligation
without the written consent of such Lender, (ii) reduce the principal of or rate
of interest on any Advance, or any fees hereunder, without the written consent
of each Lender directly affected thereby, (iii) postpone the date fixed for any
payment of principal of or interest on any Advance, or any fees hereunder or for
the termination of the Commitments, without the written consent of each Lender
directly affected thereby, (iv) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Advances, or the number of Lenders,
which shall be required for the Lenders or any of them to take any action under
this Section 10.5 or any other provision of this Agreement, without the written
consent of each Lender, (v) reduce or limit the obligations of the Company under
Section 9.1 hereof or release the Company from its obligations under Article 9
without the written consent of each Lender, (vi) waive the requirements of
Section 2.1(d) to permit the expiration of a Letter of Credit to extend beyond
the Termination Date, without the written consent of each Lender directly
affected thereby, or (vii)


NYDOCS02/1166703    94
    

--------------------------------------------------------------------------------





amend or modify Sections 2.13 and 10.6(a) without the written consent of each
Lender, (b) any modification or supplement of Article 7 shall require the
consent of the Administrative Agent, (c) any modification or supplement of the
rights or duties of any Issuing Bank shall require the consent of such Issuing
Bank and (d) any modification or supplement of the rights or duties of any Swing
Line Bank shall require the consent of such Swing Line Bank. Notwithstanding the
foregoing, technical and conforming modifications to this Agreement and the
other Loan Documents may be made with the consent of the Borrowers and the
Administrative Agent to the extent necessary to integrate any Additional
Currency Facility Commitments on substantially the same basis as the other
Commitments; provided, however, that the Administrative Agent shall provide each
of the Issuing Banks, the Swing Line Banks and the Lenders of prompt written
notice of thereof, all in reasonable detail in respect of any such technical and
conforming modifications.
Anything in this Agreement to the contrary notwithstanding, a Defaulting Lender
shall (unless the Required Lenders, determined as if such Lender were not a
“Lender” hereunder, shall otherwise consent in writing) be deemed for all
purposes relating to amendments, modifications, waivers or consents under this
Agreement (including, without limitation, under this Section 10.5) to have no
Advances or Commitments, shall not be treated as a “Lender” hereunder when
performing the computation of Required Lenders and shall have no rights under
the preceding paragraph of this Section 10.5; provided that any action taken by
the other Lenders with respect to the matters referred to in clause (a) of the
preceding paragraph shall not be effective as against such Lender without its
consent.

Section 10.6    Successors and Assigns. (a) Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(a)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it (in


NYDOCS02/1166703    95
    

--------------------------------------------------------------------------------





each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $10,000,000 or a multiple of $1,000,000
in excess thereof, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a Lender
or an Affiliate of a Lender; provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and
(C) the consent of each Issuing Bank and each Swing Line Bank (each such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case


NYDOCS02/1166703    96
    

--------------------------------------------------------------------------------





of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Company or any of the Company’s Subsidiaries or (B) any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swing Line Bank and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit and Swing Line Advances in accordance with its pro rata share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(viii)    SPCs. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrowers the option to fund all or any part
of any Advance that such Granting Lender would otherwise be obligated to fund
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Advance, (ii) if an SPC elects not to exercise
such option or otherwise fails to fund all or any part of such Advance, the
Granting Lender shall be obligated to fund such Advance pursuant to the terms
hereof and (iii) the Borrowers may bring any proceeding against the Granting
Lender or the SPC in order to enforce any rights of the Borrowers hereunder. The
funding of an Advance by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Advance were funded by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or payment under this Agreement for which a Lender would otherwise
be liable for so long as, and to the extent, the Granting Lender provides such
indemnity or makes such payment. Notwithstanding anything to the contrary
contained in this Agreement, any SPC may disclose on a confidential basis any
non-public information relating to its funding of Advances to any rating agency,
commercial paper


NYDOCS02/1166703    97
    

--------------------------------------------------------------------------------





dealer or provider of any surety or guarantee to such SPC. This paragraph may
not be amended without the prior written consent of each Granting Lender, all or
any part of whose Advance is being funded by an SPC at the time of such
amendment.
(ix)     UK Borrowers. If (x) a Lender assigns all or a portion of its rights
and obligations under this Agreement or changes its Applicable Lending Office
and (y) as a result of circumstances existing at the date of such assignment or
change occurs, a UK Borrower would be obliged to make a payment to the assignee
or Lender acting through its new Applicable Lending Office under Section 8.4,
then the assignee or Lender acting through its new Applicable Lending Office
shall only be entitled to receive such payment under Section 8.4 to the same
extent as the existing Lender or Lender acting through its previous Applicable
Lending Office would have been had the assignment or change not occurred.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 8.3 and 10.3 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(b)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Advances owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(c)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, any Issuing Bank, any Swing Line Bank or the
Administrative Agent, sell participations to any Person (other than a natural
Person or the Borrower or any of the Company’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Advances owing to it); provided that, regardless of whether the
consent of, or notice to, the Company or the Administrative Agent is given, (i)
such Lender’s obligations under this


NYDOCS02/1166703    98
    

--------------------------------------------------------------------------------





Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Company, the Administrative Agent, the Issuing Banks and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 7.8 with
respect to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (i), (ii) and
(iii) of Section 10.5 that affects such Participant. The Borrowers agree that
each Participant shall be entitled to the benefits of Sections 8.3 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Article 8 as if it were an assignee under
paragraph (b) of this Section.
Each Lender that sells a participation, acting solely for this purpose as a
nonfiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain a register for the recordation of the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in its rights and other obligations under this Agreement
(the “Participation Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participation Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103(e) of the
United States Treasury Regulations.
(d)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 8.3 and 8.4 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 8.4 unless the Company is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the Company,
to comply with Section 8.4(d) as though it were a Lender.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(f)    Canadian Commitments. Notwithstanding anything to the contrary contained
in this Agreement, participating interests in, and rights and obligations with
respect to, Canadian Advances and Canadian Commitments may be granted or
assigned only to Schedule


NYDOCS02/1166703    99
    

--------------------------------------------------------------------------------





I Banks, Schedule II Banks, Schedule III Banks or a Person established under the
laws of Canada or any province or territory thereof that is authorized to carry
on business in Canada pursuant to Part XII of the Bank Act (Canada).

Section 10.7    Governing Law; Submission to Jurisdiction. This Agreement shall
be governed by and construed in accordance with the law of the State of New
York. Each of the parties hereto irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each of the parties hereto irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.
Each Subsidiary Borrower hereby agrees that service of process in any action or
proceeding brought in any New York State court or in federal court may be made
upon the Company at its offices specified in Section 10.1, and such Subsidiary
Borrower hereby irrevocably appoints the Company to give any notice of any such
service of process, and agrees that the failure of the Company to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.

Section 10.8    Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement and any Notes issued hereunder constitute the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

Section 10.9    Waiver of Jury Trial. EACH BORROWER AND EACH OF THE
ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY NOTE, THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 10.10    Survival. The obligations of the Borrowers under Sections 2.13,
8.3, 8.4 and 10.3, and the obligations of the Lenders under Section 7.6, shall
survive the repayment of the Advances and the termination of the Commitments.


NYDOCS02/1166703    100
    

--------------------------------------------------------------------------------






Section 10.11    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or self-regulatory body, (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any Note or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
or to the consent, so long as no Event of Default is continuing, of the Company
(such consent not to be unreasonably withheld), to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Company,
(h) if an Event of Default shall have occurred and be continuing, to prospective
assignees of any Lender who agree to hold such information confidential, (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section by another party hereto or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than a Borrower, or (j) on a confidential basis to any
rating agency in connection with rating the Company or its Subsidiaries or their
obligations under this Agreement or any actual or prospective counterparty (or
its advisors) to any swap or derivative or credit insurance transaction relating
to any Borrower or its obligations hereunder. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company; provided that, in the case of information received
from the Company after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 10.12    USA Patriot Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (title III of Pub.L.107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies such Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Act.

Section 10.13    Designated Subsidiaries. (a) Designation. (i) The Company may,
upon five Business Days prior notice, at any time, and from time to time, by
delivery to the Administrative Agent of a Designation Agreement duly executed by
the Company and the respective Subsidiary and substantially in the form of
Exhibit E hereto, designate such Subsidiary as a “Designated Subsidiary” for
purposes of this Agreement and such Subsidiary shall thereupon become a
“Designated Subsidiary” for purposes of this Agreement and, as


NYDOCS02/1166703    101
    

--------------------------------------------------------------------------------





such, shall have all of the rights and obligations of a Borrower hereunder;
provided that if such Subsidiary is organized under the laws of a jurisdiction
other than that of the United States or a political subdivision thereof, the
Company shall give 15 days prior notice to the Administrative Agent. The
Administrative Agent shall promptly notify each Lender of each such designation
by the Company and the identity of the respective Subsidiary. Following the
giving of any notice pursuant to this Section 10.13, if the designation of such
Designated Subsidiary obligates the Administrative Agent or any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it (including, in
the case of any Designated Subsidiary that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in relation to such Designated Subsidiary), the Company shall,
promptly upon the request of the Administrative Agent or any Lender, supply such
documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations or its internal policies.
If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Administrative Agent and the
Company, fulfill its Commitment by causing an Affiliate of such Lender to act as
the Lender in respect of such Designated Subsidiary.
(ii)    As soon as practicable and in any event within five Business Days after
notice of the designation under Section 10.13(a)(i) of a Designated Subsidiary
that is organized under the laws of a jurisdiction other than of the United
States or a political subdivision thereof, any Lender that may not legally lend
to, or whose internal policies, consistently applied, preclude lending to, such
Designated Subsidiary (a “Protesting Lender”) shall so notify the Company and
the Administrative Agent in writing. With respect to each Protesting Lender, the
Company shall, effective on or before the date that such Designated Subsidiary
shall have the right to borrow hereunder, either (A) (i) replace such Protesting
Lender in accordance with Section 8.5 or (ii) notify the Administrative Agent
and such Protesting Lender that the Commitments of such Protesting Lender shall
be terminated; provided that (x) the Company shall have received the prior
written consent of the Administrative Agent and each Issuing Bank, which
consents shall not unreasonably be withheld, and (y) such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances (other than Competitive Bid Advances), accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the relevant Borrower (in the case of all other amounts), or (B) cancel its
request to designate such Subsidiary as a “Designated Subsidiary” hereunder.
(a)    Termination. Upon the indefeasible payment and performance in full of all
of the indebtedness, liabilities and obligations under this Agreement of any
Designated Subsidiary, so long as at the time no Notice of Borrowing or Notice
of Issuance in respect of such Designated Subsidiary is outstanding, such
Subsidiary’s status as a “Designated Subsidiary” shall terminate upon notice to
such effect from the Administrative Agent to the Lenders (which notice the
Administrative Agent shall give promptly, and only upon its receipt of a request
therefor from the Company). Thereafter, the Lenders shall be under no further
obligation to make any Advance hereunder to such Designated Subsidiary.


NYDOCS02/1166703    102
    

--------------------------------------------------------------------------------






Section 10.14    Judgment. (i) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in US Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase US Dollars with such other currency at Citibank’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which
final judgment is given.
(a)    If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Foreign Currency into US Dollars, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such Foreign Currency with US
Dollars at Citibank’s principal office in London at 11:00 A.M. (London time) on
the Business Day preceding that on which final judgment is given.
(b)    The obligation of any Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to such Borrower such excess.

Section 10.15    Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi‑national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Administrative Agent (acting reasonably and in consultation
with the Company) to be necessary to reflect the change in currency and to put
the Lenders and the Borrowers in the same position, so far as possible, that
they would have been in if no change in such Committed Currency had occurred.

Section 10.16    Determinations under Section 2.15, 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Section 3.1 or Section
3.2 or clause (iv)(B) of the proviso to Section 2.15, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Company, by notice to the Lenders, designates as the proposed Restatement Date,
the date of the initial Advance to the applicable Designated Subsidiary or the
date of the applicable Commitment Increase, as the case may be, specifying its
objection thereto. The Administrative Agent shall promptly notify the Lenders of
the occurrence of the Restatement Date, each date of initial Advance to a
Designated Subsidiary and each date of a Commitment Increase, as applicable.


NYDOCS02/1166703    103
    

--------------------------------------------------------------------------------






Section 10.17    No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrowers and/or their Affiliates (the “Borrower Entities”).  Each Borrower
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and any Borrower Entity, on the other.  The
Borrowers acknowledge and agree that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrowers, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Borrower Entity with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Borrower Entity on
other matters) or any other obligation to any Borrower except the obligations
expressly set forth in the Loan Documents and (y) each Lender is acting solely
as principal and not as the agent or fiduciary of any Borrower Entity.  Each
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to the Loan
Documents and the transactions contemplated thereby and the process leading
thereto.  Each Borrower agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Borrower, in connection with the Loan Documents and the
transactions contemplated thereby and the process leading thereto.

Section 10.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions Notwithstanding anything to the contrary in any Loan Document or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.


NYDOCS02/1166703    104
    

--------------------------------------------------------------------------------






Section 10.19    Effect of Amendment and Restatement. On the Restatement Date,
all obligations of the Borrowers under the Existing Credit Agreement shall
become obligations of the Borrowers hereunder, and the provisions of the
Existing Credit Agreement shall be superseded by the provisions hereof. Each of
the parties hereto confirms that the amendment and restatement of the Existing
Credit Agreement pursuant to this Agreement shall not constitute a novation of
the Existing Credit Agreement.
* * *





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
MARSH & McLENNAN COMPANIES, INC.


By: /s/ Ferdinand Jahnel
Name: Ferdinand Jahnel
    Title: Vice President and Treasurer




1166 Avenue of the Americas
New York, NY 10036
Facsimile number: (212) 345-4809
Website: www.mmc.com
    


MMC TREASURY HOLDINGS (UK) LIMITED


By: /s/ Caroline Wendy Godwin
Name: Caroline Wendy Godwin
Title: Director










NYDOCS02/1166703    105
    

--------------------------------------------------------------------------------





LENDERS


CITIBANK, N.A., as Revolving Credit Lender, Issuing Bank, Swing Line Bank and
Administrative Agent


By:/s/ Maureen P. Maroney
Name: Maureen P. Maroney
    Title: Vice President


1615 Brett Road
Building #3
New Castle, Delaware 19720




CITIBANK, N.A., CANADIAN BRANCH, as Canadian Lender


By: /s/ Jared Bishop
Name: Jared Bishop
    Title: Vice President




CITIBANK, N.A., SYDNEY BRANCH, as Australian Lender


By: ________________________
Name:
    Title: Managing Director


By: /s/ Roderick Hill
Name: Roderick Hill
    Title: Managing Director




NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]
    

--------------------------------------------------------------------------------





SIGNED in accordance with section 127 of the Corporations Act 2001 by
CITISECURITIES LIMITED, as Australian Sub-Agent


/s/ Yun Wang
 
/s/ Michael Forde
Signature of Director
 
Signature of Director / Company Secretary
Yun Wang, Country Controller
 


Michael Forde, Company Secretary
Name of Director
 
Name of Director / Company Secretary



Address:        Level 24, 2 Park Street, Sydney, NSW 2000 Australia
Email address:     maria.mills@citi.com / kerry.hymann@citi.com /
steve.phan@citi.com
Fax number:         + 612 8225 5244
Telephone number:     + 612 8225 2066 / 2051 / 2640
Attention:         Maria Mills/Kerry Hymann/Steve Phan
Email address:    maria.mills@citi.com; Kerry.hymann@citi.com;
steve.phan@citi.com;
•         with a copy to Citicorp International Limited at:
Address:
10th Floor Citi Tower, One Bay East,
83 Hoi Bun Road ,
Kwun Tong, Kowloon,
Hong Kong

Group Email address:    apac.rla.ca@citi.com / apac.loansagency@citi.com;






NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]
    

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Revolving Credit Lender, Issuing Bank and Swing Line
Bank


By: /s/ Chris Choi
Name: Chris Choi
    Title: Director




BANK OF AMERICA, N.A. (CANADA BRANCH), as Canadian Lender


By:/s/ Medina Sales de Andrade
Name: Medina Sales de Andrade
    Title: Vice President


BANK OF AMERICA, N.A. (SYDNEY BRANCH), as Australian Lender


By: /s/ Jonathan Boyd
Name: Jonathan Boyd
    Title: Director




NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as Revolving Credit Lender and Issuing Bank


By: /s/ Ming K. Chu
Name: Ming K. Chu
    Title: Director


By: /s/ Virginia Cosenza
Name: Virginia Cosenza
    Title: Vice President




DEUTSCHE BANK AG CANADA BRANCH, as Canadian Lender


By: /s/ David Gynn
Name: David Gynn
    Title: Chief Financial Officer


By: /s/ Rupert Gomes
Name: Rupert Gomes
    Title: Vice President






NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION, as Revolving Credit Lender, Issuing Bank
and Swing Line Bank


By: /s/ Sarah Salih
Name: Sarah Salih
    Title: Managing Director, Financial Institutions Group


NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





BARCLAYS BANK PLC


By: /s/ Karla K. Maloof
Name: Karla K. Maloof
    Title: Head of Insurance Americas,
Executed In New York


NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.


By: /s/ James S. Mintzr
Name: James S. Mintzer
    Title: Executive Director




NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





MUFG BANK, LTD.


By: /s/ Oscar Cortez
Name: Oscar Cortez
    Title: Director


NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION
    
By: /s/ Karen Hanke
Name: Karen Hanke
    Title: Managing Director








NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED


By: /s/ Damodar Menon
Name: Damodar Menon
    Title: Head of Coverage – Institutional Banking




NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





ROYAL BANK OF CANADA


By: /s/ Brij Grewal
Name: Brij Grewal
    Title: Authorized Signatory


NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





TD BANK, N.A.


By: /s/ Mark Hogan
Name: Mark Hogan
    Title: Senior Vice President


NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA


By: /s/ Kevin Chan
Name: Kevin Chan
    Title: Director


NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





THE NORTHERN TRUST COMPANY


By: /s/ Joshua Metcalf
Name: Joshua Metcalf
    Title: 2VP


NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





U.S. BANK, NATIONAL ASSOCIATION


By: /s/ Mona Tavss
Name: Mona Tavss
    Title: Vice President


NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





BNP PARIBAS


By: /s/ Lisa Shabetayer
Name: Lisa Shabetayer
    Title: Director


By: /s/ Marguerite L. Lebon
Name: Marguerite L. Lebon
    Title: Vice President


NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA


By: /s/ Ryan Durkin
Name: Ryan Durkin
    Title: Authorized Signature


NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION


By: /s/ Robert Behling Jr.
Name: Robert Behling Jr.
    Title: Assistant Vice President




NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





THE BANK OF NEW YORK MELLON


By: /s/ Tatiana Ross
Name: Tatiana Ross
    Title: Vice President










NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------






COMMITMENT SCHEDULE

Lenders
Revolving Credit
Commitments
Letter of Credit
Commitments
Canadian
Commitments
Australian Commitments
Swing Line Commitments
 
 
 
 
 
 
Citibank, N.A.


$155,000,000




$125,000,000


 
 


$500,000,000


Citibank, N.A., Canadian Branch
 
 


$45,000,000


 
 
Citibank, N.A., Sydney Branch
 
 
 


$55,000,000


 
Bank of America, N.A.


$155,000,000




$125,000,000


 
 


$125,000,000


Bank of America, N.A., Canada Branch
 
 


$45,000,000


 
 
Bank of America, N.A. (Australian Branch)
 
 
 


$55,000,000


 
Deutsche Bank AG New York Branch


$155,000,000




$125,000,000


 
 
 
Deutsche Bank AG Canada Branch
 
 


$45,000,000


 
 
HSBC Bank USA, National Association


$155,000,000




$125,000,000


 
 


$125,000,000


Barclays Bank PLC


$120,000,000


 
 
 
 
JPMorgan Chase Bank, N.A.


$120,000,000


 


$45,000,000




$55,000,000


 
MUFG Bank, Ltd.


$120,000,000


 
 
 
 
Wells Fargo Bank, National Association


$120,000,000


 


$45,000,000


 
 
Australia and New Zealand Banking Group Limited


$90,000,000


 
 


$50,000,000


 
Royal Bank of Canada


$90,000,000


 
 
 
 
TD Bank, N.A.


$90,000,000


 
 
 
 
The Bank of Nova Scotia


$90,000,000


 
 
 
 
The Northern Trust Company


$90,000,000


 
 
 
 
U.S. Bank National Association


$90,000,000


 
 
 
 
BNP Paribas


$55,000,000


 
 
 
 
Goldman Sachs Bank USA


$55,000,000


 
 
 
 



NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------





PNC Bank, National Association


$25,000,000


 
 
 
 
The Bank of New York Mellon


$25,000,000


 
 
 
 
TOTAL:


US$1,800,000,000




US$500,000,000




US$225,000,000




US$215,000,000




US$750,000,000









NYDOCS02/1166703    [Signature page to Marsh Credit Agreement]


    

--------------------------------------------------------------------------------






PRICING SCHEDULE

Each of “Commitment Fee Rate,” “Eurocurrency Margin”, “Base Rate Margin” and
“Canadian Prime Rate Margin” means, for any day, the rates set forth below
(presented in basis points per annum) in the row opposite such term and under
the column corresponding to the “Pricing Level” that exists on such day.
 
LEVEL I
LEVEL II
LEVEL III
LEVEL IV
LEVEL V
LEVEL VI
Commitment Fee Rate (bps)
6.0
7.0
9.0
11.0
15.0
20.0
Eurocurrency Margin (bps)
75
87.5
100.0
112.5
125.0
150.0
Base Rate Margin (bps)
0.0
0.0
0.0
12.5
25.0
50.0
Canadian Prime Rate Margin (bps)
0.0
0.0
0.0
12.5
25.0
50.0



For purposes of this Schedule, the following terms have the following meanings:
“Level I Pricing” applies at any date if, at such date, the Company’s long-term
senior unsecured debt is rated at least A+ by S&P or A1 by Moody’s*.
“Level II Pricing” applies at any date if, at such date, Level I is not
applicable, the Company’s long-term senior unsecured debt is rated at least A by
S&P or A2 by Moody’s*.
“Level III Pricing” applies at any date if, at such date, neither of Level I or
Level II is applicable, and the Company’s long-term senior unsecured debt is
rated at least A- by S&P or A3 by Moody’s*.
“Level IV Pricing” applies at any date if, at such date, none of Level I, Level
II or Level III is applicable, and the Company’s long-term senior unsecured debt
is rated at least BBB+ by S&P or Baa1 by Moody’s*.
“Level V Pricing” applies at any date if, at such date, none of Level I, Level
II, Level III or Level IV is applicable, and the Company’s long-term senior
unsecured debt is rated at least BBB by S&P or Baa2 by Moody’s*.
“Level VI Pricing” applies at any date if, at such date, none of Level I, Level
II, Level III, Level IV or Level V applies.
“Moody’s” means Moody’s Investors Service, Inc.
“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV, Level V or Level VI applies at any date.
“S&P” means S&P Global Ratings.


NYDOCS02/1166703
    

--------------------------------------------------------------------------------





The credit ratings to be utilized for purposes of this Schedule are those
assigned to long term senior unsecured debt of the Company without third-party
credit enhancement, and any rating assigned to any other debt security of the
Company shall be disregarded. The rating in effect at any date is that in effect
at the close of business on such date.


NYDOCS02/1166703    
    

--------------------------------------------------------------------------------






UK TAX SCHEDULE


UK Treaty Lenders and UK Non-Bank Lenders


UK Treaty Lenders wishing the DTTP Scheme to apply to this Agreement:
Name of UK Treaty Lender
DTTP Scheme reference number
Jurisdiction of tax residence
ANZ Banking Group Limited
2/A/204986/DTTP
Australia
Bank of America, N.A.
13/B/7418/DTTP
United States
BNP PAribas SA, (NY Branch)
5/B/255139/DTTP
France
Citibank, N.A.
13/C/62301/DTTP
United States
JPMorgan Chase Bank, N.A.
013/M/0268710/DTTP
United States
The Bank of Nova Scotia
3/T/366714/DTTP
Canada
TD Bank, N.A.
13/T/358618/DTTP
United States
 
 
 
 
 
 
 
 
 
 
 
 





Lenders designated as UK Non-Bank Lenders:
Name of UK Non-Bank Lender
 











NYDOCS02/1166703
    

--------------------------------------------------------------------------------






CUSIP Number:___________________


EXHIBIT A
ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]11 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]12 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]13 hereunder are several and not joint.]14
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:        ________________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:        ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower(s):        ______________________________



4.
Administrative Agent:     Citibank, N.A., as the administrative agent under the
Credit Agreement





NYDOCS02/1166703
    

--------------------------------------------------------------------------------

-2-


5.
Credit Agreement:    The Amended and Restated 5 Year Credit Agreement, dated as
of October 12, 2018 among Marsh & McLennan Companies, Inc. and certain of its
Subsidiaries, as borrowers, the Lenders parties thereto, Citibank, N.A., as
Administrative Agent



6.
Assigned Interest[s]:

Assignor[s]15
Assignee[s]16
Facility Assigned17
Aggregate Amount of Commitment/Advances for all Lenders18
Amount of Commitment/
Advances Assigned8
Percentage Assigned of Commitment/
Advances19
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]20 


[Page break]


NYDOCS02/1166703
    

--------------------------------------------------------------------------------

-3-








Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]21 
[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S]22 
[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:


NYDOCS02/1166703
    

--------------------------------------------------------------------------------

-4-




[Consented to and]23 Accepted:


[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent




By: _________________________________
Title:


[Consented to:]24


[NAME OF RELEVANT PARTY]




By: ________________________________
Title:




NYDOCS02/1166703
    

--------------------------------------------------------------------------------


-5-


ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.6(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.6(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is organized under the laws of a jurisdiction outside of the United
States, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.




NYDOCS02/1166703
    

--------------------------------------------------------------------------------

-6-


1.3     UK Tax.


[(A)     The Assignee confirms that it is:


(a)    [a UK Qualifying Lender (other than a UK Treaty Lender);]
(b)    [a UK Treaty Lender;]
(c)    [not a UK Qualifying Lender.]]


[(B)    The Assignee confirms that the person beneficially entitled to interest
payable to such Assignee in respect of an advance under a Loan Document is
either: (a) a company resident in the United Kingdom for United Kingdom tax
purposes; (b) a partnership each member of which is (i) a company so resident in
the United Kingdom, (ii) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the UK CTA) the whole of any share of interest payable
in respect of that advance that falls to it by reason of Part 17 of the UK CTA,
or (c) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the UK CTA) of that company.]


[(C)    The Assignee confirms that it holds a passport under the HM Revenue &
Customs DT Treaty Passport scheme (reference number [ ]) and is tax resident in
[ ].]


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




NYDOCS02/1166703
    

--------------------------------------------------------------------------------






EXHIBIT B-1
FORM OF NOTICE OF
REVOLVING BORROWING


Citibank, N.A., as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
Building #3
1615 Brett Road
New Castle, Delaware 19720
[Date]
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
The undersigned, [Name of Borrower], refers to the Amended and Restated 5 Year
Credit Agreement, dated as of October 12, 2018 (as amended or modified from time
to time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, [Marsh & McLennan Companies, Inc.], the
other borrowers parties thereto, certain Lenders parties thereto and Citibank,
N.A., as Administrative Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.2(a)(i) of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.2(a)(i) of the Credit Agreement:
(i)    The Business Day of the Proposed Revolving Credit Borrowing is
________________.
(ii)    The Type of Advances comprising the Proposed Revolving Credit Borrowing
is [Base Rate Advances] [Eurocurrency Rate Advances].
(iii)    The aggregate amount of the Proposed Revolving Credit Borrowing is
US$_______________][for a Revolving Credit Borrowing in a Committed Currency,
list currency and amount of Revolving Credit Borrowing].
[(iv)    The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Revolving Credit Borrowing is _____ month[s].]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:


NYDOCS02/1166703    Exhibit B
Page 1
    

--------------------------------------------------------------------------------

-2-


(A)    the representations and warranties contained in Article 4 of the Credit
Agreement (except the representations and warranties set forth in Section 4.4(b)
and Section 4.5 thereof) are correct, before and after giving effect to the
Proposed Revolving Credit Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and
(B)    no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.
Very truly yours,
[NAME OF BORROWER]
By    
Title:




NYDOCS02/1166703    Exhibit B
Page 2
    

--------------------------------------------------------------------------------






EXHIBIT B-2
FORM OF NOTICE OF
CANADIAN BORROWING


Citibank, N.A., as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
Building #3
1615 Brett Road
New Castle, Delaware 19720


[Date]
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
The undersigned, [Name of Borrower], refers to the Amended and Restated 5 Year
Credit Agreement, dated as of October 12, 2018 (as amended or modified from time
to time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, Marsh & McLennan Companies, Inc., the
other borrowers parties thereto, certain Lenders parties thereto and Citibank,
N.A., as Administrative Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.2(a)(ii) of the Credit Agreement that the
undersigned hereby requests a Canadian Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Canadian
Borrowing (the “Proposed Canadian Borrowing”) as required by Section 2.2(a)(ii)
of the Credit Agreement:
(i)    The Business Day of the Proposed Canadian Borrowing is ________________.
(ii)    The Type of Advances comprising the Proposed Canadian Borrowing is [Base
Rate Advances] [Eurocurrency Rate Advances] [Canadian Prime Rate Advances].
(iii)    The aggregate amount of the Proposed Canadian Borrowing is
[US$__________] [CN$_______________].
[(iv)    The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Revolving Credit Borrowing is _____ month[s].]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Canadian Borrowing:
(A)    the representations and warranties contained in Article 4 of the Credit
Agreement (except the representations and warranties set forth in Section 4.4(b)
and Section 4.5 thereof) are correct, before and after giving effect to the
Proposed Canadian Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date; and


NYDOCS02/1166703    Exhibit B
Page 1
    

--------------------------------------------------------------------------------

-2-


(B)    no event has occurred and is continuing, or would result from such
Proposed Canadian Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.
Very truly yours,
[NAME OF BORROWER]
By    
Title:




NYDOCS02/1166703    Exhibit B
Page 2
    

--------------------------------------------------------------------------------






EXHIBIT B-3
FORM OF NOTICE OF
AUSTRALIAN BORROWING


Citibank, N.A., as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
Building #3
1615 Brett Road
New Castle, Delaware 19720


Citisecurities Limited, as Australian Sub-Agent
Level 24, 2 Park Street
Sydney, NSW 2000 Australia
With a copy to:
Citicorp International Limited
10th Floor Citi Tower, One Bay East
83 Hoi Bun road
Kwun Tong, Kowloon
Hong Kong
[Date]
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
The undersigned, [Name of Borrower], refers to the Amended and Restated 5 Year
Credit Agreement, dated as of October 12, 2018 (as amended or modified from time
to time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, Marsh & McLennan Companies, Inc., the
other borrowers parties thereto, certain Lenders parties thereto and Citibank,
N.A., as Administrative Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.2(a)(iv) of the Credit Agreement that the
undersigned hereby requests an Australian Borrowing under the Credit Agreement,
and in that connection sets forth below the information relating to such
Australian Borrowing (the “Proposed Australian Borrowing”) as required by
Section 2.2(a)(iv) of the Credit Agreement:
(i)    The Business Day of the Proposed Australian Borrowing is
________________.
(ii)    The Type of Advances comprising the Proposed Australian Borrowing is
[Eurocurrency Rate Advances][Bank Bill Rate Advances].
(iii)    The aggregate amount of the Proposed Australian Borrowing is
[US$_______________][AUD__________].
[(iv)    The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Australian Borrowing is _____ month[s].]


NYDOCS02/1166703    Exhibit B
Page 1
    

--------------------------------------------------------------------------------





[(iv)    The initial Interest Period for each Bank Bill Rate Advance made as
part of the Proposed Australian Borrowing is _____ month[s].]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Australian Borrowing:
(A)    the representations and warranties contained in Article 4 of the Credit
Agreement (except the representations and warranties set forth in Section 4.4(b)
and Section 4.5 thereof) are correct, before and after giving effect to the
Proposed Australian Borrowing and to the application of the proceeds therefrom,
as though made on and as of such date; and
(B)    no event has occurred and is continuing, or would result from such
Proposed Australian Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.
Very truly yours,
[NAME OF BORROWER]
By    
Title:




NYDOCS02/1166703    Exhibit B
Page 2
    

--------------------------------------------------------------------------------






EXHIBIT B-4
FORM OF NOTICE OF
COMPETITIVE BID BORROWING
Citibank, N.A., as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
Building #3
1615 Brett Road
New Castle, Delaware 19720
[Date]
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
The undersigned, [Name of Borrower], refers to the Amended and Restated 5 Year
Credit Agreement, dated as of October 12, 2018 (as amended or modified from time
to time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, [Marsh & McLennan Companies, Inc.,] the
other borrowers parties thereto, certain Lenders parties thereto and Citibank,
N.A., as Administrative Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.3 of the Credit Agreement that the
undersigned hereby requests a Competitive Bid Borrowing under the Credit
Agreement, and in that connection sets forth the terms on which such Competitive
Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is requested to be
made:
(A)    Date of Competitive Bid Borrowing        ________________________
(B)    Amount of Competitive Bid Borrowing    ________________________
(C)    [Maturity Date] [Interest Period]        ________________________
(D)    Interest Rate Basis                ________________________
(E)
Day Count Convention            ________________________

(F)    Interest Payment Date(s)            ________________________
(G)    Currency                    ________________________
(H)    Borrower's Account Location            ________________________
(I)    ___________________            ________________________
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:
(a)    the representations and warranties contained in Article 4 of the Credit
Agreement Article 4 (except the representations and warranties set forth in
Section 4.4(b) and Section 4.5 thereof) are correct, before and after giving
effect to the Proposed Competitive Bid Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date;


NYDOCS02/1166703    Exhibit B
Page 1
    

--------------------------------------------------------------------------------





(b)    no event has occurred and is continuing, or would result from the
Proposed Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default; and
(c)    the aggregate amount of the Proposed Competitive Bid Borrowing and all
other Borrowings to be made on the same day under the Credit Agreement is within
the aggregate amount of the unused Commitments of the Lenders.
The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.3(a)(v) of the Credit
Agreement.
Very truly yours,
[NAME OF BORROWER]
By    
Title:






NYDOCS02/1166703    Exhibit B
Page 2
    

--------------------------------------------------------------------------------






EXHIBIT C
OPINION OF DEPUTY GENERAL COUNSEL FOR THE COMPANY
[Form of Opinion of __________, Esq.,
Deputy General Counsel for the Company]
October 12, 2018


Citibank, N.A.
as Administrative Agent
Building #3
1615 Brett Road
New Castle, Delaware 19720
The lenders party to the
Credit Agreement referred to
below, as listed on the Commitment Schedule
thereto (the “Lenders”)
Marsh & McLennan Companies, Inc.
US$1,800,000,000 Amended and Restated Five-Year Credit Agreement


Ladies and Gentlemen:


I am Deputy General Counsel, Chief Compliance Officer and Corporate Secretary of
Marsh & McLennan Companies, Inc., a Delaware corporation (the “Company”), and as
such have acted as counsel to the Company in connection with its execution and
delivery today of the Amended and Restated Five Year Credit Agreement, dated as
of October 12, 2018 (the “Credit Agreement”), among the Company and MMC Treasury
Holdings (UK) Limited (“MTHUK” and, together with the Company, the “Borrowers”),
the Lenders and Citibank, N.A., as Administrative Agent, providing for loans to
be made by the Lenders to the Borrowers in an aggregate principal amount not
exceeding US$1,800,000,000 at any one time outstanding. Capitalized terms used
herein without definition have the meanings assigned to them in the Credit
Agreement. As used herein, the term “Loan Documents” refers, collectively, to
the Credit Agreement and any Notes issued thereunder.
In connection with rendering the opinions expressed below, I or one or more
attorneys acting under my general supervision (all references herein to acts
taken by me include acts by one or more attorneys acting under my general
supervision) have examined the Credit Agreement and the form of Notes, and
originals or certified, conformed or reproduction copies of such agreements,
instruments, documents and records of the Company, such certificates of public
officials, and such other documents, and have made such investigations of law,
as I have deemed necessary or appropriate for the purposes of such opinions. In
all such examinations, I have assumed without investigation the legal capacity
of all natural persons executing documents, the genuineness of all signatures on
original or certified copies, the authenticity of all original or certified
copies and the conformity to original or certified documents of all copies
submitted to me as conformed or reproduction copies. I have relied as to factual
matters upon, and have assumed the accuracy of, the statements made in
certificates of officers of the Company delivered to me, the representations
made in or pursuant to the Credit Agreement,


NYDOCS02/1166703    Exhibit C
Page 1
    

--------------------------------------------------------------------------------





and certificates and other statements or information of or from public officials
and officers and representatives of the Company and others. I have also assumed
that each party to the Loan Documents (other than the Company, to the extent set
forth in the opinions below) (i) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, (ii) has the
requisite power and authority to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which it is a party, (iii) has
duly and validly authorized its execution and delivery of, and the performance
of its obligations under, each of the Loan Documents to which it is a party and
(iv) has duly and validly executed and delivered each of the Loan Documents to
which it is a party. I have further assumed that the execution, delivery and
performance by each Borrower (other than the Company, to the extent set forth in
the opinions below) of the Loan Documents to which it is a party does not (i)
violate any provision of such Borrower’s certificate of incorporation, by-laws
or other organizational documents, (ii) except with respect to any existing
United States Federal or New York State law, statute, rule or regulation, does
not violate any law, statute, rule or regulation applicable to such Borrower or
(iii) result in a breach of, constitute a default under, or require any consent
under, any contract, agreement or instrument binding upon such Borrower. I have
further assumed that the Loan Documents constitute the valid and binding
obligations of each party to the Loan Documents (other than the Borrowers),
enforceable against such party in accordance with their respective terms.
Based on the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, I am of the opinion that:


1.    The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.
2.    The Company has the corporate power and authority to execute and deliver,
and to perform its obligations under, the Credit Agreement and the Notes, if
any, and to borrow under the Credit Agreement as provided therein.
3.    The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Credit Agreement and the Notes, if any,
and the Company’s borrowings under the Credit Agreement, have been duly
authorized by all necessary corporate action on the part of the Company, and do
not: (i) violate (A) any provision of the amended and restated certificate of
incorporation or the amended and restated by-laws of the Company, (B) any
existing order, judgment, injunction or decree of any United States Federal or
New York State court or governmental agency or body known to me to be binding
upon the Company or (C) any existing United States Federal or New York State
law, statute, rule or regulation; (ii) result in a breach of, constitute a
default under, require any consent under, or result in the acceleration or
required prepayment of any indebtedness pursuant to the terms of, any Applicable
Contract; or (iii) result in the creation or imposition of any Lien upon any
property of the Company or any of its Subsidiaries pursuant to the terms of any
Applicable Contract. “Applicable Contracts” means those agreements or
instruments identified as (a) Exhibits 4.1, 4.2 and 4.4 through 4.12 to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2017 and
(b) Exhibit 4.1 to the Company’s Quarterly Report on Form 10-Q for the quarter
ended March 31, 2018.


NYDOCS02/1166703    Exhibit C
Page 2
    

--------------------------------------------------------------------------------





4.    The Credit Agreement has been duly executed and delivered by the Company
and constitutes the valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.
5.    The Credit Agreement constitutes the valid and binding obligation of
MTHUK.
6.    To my knowledge, there is no pending or overtly threatened in writing
action, suit or proceeding against the Company before any arbitrator, court or
other governmental body, agency or official that (i) draws into question the
validity or enforceability of the Credit Agreement or (ii) (except as otherwise
disclosed in writing to the Lenders prior to the date hereof, and except for any
Specified Claim) if determined adversely to the Company, would reasonably be
expected to materially adversely affect the business, consolidated financial
position or consolidated results of operations of the Company and its
Consolidated Subsidiaries, considered as a whole.
The opinions set forth above are subject to the following additional
qualifications and assumptions:


(a)
I am a member of the Bar of the State of New York. The opinions expressed above
are limited to the laws of the State of New York, the Federal laws of the United
States of America and the Delaware General Corporation Law, in each case as
currently in effect.



(b)
In rendering the opinion expressed in paragraph 3 above, I have assumed that
borrowings by the Borrowers under the Credit Agreement do not cause the Company
to exceed any limitations established by its Board of Directors with respect to
the Company’s permitted aggregate borrowings.



(c)
The opinions expressed above are subject to the effects of (i) bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization and
moratorium laws, and other similar laws relating to or affecting enforcement of
creditors’ rights or remedies generally, (ii) general principles of equity
(whether such principles are considered in a proceeding at law or equity),
including, without limitation, concepts of good faith, reasonableness and fair
dealing, and standards of materiality, and (iii) possible judicial action giving
effect to foreign laws or foreign governmental or judicial actions affecting or
relating to the rights or remedies of creditors.



(d)    For purposes of the opinions expressed above, I have considered, and
express an opinion with respect to, only those laws, statutes, rules and
regulations that in my experience are normally applicable to transactions of the
type contemplated by the Credit Agreement. Without limiting the generality of
the foregoing, I express no opinion with respect to any law, statute, rule or
regulation that is applicable to the Borrowers, the Loan Documents or the
transactions contemplated thereby solely because such law, statute, rule or
regulation is part of a regulatory regime applicable to any party to any of the
Loan Documents or any of its affiliates (other than the Company) due to the
specific assets or business of such party or such affiliate.


NYDOCS02/1166703    Exhibit C
Page 3
    

--------------------------------------------------------------------------------







(e)
I express no opinion as to the validity, binding effect or enforceability of any
provision of any Loan Document that purports to (i) grant rights to exculpation,
indemnification or contribution, (ii) provide indemnity against loss in
converting into a specified currency the proceeds or amount of a court judgment
in another currency or (iii) authorize or permit any purchaser of a
participation interest from any party to set off or apply any deposit, property
or indebtedness with respect to any participation. I express no opinion
concerning whether a United States Federal court would accept jurisdiction to
adjudicate any dispute, action, suit or proceeding arising out of or relating to
any Loan Document or the transactions contemplated thereby. I express no opinion
as to the effect of, or compliance with, any United States Federal or state
securities laws, rules or regulations. I express no opinion with respect to
Section 7.11 and 10.18 of the Credit Agreement.



I am delivering this letter to you at the request of the Company pursuant to
Section 3.1(a) of the Credit Agreement, in my capacity as Deputy General Counsel
of the Company. I assume no obligation to supplement this letter after the date
hereof. This letter is solely for your benefit and may not be relied upon in any
manner or for any purpose by any other person, provided that any Assignee that
becomes a Lender pursuant to Section 10.6(b) of the Credit Agreement may rely on
this opinion as if it were addressed to such Assignee and delivered on the date
hereof. This letter may not be quoted or disclosed in whole or in part without
my prior written consent. Notwithstanding the foregoing, this letter may be
disclosed to, but not relied upon by, your auditors and bank examiners in
connection with their audit and examination functions; provided that such Person
agrees that I do not assume any duty or liability to such Person and that such
Person shall not further disclose this opinion letter.


Very truly yours,








NYDOCS02/1166703    Exhibit C
Page 4
    

--------------------------------------------------------------------------------






EXHIBIT D
OPINION OF SPECIAL COUNSEL FOR THE ADMINISTRATIVE AGENT
FORM OF OPINION OF SHEARMAN & STERLING LLP, SPECIAL COUNSEL FOR THE
ADMINISTRATIVE AGENT
October 12, 2018
To the Lenders party to the Credit
Agreement referred to below and to
Citibank, N.A., as Administrative Agent
Marsh & McLennan Companies, Inc.
Ladies and Gentlemen:
We have acted as counsel to Citibank, N.A., as Administrative Agent (the
“Agent”), in connection with the Amended and Restated 5 Year Credit Agreement,
dated as of October 12, 2018 (the “Credit Agreement”), among Marsh & McLennan
Companies, Inc., a Delaware corporation (the “Company”), the other borrowers
parties thereto (collectively with the Company, the “Borrowers”) and each of
you. Unless otherwise defined herein, terms defined in the Credit Agreement are
used herein as therein defined.
In that connection, we have reviewed originals or copies of the following
documents:
(a)    The Credit Agreement.
(b)    The Notes executed by the Borrowers and delivered on the date hereof.
The documents described in the foregoing clauses (a) and (b) are collectively
referred to herein as the “Opinion Documents.”
We have also reviewed originals or copies of such other agreements and documents
as we have deemed necessary as a basis for the opinion expressed below.
In our review of the Opinion Documents and other documents, we have assumed:
(A)
The genuineness of all signatures.

(B)
The authenticity of the originals of the documents submitted to us.

(C)
The conformity to authentic originals of any documents submitted to us as
copies.



NYDOCS02/1166703    Exhibit D
Page 1
    

--------------------------------------------------------------------------------





(D)
As to matters of fact, the truthfulness of the representations made in the
Credit Agreement.

(E)
That each of the Opinion Documents is the legal, valid and binding obligation of
each party thereto, other than the Borrowers, enforceable against each such
party in accordance with its terms.

(F)
That:

(1)    Each Borrower is an entity duly organized and validly existing under the
laws of the jurisdiction of its organization.
(2)    Each Borrower has full power to execute, deliver and perform, and has
duly executed and delivered, the Opinion Documents to which it is a party.
(3)    The execution, delivery and performance by each Borrower of the Opinion
Documents to which it is a party have been duly authorized by all necessary
action (corporate or otherwise) and do not:
(a)    contravene its certificate or articles of incorporation, by-laws or other
organizational documents;
(b)    except with respect to Generally Applicable Law, violate any law, rule or
regulation applicable to it; or
(c)    result in any conflict with or breach of any agreement or document
binding on it of which any addressee hereof has knowledge, has received notice
or has reason to know.
(4)    Except with respect to Generally Applicable Law, no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or (to the extent the same is required under any
agreement or document binding on it of which an addressee hereof has knowledge,
has received notice or has reason to know) any other third party is required for
the due execution, delivery or performance by any Borrower of any Opinion
Document to which it is a party or, if any such authorization, approval, action,
notice or filing is required, it has been duly obtained, taken, given or made
and is in full force and effect.
We have not independently established the validity of the foregoing assumptions.
“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to the Borrowers, the Opinion Documents or the
transactions governed by the Opinion Documents. Without limiting the generality
of the foregoing definition of Generally Applicable Law, the term “Generally
Applicable Law” does not include any law, rule or regulation that is applicable
to the Borrowers, the Opinion


NYDOCS02/1166703    Exhibit D
Page 2
    

--------------------------------------------------------------------------------





Documents or such transactions solely because such law, rule or regulation is
part of a regulatory regime applicable to any party to any of the Opinion
Documents or any of its affiliates due to the specific assets or business of
such party or such affiliate.
Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that each Opinion Document is the legal, valid and binding obligation of
each Borrower that is a party thereto, enforceable against such Borrower in
accordance with its terms.
Our opinion expressed above is subject to the following qualifications:
(a)    Our opinion is subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers) and (ii) possible judicial action giving effect to governmental
actions or foreign laws affecting creditors’ rights.
(b)    Our opinion is subject to the effect of general principles of equity,
including without limitation concepts of materiality, reasonableness, good faith
and fair dealing (regardless of whether considered in a proceeding in equity or
at law).
(c)    We express no opinion with respect to the enforceability of
indemnification provisions, or of release or exculpation provisions, contained
in the Opinion Documents to the extent that enforcement thereof is contrary to
public policy regarding the indemnification against or release or exculpation of
criminal violations, intentional harm or violations of securities laws.
(d)    We express no opinion with respect to the enforceability of any indemnity
against loss in converting into a specified currency the proceeds or amount of a
court judgment in another currency.
(e)    We express no opinion with respect to Section 10.7 of the Credit
Agreement to the extent that such Section (i) implies that a federal court of
the United States has subject matter jurisdiction or (ii) purports to grant any
court exclusive jurisdiction.
(f)    We express no opinion as to whether inclusion of the bail-in clause in
Section 10.18 of the Credit Agreement or any Bail-In Action under it will be
given effect.
(f)    Our opinion is limited to Generally Applicable Law.
A copy of this opinion letter may be delivered by any of you to any person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such person may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.
This opinion letter is rendered to you in connection with the transactions
contemplated by the Opinion Documents. This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without our prior written consent.


NYDOCS02/1166703    Exhibit D
Page 3
    

--------------------------------------------------------------------------------





This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter that might affect the opinion expressed herein.
Very truly yours,








NYDOCS02/1166703    Exhibit D
Page 4
    

--------------------------------------------------------------------------------






EXHIBIT E - FORM OF
DESIGNATION AGREEMENT
[DATE]
To each of the Lenders
parties to the Credit Agreement
(as defined below) and to Citibank, N.A.,
as Administrative Agent for such Lenders
Ladies and Gentlemen:
Reference is made to Amended and Restated 5 Year Credit Agreement, dated as of
October 12, 2018 (as amended or modified from time to time, the “Credit
Agreement”) among Marsh & McLennan Companies, Inc., a Delaware corporation (the
“Company”), the other Borrowers (as defined in the Credit Agreement), the
Lenders (as defined in the Credit Agreement), and Citibank, N.A., as agent for
the Lenders (the “Administrative Agent”). Terms defined in the Credit Agreement
are used herein with the same meaning.
Please be advised that the Company hereby designates its undersigned Subsidiary,
____________ (“Designated Subsidiary”), as a “Designated Subsidiary” under and
for all purposes of the Credit Agreement.
The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:
(a)    The Designated Subsidiary (i) is a corporation or similar entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and (ii) has all corporate or similar powers
and all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted.
(b)    The execution, delivery and performance by the Designated Subsidiary of
this Designation Agreement, the Credit Agreement and the Notes to be delivered
by it are within the Designated Subsidiary’s corporate or similar powers, have
been duly authorized by all necessary corporate or similar action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, conflict with, or constitute a default under any
provision of applicable law or regulation or of the organizational documents or
by-laws of such Designated Subsidiary or of any agreement, judgment, injunction,
order, decree or other instrument binding upon the Designated Subsidiary or any
of or result in the creation or imposition of any Lien on any asset of the
Designated Subsidiary.
(c)    This Designation Agreement is, and the Notes to be delivered by the
Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance


NYDOCS02/1166703    Exhibit E
Page 1
    

--------------------------------------------------------------------------------





with their respective terms, except as such enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (ii) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
(d)    There is no pending or threatened action, suit, investigation or
proceeding, including, without limitation, any Environmental Action, affecting
the Designated Subsidiary or any of its Subsidiaries before any court,
governmental agency or arbitrator that purports to affect the legality, validity
or enforceability of this Designation Agreement, the Credit Agreement or any
Note of the Designated Subsidiary.
The Designated Subsidiary hereby agrees that service of process in any action or
proceeding brought in any New York State court or in federal court may be made
upon the Company at its offices at ___________, Attention: __________ (the
“Process Agent”), and the Designated Subsidiary hereby irrevocably appoints the
Process Agent to give any notice of any such service of process, and agrees that
the failure of the Process Agent to give any notice of any such service shall
not impair or affect the validity of such service or of any judgment rendered in
any action or proceeding based thereon.
The Company hereby accepts such appointment as Process Agent and agrees with you
that (i) the Company will maintain an office in __________ through the
Termination Date and will give the Administrative Agent prompt notice of any
change of address of the Company, (ii) the Company will perform its duties as
Process Agent to receive on behalf of the Designated Subsidiary and its property
service of copies of the summons and complaint and any other process which may
be served in any action or proceeding in any New York State or federal court
sitting in New York City arising out of or relating to the Credit Agreement and
(iii) the Company will forward forthwith to the Designated Subsidiary at its
address at ___________________ or, if different, its then current address,
copies of any summons, complaint and other process which the Company received in
connection with its appointment as Process Agent.
This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
Very truly yours,
MARSH & MCLENNAN COMPANIES, INC.
By:_________________________
Name:
Title:




[THE DESIGNATED SUBSIDIARY]


NYDOCS02/1166703    Exhibit E
Page 2
    

--------------------------------------------------------------------------------





By:__________________________
Name:
Title:




NYDOCS02/1166703    Exhibit E
Page 3
    

--------------------------------------------------------------------------------






EXHIBIT F-1
FORM OF REVOLVING CREDIT NOTE
US$_______    New York, New York
    ___________ __, ____
FOR VALUE RECEIVED, __________, a __________ corporation (the “Borrower”),
hereby promises to pay to the order of ______________________ (the “Lender”),
for account of its Applicable Lending Office, on the Termination Date, the
principal sum of ____________ US Dollars (or such lesser amount as shall equal
the aggregate unpaid principal amount of Revolving Credit Advances made by the
Lender pursuant to the Credit Agreement referred to below). The Borrower hereby
promises to pay interest on the unpaid principal amount of each such Advance
made to it on the dates and at the rate or rates provided for in the Credit
Agreement. All such payments of principal and interest shall be made in
immediately available funds at the Administrative Agent's Account.
All Revolving Credit Advances made by the Lender, the respective types and
Interest Periods thereof and all repayments of the principal thereof shall be
recorded by the Lender and, if the Lender so elects in connection with any
transfer or enforcement hereof, appropriate notations to evidence the foregoing
information with respect to each such Revolving Credit Advance then outstanding
may be endorsed by the Lender on the schedule attached hereto, or on a
continuation of such schedule attached to and made a part hereof; provided that
the failure of the Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower hereunder or under the Credit Agreement.
This Note is one of the Revolving Credit Notes referred to in the Amended and
Restated 5 Year Credit Agreement, dated as of October 12, 2018 among the
Borrower, [Marsh & McLennan Companies, Inc.,] the other borrowers party thereto,
the lenders party thereto, and Citibank, N.A., as Administrative Agent (as the
same may be amended from time to time, the “Credit Agreement”). Terms defined in
the Credit Agreement are used herein with the same meanings. Reference is made
to the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof. The Credit Agreement, among other things,
(a) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the US Dollar amount first above mentioned, the indebtedness of the
Borrower resulting from each such Revolving Credit Advance being evidenced by
this Revolving Credit Note and (b) contains provisions for determining the
Dollar Equivalent of Advances denominated in Committed Currencies.
The Borrower expressly waives presentment, protest, demand, notice of dishonor
or default, and notice of any kind with respect to this Note or the performance
of the obligations under this Note. Except as permitted by Section 10.6 of the
Credit Agreement, this Note may not be assigned by the Lender to any other
Person.


NYDOCS02/1166703    Exhibit F-1
Page 1
    

--------------------------------------------------------------------------------





This Note shall be governed by, and construed in accordance with, the law of the
State of New York.
[NAME OF BORROWER]
By:        
Name:
Title:


NYDOCS02/1166703    Exhibit F-1
Page 2
    

--------------------------------------------------------------------------------





Note (cont’d)
ADVANCES AND PAYMENTS OF PRINCIPAL
    
Date Made,
Continued
or
Converted
Amount
of
Committed
Advance
Type
of
Committed
Advance
Principal
Amount of
Advance
Repaid
Last Day
of
Interest
Period
Made
By
Notation
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   









NYDOCS02/1166703    Exhibit F-1
Page 3
    

--------------------------------------------------------------------------------






EXHIBIT F-2
FORM OF CANADIAN NOTE
US$_______    New York, New York
    ___________ __, ____
FOR VALUE RECEIVED, __________, a __________ corporation (the “Borrower”),
hereby promises to pay to the order of ______________________ (the “Lender”),
for account of its Applicable Lending Office, on the Termination Date, the
principal sum of ____________ Canadian Dollars (or such lesser amount as shall
equal the aggregate unpaid principal amount of Canadian Advances made by the
Lender pursuant to the Credit Agreement referred to below). The Borrower hereby
promises to pay interest on the unpaid principal amount of each such Advance
made to it on the dates and at the rate or rates provided for in the Credit
Agreement. All such payments of principal and interest shall be made in
immediately available funds at the Administrative Agent's Account.
All Canadian Advances made by the Lender, the respective types thereof and all
repayments of the principal thereof shall be recorded by the Lender and, if the
Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Canadian Advance then outstanding may be endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.
This Note is one of the Canadian Notes referred to in the Amended and Restated 5
Year Credit Agreement, dated as of October 12, 2018 among the Borrower, Marsh &
McLennan Companies, Inc., the other borrowers party thereto, the lenders party
thereto, and Citibank, N.A., as Administrative Agent (as the same may be amended
from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings. Reference is made to the
Credit Agreement for provisions for the prepayment hereof and the acceleration
of the maturity hereof. The Credit Agreement, among other things, (a) provides
for the making of Canadian Advances by the Lender to the Borrower from time to
time in an aggregate amount not to exceed at any time outstanding the US Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Canadian Advance being evidenced by this Canadian Note and
(b) contains provisions for determining the US Dollar Equivalent of Advances
denominated in Canadian Dollars.
The Borrower expressly waives presentment, protest, demand, notice of dishonor
or default, and notice of any kind with respect to this Note or the performance
of the obligations under this Note. Except as permitted by Section 10.6 of the
Credit Agreement, this Note may not be assigned by the Lender to any other
Person.


NYDOCS02/1166703    Exhibit F-2
Page 1
    

--------------------------------------------------------------------------------





This Note shall be governed by, and construed in accordance with, the law of the
State of New York.
[NAME OF CANADIAN BORROWER]
By:        
Name:
Title:


NYDOCS02/1166703    Exhibit F-2
Page 2
    

--------------------------------------------------------------------------------





Note (cont’d)
ADVANCES AND PAYMENTS OF PRINCIPAL
    
Date Made,
Continued
or
Converted
Amount
of
Canadian
Advance
Type
of
Canadian
Advance
Principal
Amount of
Advance
Repaid
Last Day
of
Interest
Period
Made
By
Notation
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   







NYDOCS02/1166703    Exhibit F-2
Page 3
    

--------------------------------------------------------------------------------






EXHIBIT F-3
FORM OF AUSTRALIAN NOTE
US$_______    New York, New York
    ___________ __, ____
FOR VALUE RECEIVED, __________, a __________ corporation (the “Borrower”),
hereby promises to pay to the order of ______________________ (the “Lender”),
for account of its Applicable Lending Office, on the Termination Date, the
principal sum of ____________ US Dollars (or such lesser amount as shall equal
the aggregate unpaid principal amount of Australian Advances made by the Lender
pursuant to the Credit Agreement referred to below). The Borrower hereby
promises to pay interest on the unpaid principal amount of each such Advance
made to it on the dates and at the rate or rates provided for in the Credit
Agreement. All such payments of principal and interest shall be made in
immediately available funds at the Administrative Agent's Account.
All Australian Advances made by the Lender, the respective types and Interest
Periods thereof and all repayments of the principal thereof shall be recorded by
the Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Australian Advance then outstanding may be endorsed by
the Lender on the schedule attached hereto, or on a continuation of such
schedule attached to and made a part hereof; provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Credit Agreement.
This Note is one of the Australian Notes referred to in the Amended and Restated
5 Year Credit Agreement, dated as of October 12, 2018 among the Borrower, Marsh
& McLennan Companies, Inc., the other borrowers party thereto, the lenders party
thereto, and Citibank, N.A., as Administrative Agent (as the same may be amended
from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings. Reference is made to the
Credit Agreement for provisions for the prepayment hereof and the acceleration
of the maturity hereof. The Credit Agreement, among other things, (a) provides
for the making of Australian Advances by the Lender to the Borrower from time to
time in an aggregate amount not to exceed at any time outstanding the US Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Australian Advance being evidenced by this Australian Note and
(b) contains provisions for determining the US Dollar Equivalent of Advances
denominated in Australian Dollars.
The Borrower expressly waives presentment, protest, demand, notice of dishonor
or default, and notice of any kind with respect to this Note or the performance
of the obligations under this Note. Except as permitted by Section 10.6 of the
Credit Agreement, this Note may not be assigned by the Lender to any other
Person.


NYDOCS02/1166703    Exhibit F-3
Page 1
    

--------------------------------------------------------------------------------





This Note shall be governed by, and construed in accordance with, the law of the
State of New York.
[NAME OF BORROWER]
By:        
Name:
Title:


NYDOCS02/1166703    Exhibit F-3
Page 2
    

--------------------------------------------------------------------------------





Note (cont’d)
ADVANCES AND PAYMENTS OF PRINCIPAL
    
Date Made,
Continued
or
Converted
Amount
of
Committed
Advance
Type
of
Committed
Advance
Principal
Amount of
Advance
Repaid
Last Day
of
Interest
Period
Made
By
Notation
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   







NYDOCS02/1166703    Exhibit F-3
Page 3
    

--------------------------------------------------------------------------------






EXHIBIT F-4
FORM OF COMPETITIVE BID NOTE
New York, New York
    ___________ __, ____
FOR VALUE RECEIVED, __________, a __________ corporation (the “Borrower”),
hereby promises to pay to the order of _______________________ (the “Lender”),
for account of its Applicable Lending Office, on _______________, 20__, the
principal amount of [U.S.$_______________] [for a Competitive Bid Advance in a
Foreign Currency, list currency and amount of such Advance]. All such payments
of principal and interest shall be made in lawful money of __________ in same
day funds at the Administrative Agent's Account.
The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:
Interest Rate: _____% per annum (calculated on the basis of a year of _____ days
for the actual number of days elapsed).
Both principal and interest are payable in lawful money of ________________ to
Citibank, as agent, for the account of the Lender at the office of Citibank, at
_________________________ in same day funds.
This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Amended and Restated 5 Year Credit Agreement,
dated as of October 12, 2018 among the Borrower, Marsh & McLennan Companies,
Inc., the other borrowers party thereto, the lenders party thereto, and
Citibank, N.A., as Administrative Agent (as the same may be amended from time to
time, the “Credit Agreement”). The Credit Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
[NAME OF BORROWER]
By:        
Name:
Title:






NYDOCS02/1166703    Exhibit F-4
    